 



--------------------------------------------------------------------------------

EXHIBIT 10.15

EXECUTION COPY

INDENTURE

Dated as of March 26, 2003



--------------------------------------------------------------------------------



between

CARS CNI-2 L.P.,

as Issuer,

and

LaSalle Bank National Association,

as Indenture Trustee

$228,000,000

CARS CNI-2 L.P.

Triple Net Lease Mortgage Notes, Series 2003-1

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION

              Section 1.01   Definitions     2   Section 1.02   Rules of
Construction     16   Section 1.03   Fee Calculations     17  

ARTICLE II

THE NOTES

              Section 2.01   Forms; Denominations     17   Section 2.02  
Execution, Authentication, Delivery and Dating     18   Section 2.03  
Regulation S Notes; Restricted Notes     19   Section 2.04   Certification of
Receipt of the Lease Files     19   Section 2.05   The Notes Generally     21  
Section 2.06   Registration of Transfer and Exchange of Notes     21  
Section 2.07   Book-Entry Notes     25   Section 2.08   Mutilated, Destroyed,
Lost or Stolen Notes     27   Section 2.09   Noteholder Lists     28  
Section 2.10   Persons Deemed Owners     28   Section 2.11   Payment Account    
28   Section 2.12   Payments on the Notes     29   Section 2.13   The Insurance
Policy     32   Section 2.14   Final Payment Notice     34   Section 2.15  
Compliance with Withholding Requirements     34   Section 2.16   Cancellation  
  34  

ARTICLE III

SATISFACTION AND DISCHARGE

              Section 3.01   Satisfaction and Discharge of Indenture     35  
Section 3.02   Application of Trust Money     36  

-i-

 



--------------------------------------------------------------------------------



 



ARTICLE IV

EVENTS OF DEFAULT; REMEDIES

              Section 4.01   Events of Default     36   Section 4.02  
Acceleration of Maturity; Rescission and Annulment     38   Section 4.03  
Collection of Indebtedness and Suits for Enforcement by Indenture Trustee     39
  Section 4.04   Remedies     41   Section 4.05   Application of Money Collected
    42   Section 4.06   Limitation on Suits     42   Section 4.07  
Unconditional Right of Noteholders to Receive Principal and Interest     43  
Section 4.08   Restoration of Rights and Remedies     43   Section 4.09   Rights
and Remedies Cumulative     43   Section 4.10   Delay or Omission Not Waiver    
43   Section 4.11   Control by Noteholders     43   Section 4.12   Waiver of
Past Defaults     44   Section 4.13   Undertaking for Costs     44  
Section 4.14   Waiver of Stay or Extension Laws     44   Section 4.15   Sale of
Collateral     45   Section 4.16   Action on Notes     46  

ARTICLE V

THE INDENTURE TRUSTEE

              Section 5.01   Certain Duties and Responsibilities     46  
Section 5.02   Notice of Defaults     49   Section 5.03   Certain Rights of
Indenture Trustee     50   Section 5.04   Compensation; Reimbursement;
Indemnification     51   Section 5.05   Corporate Indenture Trustee Required;
Eligibility     53   Section 5.06   Authorization of Indenture Trustee     53  
Section 5.07   Merger, Conversion, Consolidation or Succession to Business    
53   Section 5.08   Resignation and Removal; Appointment of Successor     53  
Section 5.09   Acceptance of Appointment by Successor     55   Section 5.10  
Unclaimed Funds     55   Section 5.11   Illegal Acts     56   Section 5.12  
Communications by the Indenture Trustee     56   Section 5.13   Separate
Indenture Trustees and Co-Trustees     56  

ARTICLE VI

REPORTS TO NOTEHOLDERS

              Section 6.01   Reports to Noteholders and Others     57  
Section 6.02   Certain Communications with the Rating Agencies     59  

-ii-

             

 



--------------------------------------------------------------------------------



 

              Section 6.03   Access to Certain Information     59  

ARTICLE VII

REDEMPTION

              Section 7.01   Redemption of the Notes     60  

ARTICLE VIII

SUPPLEMENTAL INDENTURES; AMENDMENTS

              Section 8.01   Supplemental Indentures or Amendments without
Consent of Noteholders     61   Section 8.02   Supplemental Indentures with
Consent of Noteholders     62   Section 8.03   Delivery of Supplements and
Amendments     63   Section 8.04   Execution of Supplemental Indentures, etc    
63  

ARTICLE IX

COVENANTS; WARRANTIES

              Section 9.01   Representations and Warranties of the Issuer     63
  Section 9.02   Maintenance of Office or Agency     77   Section 9.03  
Existence     77   Section 9.04   Payment of Taxes and Other Claims     77  
Section 9.05   Litigation     78   Section 9.06   Access to Mortgaged Properties
    78   Section 9.07   Notice of Default     78   Section 9.08   Cooperate in
Legal Proceedings     78   Section 9.09   Perform Transaction Documents     78  
Section 9.10   Insurance Benefits     79   Section 9.11   [Reserved.]     79  
Section 9.12   Title to the Collateral; Lien     79   Section 9.13   Protection
of Collateral     79   Section 9.14   Costs of Enforcement     80   Section 9.15
  Statement as to Compliance     80   Section 9.16   Issuer May Consolidate,
etc., Only on Certain Terms     80   Section 9.17   Purchase of Notes     82  
Section 9.18   Performance of Issuer’s Duties by the Issuer GP     82  
Section 9.19   Performance by the Issuer     82   Section 9.20   Alterations    
82   Section 9.21   Further Acts, etc     82   Section 9.22   Performance of
Other Agreements     83   Section 9.23   Recording of Mortgages, etc     83  
Section 9.24   Handicapped Access     83  

-iii-

 



--------------------------------------------------------------------------------



 

              Section 9.25   Insurance     84   Section 9.26   [Reserved.]    
84   Section 9.27   Compliance with Legal Requirements     84   Section 9.28  
Estoppel Certificates     84   Section 9.29   Use of Proceeds     85  
Section 9.30   Other Rights, etc     85   Section 9.31   Right to Release Any
Portion of the Collateral     85   Section 9.32   Environmental Covenants     85
  Section 9.33   Operations and Maintenance Programs     87   Section 9.34  
Treatment of the Notes as Debt for Tax Purposes     87   Section 9.35   Payment
of Debts     87   Section 9.36   Single-Purpose Status     87   Section 9.37  
Books and Records     88   Section 9.38   Separateness of the Issuer     88  
Section 9.39   Capitalization of the Issuer     88   Section 9.40   Maintenance
of Assets     88   Section 9.41   Compliance with Representations and Warranties
    88   Section 9.42   Independent Directors     88   Section 9.43   Overhead
Expenses     89   Section 9.44   Employees     89   Section 9.45   Assumptions
in Insolvency Opinion     89   Section 9.46   Preservation of Title     89  
Section 9.47   Maintenance and Use of Mortgaged Property     90  

ARTICLE X

NEGATIVE COVENANTS

              Section 10.01   No Transfers of any Mortgaged Property     90  
Section 10.02   Change in Business     90   Section 10.03   Debt     90  
Section 10.04   Making of Loans     90   Section 10.05   Insolvency Proceedings
    90   Section 10.06   Identity     90   Section 10.07   Cash Management    
90   Section 10.08   Liens     90   Section 10.09   Dissolution of the Issuer GP
    91   Section 10.10   Debt Cancellation     91   Section 10.11   Affiliate
Transactions     91   Section 10.12   Zoning     91   Section 10.13   Assets    
91   Section 10.14   No Joint Assessment     91   Section 10.15   ERISA     91  
Section 10.16   [Reserved.]     92   Section 10.17   [Reserved.]     92  
Section 10.18   Margin Stock     92  

-iv-

 



--------------------------------------------------------------------------------



 

              Section 10.19   Business of the Issuer     92   Section 10.20  
Transactions with Affiliates     92   Section 10.21   Indebtedness     92  
Section 10.22   Loans and Advances     92   Section 10.23   No Dissolution or
Liquidation     93   Section 10.24   No Commingling     93   Section 10.25   No
Guarantees     93   Section 10.26   Board of Directors     93   Section 10.27  
No Forfeiture     93   Section 10.28   No Relocation     93   Section 10.29   No
Transfers of any Interest in the Issuer     93  

ARTICLE XI

COSTS

              Section 11.01   Performance at the Issuer’s Expense     93  

ARTICLE XII

MISCELLANEOUS

              Section 12.01   Execution Counterparts     94   Section 12.02  
Compliance Certificates and Opinions, etc     94   Section 12.03   Form of
Documents Delivered to Indenture Trustee     94   Section 12.04   No Oral Change
    95   Section 12.05   Acts of Noteholders     95   Section 12.06  
Computation of Percentage of Noteholders     96   Section 12.07   Notice to the
Indenture Trustee, the Issuer and Certain Other Persons     96   Section 12.08  
Notices to Noteholders; Notification Requirements and Waiver     96  
Section 12.09   Successors and Assigns     97   Section 12.10   Interest
Charges; Waivers     97   Section 12.11   Severability Clause     97  
Section 12.12   Governing Law     97   Section 12.13   Insurer Default; Rights
of the Insurer     99   Section 12.14   Effect of Headings and Table of Contents
    99   Section 12.15   Benefits of Indenture     99   Section 12.16  
Obligation of the Issuer     99   Section 12.17   Inspection     100  
Section 12.18   Method of Payment     100   Section 12.19   Limitation on
Liability of the Issuer and Issuer GP     100   Section 12.20   Limited Recourse
    100  

-v-

     

 



--------------------------------------------------------------------------------



 

      Exhibits     Exhibit A-1   Form of Class A-1 Note Exhibit A-2   Form of
Class A-2 Note Exhibit B   Form of Trustee Report Exhibit C-1   Form of
Transferor Certificate for “Initial Transfers” of Definitive Notes Exhibit C-2  
Form of Transferee Certificate for “Initial Transfers” of Definitive Notes
Exhibit C-3   Form of Transferor Certificate for “Subsequent Transfers” of
Definitive Notes Exhibit C-4   Form of Transferee Certificate for “Subsequent
Transfers” of Definitive Notes Exhibit D-1   Transfer Certificate for Transfers
From Regulation S Note to Restricted Note During the Note Restricted Period
Exhibit D-2   Form of Transfer Certificate for Transfer from Restricted Note to
Regulation S Note During the Note Restricted Period Exhibit D-3   Form of
Transfer Certificate for Transfer from Restricted Note to Regulation S Note
After the Note Restricted Period Exhibit D-4   Form of Regulation S Letter for
Exchange of Interests in the Temporary Regulation S Global Note for Interests in
the Regulation S Global Note Exhibit E   Class A-1/A-2 Amortization Schedule
Exhibit F-1   Schedule of Exceptions to Lease File Delivery Exhibit F-2   Form
of Final Certification of Indenture Trustee Exhibit G-1   Form of Certificate
with Respect to Information Request by Beneficial Owner Exhibit G-2   Form of
Certificate with Respect to Information Request by Prospective Purchaser

      Schedules     Schedule A   List of all Automobile Dealership Franchises
Operating at the Mortgaged Properties Schedule B   List of Required Repairs
Schedule C   Exceptions to Mortgaged Property Representations and Warranties
Schedule D   List of all Mortgaged Properties Subject to Purchase Options

-vi-

 



--------------------------------------------------------------------------------



 



     INDENTURE, dated as of March 26, 2003, between CARS CNI-2 L.P., a Delaware
limited partnership, as issuer (the “Issuer”), and LaSalle Bank National
Association, a national banking association, not in its individual capacity, but
solely as Indenture Trustee (the “Indenture Trustee”) under this Indenture.

PRELIMINARY STATEMENT

     The Issuer has duly authorized the execution and delivery of this Indenture
to provide Triple Net Lease Mortgage Notes, Series 2003-1, in two Classes
designated as the Class A-1 Notes and the Class A-2 Notes (collectively, the
“Notes”), to be issued pursuant to this Indenture.

     All things necessary to make the Notes, when the Notes are executed by the
Issuer and authenticated and delivered by the Indenture Trustee hereunder and
duly issued by the Issuer, the valid and legally binding obligations of the
Issuer enforceable in accordance with their terms, and to make this Indenture a
valid and legally binding agreement of the Issuer enforceable in accordance with
its terms, have been done.

GRANTING CLAUSE

     The Issuer hereby Grants to the Indenture Trustee, as Indenture Trustee for
the benefit of the Noteholders and the Insurer, effective as of the Closing
Date, all of the Issuer’s right, title and interest in and to (i) the Collection
Account, the Payment Account, the DSCR Reserve Account, the Release Account and
all other accounts established in connection with the Indenture, such funds as
from time to time are deposited in the Collection Account, the Payment Account,
the DSCR Reserve Account, the Release Account and all other accounts established
in connection with this Indenture or the Property Management Agreement for
purposes of making payments to the holders of the Notes, (ii) all present and
future claims, demands and causes in action in respect of the foregoing,
including the rights, titles and interests of the Issuer in, to and under the
Property Management Agreement and the Collection Account Agreement, other than
any claim, demand or cause of action against any party to any Transaction
Document, the Insurer and/or the Noteholders, and (iii) all proceeds of the
foregoing of every kind and nature whatsoever, including, without limitation,
all proceeds of the conversion thereof, voluntary or involuntary, into cash or
other liquid property, all cash proceeds, accounts receivable, notes, drafts,
acceptances, chattel paper, checks, deposit accounts, rights to payment of any
and every kind and other forms of obligations and receivables, instruments and
other property that at any time constitute all or part of or are included in the
proceeds of the foregoing ((i), (ii) and (iii) collectively, and together with
the Mortgaged Properties, Leases and related property and rights Granted to the
Indenture Trustee in the Mortgages, the “Collateral”).

     The foregoing Grants are made in trust to secure the payment of principal
of and interest on, and any other amounts owing in respect of, the Notes, and of
all amounts owing to the Insurer under the Insurance Agreement and to secure
compliance with the provisions of this Indenture, all as provided in this
Indenture.

 



--------------------------------------------------------------------------------



 



GENERAL COVENANT

     AND IT IS HEREBY COVENANTED AND DECLARED that the Notes are to be
authenticated and delivered by the Indenture Trustee, that the Collateral is to
be held by or on behalf of the Indenture Trustee and that monies in or from the
Collateral are to be applied by the Indenture Trustee for the benefit of the
Noteholders and the Insurer, subject to the further covenants, conditions and
trusts hereinafter set forth, and the parties hereto covenant and agree, to and
with the Indenture Trustee, for the equal and proportionate benefit and security
of each Noteholder and for the benefit of the Insurer, as follows:

ARTICLE I

DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION

     Section 1.01 Definitions. Whenever used in this Indenture, including in the
Preliminary Statement, the Granting Clause and the General Covenant hereinabove
set forth, the following words and phrases, unless the context otherwise
requires, shall have the meanings specified in this Section 1.01 or, if not
specified in this Section 1.01, then in the Property Management Agreement or the
Limited Partnership Agreement.

     “1933 Act”: The Securities Act of 1933, as amended, and the rules,
regulations and published interpretations of the Securities and Exchange
Commission promulgated thereunder from time to time.

     “1939 Act”: The Trust Indenture Act of 1939, as amended, and the rules,
regulations and published interpretations of the Securities and Exchange
Commission promulgated thereunder from time to time.

     “1940 Act”: The Investment Company Act of 1940, as amended, and the rules,
regulations and published interpretations of the Securities and Exchange
Commission promulgated thereunder from time to time.

     “Accrual Period”: With respect to the Notes and any Payment Date, the
period from and including the immediately preceding Payment Date to but
excluding such Payment Date; provided, that, with respect to the Payment Date
occurring in April 2003, the applicable Accrual Period shall begin on the
Closing Date.

     “Accrued Liabilities”: With respect to any Payment Date, the sum of the
Insurer Accrued Liabilities, the Insurance Premium and Other Accrued Liabilities
for such Payment Date.

     “Act”: As defined in Section 12.05 hereof.

     “Additional Servicing Compensation”: The collective reference to Property
Manager Additional Servicing Compensation and Special Servicer Additional
Servicing Compensation, each as defined in the Property Management Agreement.

-2-



--------------------------------------------------------------------------------



 



     “Advance”: Any P&I Advance or Property Protection Advance.

     “Affiliate”: With respect to any specified Person, for purposes of this
Indenture only, any other Person that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, the Person specified. For the purposes of this definition, “control” when
used with respect to any specified Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities or other beneficial interest, by contract or
otherwise; and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing.

     “Allocated Loan Amount”: As defined in the Property Management Agreement.

     “Appraised Value”: As defined in the Property Management Agreement.

     “Asbestos”: As defined in Section 9.01(b)(xxxi) hereof.

     “Authenticating Agent”: As defined in Section 2.02(b) hereof.

     “Authorized Officer”: With respect to the Issuer or the Issuer GP, any
person who is authorized to act for the Issuer or the Issuer GP, as applicable,
and who is identified on the list delivered by the Issuer or the Issuer GP, as
applicable, to the Indenture Trustee on the Closing Date (as such list may be
modified or supplemented from time to time thereafter). With respect to the
Insurer, the president, any vice president, or any other officer customarily
performing functions similar to those performed by the persons who at the time
shall be such officers.

     “Available Amount”: As defined in the Property Management Agreement.

     “Avoided Payment”: As defined in the Insurance Agreement.

     “Book-Entry Note”: Any Note registered in the name of the Depository or its
nominee.

     “Book-Entry Custodian”: The custodian appointed pursuant to Section 2.07(a)
hereof.

     “Business Day”: Any day other than a Saturday, Sunday or any day on which
the Federal Reserve Bank, national banking institutions or banking institutions
in the State of New York or the State of Illinois are authorized or obligated by
law or executive order to remain closed.

     “CARS”: Capital Automotive REIT, a Maryland real estate investment trust.

     “Cash”: Coin or currency of the United States or immediately available
federal funds, including such funds delivered by wire transfer.

     “CERCLA”: As defined in Section 9.01(b)(xxx) hereof.

-3-



--------------------------------------------------------------------------------



 



     “Class”: Collectively, all of the Notes bearing the same alphabetical and
numerical class designation.

     “Class A-1/A-2 Amortization Schedule”: The schedule, attached hereto as
Exhibit E, setting forth the scheduled ending aggregate Principal Balance of the
Class A-1 and A-2 Notes for each Payment Date.

     “Class A-1 Note”: Any of the Notes with a “Class A-1” designation on the
face thereof, executed by the Issuer and authenticated by the Indenture Trustee
or the Authenticating Agent, if any, in the form of Exhibit A-1 attached hereto.

     “Class A-1 Note Rate”: With respect to the Class A-1 Notes, a per annum
rate equal to 4.7301%.

     “Class A-2 Note”: Any of the Notes with a “Class A-2” designation on the
face thereof, executed by the Issuer and authenticated by the Indenture Trustee
or the Authenticating Agent, if any, in the form of Exhibit A-2 attached hereto.

     “Class A-1/A-2 Note Principal Payment”: For any Payment Date, an amount
equal to the sum of (i) the Class A-1/A-2 Optimal Principal Payment Amount with
respect to such Payment Date and (ii) any Class A-1/A-2 Optimal Principal
Payment Amount (or portion thereof) unpaid from any prior Payment Date.

     “Class A-2 Note Rate”: With respect to the Class A-2 Notes, a per annum
rate equal to 5.8199%.

     “Class A-1/A-2 Optimal Principal Payment”: For each Payment Date, an amount
equal to the product of (i) the result of (x) one, minus (y) a fraction, the
numerator of which is the Scheduled Ending Class A-1/A-2 Principal Balance and
the denominator of which is the Scheduled Beginning Class A-1/A-2 Principal
Balance and (ii) the actual Principal Balance of the Class A-1/A-2 Notes
immediately prior to such Payment Date. For purposes of illustration, the
foregoing is described in the following formula:

chart [w86362chart.gif]

     “Closing Date”: March 26, 2003.

     “Code”: The Internal Revenue Code of 1986, as amended.

     “Collateral”: As defined in the Granting Clause hereto.

     “Collection Account”: As defined in the Property Management Agreement.

     “Collection Account Agreement”: The Collection Account Agreement, dated as
of the Closing Date, among the Issuer, the Property Manager, the Indenture
Trustee and Bank of America, N.A.

-4-



--------------------------------------------------------------------------------



 



     “Collection Period”: As defined in the Property Management Agreement.

     “Condemnation”: As defined in the Property Management Agreement.

     “Condemnation Proceeds”: As defined in the Property Management Agreement.

     “Control Person”: With respect to any Person, any other Person that
constitutes a “controlling person” within the meaning of Section 15 of the 1933
Act.

     “Controlling Class”: So long as no Insurer Default has occurred and is
continuing, the Insurer. In the event an Insurer Default has occurred and is
continuing, the holders of the Class A-1 and Class A-2 Notes, and if no
Class A-1 Notes are then Outstanding the holders of the Class A-2 Notes,
provided, that any Notes beneficially owned by the Issuer or an Affiliate of the
Issuer shall be deemed not to be Outstanding for purposes of this definition.

     “Corrected Unit”: As defined in the Property Management Agreement.

     “Cut-off Date”: The Closing Date.

     “Default Interest”: As defined in the Property Management Agreement.

     “Defaulted Interest”: Any Note Interest that is due and payable on a Note,
but is not punctually paid in accordance with this Indenture on a Payment Date.

     “Defaulted Lease”: As defined in the Property Management Agreement.

     “Definitive Note”: A definitive, fully registered Note.

     “Depository”: The Depository Trust Company or any successor depository
hereafter named as contemplated by Section 2.07(c). The nominee of the initial
Depository for purposes of registering such Notes as are to be Book-Entry Notes,
is Cede & Co. The Depository shall at all times be a “clearing corporation” as
defined in Section 8-102(4) of the Uniform Commercial Code of the State of New
York and a “clearing agency” registered pursuant to the provisions of
Section 17A of the Securities Exchange Act of 1934, as amended.

     “Depository Participant”: A broker, dealer, bank or other financial
institution or other Person for whom from time to time the Depository effects
book-entry transfers and pledges of securities deposited with the Depository.

     “Determination Date”: With respect to any Payment Date, the fourth Business
Day preceding such Payment Date.

     “Directing Holder”: So long as no Insurer Default has occurred and is
continuing, the Insurer. In the event an Insurer Default has occurred and is
continuing, the Holder or Holders of Notes evidencing at least a majority of the
voting rights of the Controlling Class.

-5-



--------------------------------------------------------------------------------



 



     “DSCR Reserve Account”: As defined in the Property Management Agreement.

     “DSCR Sweep Period”: As defined in the Property Management Agreement.

     “Due Date”: With respect to a Lease, the first day of each calendar month.

     “Eligible Account”: Any of (i) an account maintained with a federal or
state chartered depository institution or trust company, the long-term deposit
or long-term unsecured debt obligations of which (or of such institution’s
parent holding company) are rated “A” or better by the Rating Agencies other
than S&P, and “AA-” or better by S&P, if the deposits are to be held in the
account for more than 30 days, or the short-term deposit or short-term unsecured
debt obligations of which (or of such institution’s parent holding company) are
rated “P-1” by Moody’s and “A-1+” by S&P if the deposits are to be held in the
account for 30 days or less, in any event at any time funds are on deposit
therein, or (ii) a segregated trust account maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity, which, in the case of a state chartered depository institution or
trust company is subject to regulations regarding fiduciary funds on deposit
therein substantially similar to 12 C.F.R. § 9.10(b), and which, in either case,
has a combined capital and surplus of at least $50,000,000 and is subject to
supervision or examination by federal or state authority, or (iii) any other
account that is acceptable to the Rating Agencies (as evidenced by Rating Agency
Confirmations). Eligible Accounts may bear interest.

     “Environmental Laws”: As defined in Section 9.01(b)(xxx) hereof.

     “ERISA”: The Employee Retirement Income Security Act of 1974, as amended.

     “Event of Default”: As defined in Section 4.01 hereof.

     “Extraordinary Expenses”: Unanticipated expenses required to be borne by
the Issuer, that consist of, among other things: (i) amounts to be paid to the
Indenture Trustee for the transfer of Lease Files and other administrative
expenses incurred in connection with the transfer of Mortgaged Properties by the
Issuer; (ii) payments to the Property Manager, the Special Servicer, the Issuer,
the Indenture Trustee or any of their respective directors, officers, employees,
agents and Control Persons of amounts for any loss, liability, third party
claim, reasonable expense or reasonable disbursements as specified in this
Indenture (including Section 5.04(a)(2)), the Notes, the Property Management
Agreement, the Limited Partnership Agreement or any other agreement related
thereto; (iii) the cost of Opinions of Counsel; (iv) payments of other amounts
owed to the Indenture Trustee under this Indenture; (v) amounts in respect of
environmental remediation and indemnities that the Issuer is obligated to pay
but fails to pay; and (vi) amounts associated with any replacement of the
Special Servicer or replacement of the Property Manager, to the extent not
previously paid by the predecessor Property Manager or Special Servicer.

     “FDIC”: Federal Deposit Insurance Corporation or any successor.

     “Final Payment Date”: The Payment Date on which the final payment on the
Notes is made hereunder by reason of all principal, interest and other amounts
due and payable on such Notes having been paid.

-6-



--------------------------------------------------------------------------------



 



     “Foreclosure Proceeding”: Any proceeding, non-judicial sale or power of
sale or other proceeding (judicial or non-judicial) for the foreclosure or
non-judicial sale of any Mortgaged Property or any other Collateral under any
Mortgage.

     “GAAP”: Such accounting principles as are generally accepted in the United
States.

     “Governmental Authority”: As defined in the Property Management Agreement.

     “Grant”: To mortgage, pledge, bargain, sell, warrant, alienate, demise,
convey, assign, transfer, create and grant a security interest in and right of
set-off against, deposit, set over and confirm. A Grant of Collateral shall
include all rights, powers and options (but none of the obligations) of the
granting party thereunder, including, without limitation, the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other monies and
proceeds payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything which the granting party is or may be
entitled to do or receive thereunder or with respect thereto.

     “Hazardous Substances”: As defined in Section 9.01(b)(xxx) hereof.

     “Improvements”: As defined in the Property Management Agreement.

     “Indenture”: This instrument as originally executed or as it may be
supplemented or amended from time to time by one or more indentures supplemental
hereto entered into pursuant to the applicable provisions hereof.

     “Indenture Trustee”: LaSalle Bank National Association, a national banking
association, in its capacity as trustee under this Indenture, or its successor
in interest, or any successor trustee appointed as provided in this Indenture.

     “Indenture Trustee Fee”: A monthly fee payable from the Payment Account
pursuant to Section 2.12(c) hereof on each Payment Date and accruing on the
Principal Balance of the Notes at the Indenture Trustee Fee Rate as provided in
Section 1.03.

     “Indenture Trustee Fee Rate”: A fixed percentage rate equal to one and
three tenths (1.3) basis points per annum.

     “Indenture Trustee’s Office”: The principal corporate trust office of the
Indenture Trustee at which at any particular time its corporate trust business
shall be administered, which office at the Closing Date is located at 135 South
LaSalle Street, Suite 1625, Chicago, Illinois 60603, Attention: Asset-Backed
Securities Trust Services Group-CARS CNI-2 L.P., Series 2003-1.

     “Independent”: When used with respect to any specified Person, any such
Person who (i) is in fact independent of the Indenture Trustee, the Issuer, and
the Issuer GP, and

-7-



--------------------------------------------------------------------------------



 



any and all Affiliates thereof, (ii) does not have any direct financial interest
in or any material indirect financial interest in any of the Indenture Trustee,
the Issuer or any Affiliate thereof, and (iii) is not connected with the
Indenture Trustee, the Issuer or any Affiliate thereof as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions; provided, however, that a Person shall not fail to be Independent of
the Indenture Trustee or the Issuer or any Affiliate thereof merely because such
Person is the beneficial owner of 2% or less of any class of securities issued
by the Indenture Trustee, the Issuer or any Affiliate thereof, as the case may
be. The Indenture Trustee and the Issuer may rely, in the performance of any
duty hereunder, upon the statement of any Person contained in any certificate
from the same that such Person is Independent according to this definition.

     “Independent Director”: As defined in Section 9.43 hereof.

     “Initial Purchaser”: Collectively, Credit Suisse First Boston LLC and
Salomon Smith Barney, Inc.

     “Initial Transfer”: As defined in Section 2.06(d) hereof.

     “Insolvency Law”: With respect to any Person, any liquidation, insolvency,
bankruptcy, moratorium, reorganization or similar law applicable to such Person.

     “Insolvency Opinion”: As defined in Section 9.01(a)(xxv) hereof.

     “Insurance Agreement”: Collectively, each Insurance and Reimbursement
Agreement, dated the Closing Date, among the Issuer, the Insurer and the
Property Manager.

     “Insurance Policy”: Collectively, the financial guaranty insurance policy
issued by the Insurer with respect to the Class A-1 Notes and the financial
guaranty insurance policy issued by the Insurer with respect to the Class A-2
Notes.

     “Insurance Policy Payment Account”: As defined in Section 2.13 hereof.

     “Insurance Premium”: With respect to a Payment Date, the premium payable in
arrears to the Insurer pursuant to the Insurance Premium Fee Letter.

     “Insurance Premium Fee Letter”: The Premium Fee Letter, dated the Closing
Date, between the Issuer and the Insurer.

     “Insurance Proceeds”: As defined in the Property Management Agreement.

     “Insured Obligations”: As defined in the Insurance Policy.

     “Insurer”: MBIA Insurance Corporation, a New York stock insurance
corporation.

     “Insurer Accrued Liabilities”: With respect to any Payment Date, all
amounts paid by the Insurer under the Insurance Policy and not yet reimbursed to
the Insurer.

-8-



--------------------------------------------------------------------------------



 



     “Insurer Default”: An Insurer Default will occur in the event of the
following: (i) the Insurer fails to pay when, as and in the amounts required,
any amount payable under the Insurance Policy and the continuation of such
failure unremedied for two Business Days (“Insurer Payment Default”) or (ii)
(a) the Insurer commences any case, proceeding or other action (A) under any
existing or future Insolvency Law seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or the Insurer
makes a general assignment for the benefit of its creditors or (b) there is
commenced against the Insurer any case, proceeding or other action of a nature
referred to in clause (ii) above which shall not have been dismissed, stayed or
bonded pending appeal within ninety (90) days from the entry thereof.

     “Insurer Order”: A written order or request dated and signed in the name of
the Insurer by an Authorized Officer of the Insurer.

     “Interested Person”: As of any date of determination, the Issuer, the
Issuer GP or, in each such case, any of their respective Affiliates.

     “Issuer”: CARS CNI-2 L.P., a Delaware limited partnership, or its successor
in interest.

     “Issuer Advances”: As defined in Section 2.12(c) hereof.

     “Issuer GP”: CARS CNISPE-2 Inc., a Delaware corporation, or its successor
in interest.

     “Issuer’s Office”: The principal office of the Issuer, which office at the
Closing Date is located at 8270 Greensboro Drive, Suite 950, McLean, Virginia
22102, facsimile number: (703) 752-2267, Attention: General Counsel.

     “Issuer Request” or “Issuer Order”: A written request or order signed in
the name of the Issuer by a Responsible Officer of the Issuer GP, in its
capacity as general partner of the Issuer.

     “Lease”: Each lease listed on the Lease Schedule attached as Exhibit A-2 to
the Property Management Agreement, as such Lease Schedule may be modified
pursuant to the terms of the Property Management Agreement, and from time to
time included in the Collateral.

     “Lease Guarantor”: Any Person who guarantees the obligations of any Tenant
pursuant to a Lease Guaranty.

     “Lease Guaranty”: As defined in the Property Management Agreement.

     “Lease Schedule”: As defined in the Property Management Agreement.

     “Legal Requirements”: As defined in the Property Management Agreement.

-9-



--------------------------------------------------------------------------------



 



     “Letter of Representations”: The Letter of Representations, dated the
Closing Date, among the Depository, the Indenture Trustee and the Issuer.

     “License”: As defined in Section 9.01(b)(xii) hereof.

     “Lien”: As defined in the Property Management Agreement.

     “Limited Partnership Agreement”: The Agreement of Limited Partnership,
dated as of November 4, 2002, between the Issuer GP and Capital Automotive L.P,
as amended by a First Amended and Restated Limited Partnership Agreement, dated
as of March 26, 2003.

     “Limited Partnership Interests”: The limited partnership interests issued
pursuant to the Limited Partnership Agreement.

     “Liquidated Lease”: A Defaulted Lease with respect to which the leased
Mortgaged Property has been either released or sold, or any Lease related to a
Mortgaged Property released from the Collateral.

     “Liquidation Proceeds”: As defined in the Property Management Agreement.

     “Maturity”: With respect to each Class of Notes, the date as of which the
principal of and interest on such Class of Notes has become due and payable as
herein provided, whether at Stated Maturity, by acceleration or otherwise.

     “Monthly Lease Payment”: As defined in the Property Management Agreement.

     “Moody’s”: Moody’s Investors Service.

     “Mortgage”: With respect to each Mortgaged Property, the Mortgage (or Deed
of Trust or Deed to Secure Debt), Assignment of Rents and Leases, Security
Agreement and Fixture Filing executed by the Issuer to secure the payment of the
obligations evidenced by the Notes and this Indenture. The Issuer’s obligations
under each Mortgage are incorporated herein by reference.

     “Mortgaged Property”: Each parcel of real property listed on the Mortgaged
Property Schedule and from time to time included in the Collateral, the
buildings, structures, fixtures (to the extent not property of the related
Tenant), additions, enlargements, extensions, modifications, repairs,
replacements or improvements now or hereinafter erected or located on such
parcel (the “Improvements”) and appurtenant easements and other property rights
relating thereto.

     “Nonrecoverable Advance”: As defined in the Property Management Agreement.

     “Note”: Any of the Issuer’s Triple Net Lease Mortgage Notes, Series 2003-1,
executed, authenticated and delivered hereunder.

-10-



--------------------------------------------------------------------------------



 



     “Note Interest”: On any Payment Date, with respect to each class of Notes,
the interest accrued during the related Accrual Period at the Class A-1 Note
Rate or the Class A-2 Note Rate, as applicable, applied to the Principal Balance
thereof immediately prior to such Payment Date. The Note Interest shall be
calculated on a 30/360 basis.

     “Note Owner”: With respect to a Book-Entry Note, the Person who is the
beneficial owner of such Note as reflected on the books of the Depository or on
the books of a Depository Participant or on the books of an indirect
participating brokerage firm for which a Depository Participant acts as agent.

     “Note Rate”: The Class A-1 Note Rate and the Class A-2 Note Rate, as
applicable.

     “Note Register”: As defined in Section 2.06(a) hereof.

     “Note Restricted Period”: The period of time to and including forty
(40) days after the later of (a) the date upon which the Notes were first
offered to any persons (other than distributors) in reliance upon Regulation S
and (b) the Closing Date.

     “Noteholder” or “Holder”: With respect to any Note, the Person in whose
name such Note is registered on the Note Register maintained pursuant to
Section 2.06 hereof, or for the purpose of giving any consent or exercising any
voting rights or directing or proceeding with any action hereunder pursuant to
this Indenture; provided that any Note registered in the name of the Issuer or
any Affiliate thereof shall be deemed not to be Outstanding or counted in any
way for such purposes; provided that so long as no Insurer Default shall have
occurred and be continuing, the Insurer shall have the right to exercise all
voting and consent rights otherwise granted to the Noteholders, subject to
Section 8.02 hereof, including such rights in any Transaction Document, and
shall be the “Noteholder” for such purpose; provided, however, that the parties
hereto shall be required to recognize as a “Noteholder” or “Holder” only the
Person in whose name a Note is registered in the Note Register as of the related
Record Date.

     “Notice of Default”: As defined in Section 5.02 hereof.

     “Offering Circular”: The Confidential Offering Circular, dated March 21,
2003, relating to the Notes.

     “Officer’s Certificate”: A certificate signed by any Responsible Officer of
the Issuer GP, as general partner of the Issuer, or of the Indenture Trustee, as
the case may be.

     “Opinion of Counsel”: A written opinion of counsel, who shall be selected
by the Issuer (and reasonably acceptable to the Indenture Trustee and the
Insurer). The cost of obtaining such opinion shall be borne by the Issuer unless
otherwise specified.

     “Other Accrued Liabilities”: With respect to any Payment Date, the sum of
(a) all amounts owing under the Insurance Agreement (other than the Insurance
Premium and Insurer Accrued Liabilities), and not yet paid to the Insurer
(including any premium payable pursuant to the Insurance Agreement as a result
of a redemption of the Notes), and (b) interest on the foregoing amounts, the
Insurance Premium and any Insurer Accrued Liabilities from the date

-11-



--------------------------------------------------------------------------------



 



incurred (or due, in the case of the Insurance Premium) to the date of payment
to or reimbursement of the Insurer at the per annum rate set forth in the
Insurance Agreement, and not yet paid to the Insurer.

     “OTS”: Office of Thrift Supervision or any successor thereto.

     “Outstanding”: When used with respect to Notes, means, as of the date of
determination, any Note theretofore authenticated and delivered under this
Indenture, except:



       (i) (a) Notes theretofore canceled by the Note Registrar, or (b) Notes
delivered to the Note Registrar for cancellation (other than any Note as to
which any amount that has become due and payable in respect thereof has not been
paid in full); and



       (ii) Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, other than any such
Notes in respect of which there shall have been presented to the Note Registrar
proof satisfactory to it that such Notes are held by a bona fide purchaser in
whose hands such Notes are valid obligations of the Issuer;

provided, however, that in determining whether the Holders of the requisite
aggregate Principal Balance of Outstanding Notes have given any request, demand,
authorization, vote, direction, notice, consent or waiver hereunder, Notes owned
by an Interested Person shall be disregarded and deemed not to be Outstanding
(unless any such Person or Persons owns all the Notes), except that, in
determining whether the Indenture Trustee shall be protected in relying upon any
such request, demand, authorization, direction, notice, consent or waiver, only
Notes which the Note Registrar knows to be so owned shall be so disregarded.
Notes owned by an Interested Person which have been pledged in good faith may be
regarded as Outstanding if the pledgee establishes to the satisfaction of the
Note Registrar in its sole discretion the pledgee’s right to act with respect to
such Notes and that the pledgee is not an Interested Person.

     “Ownership Interest”: As to any Note, any ownership or security interest in
such Note as held by the Holder thereof and any other interest therein, whether
direct or indirect, legal or beneficial, as owner or as pledgee.

     “P&I Advance”: Any advance of principal and/or interest made by the
Property Manager or the Indenture Trustee, as applicable, pursuant to the
Property Management Agreement. Each reference to reimbursement or payment of a
P&I Advance shall be deemed to include, whether or not specifically referred to,
payments or reimbursement of interest thereon at the Reimbursement Rate through
the date of payments or reimbursement.

     “Parent Guaranty”: The Guaranty, dated as of the Closing Date, between CARS
and the Indenture Trustee.

     “Payment Account”: The segregated account established in the name of the
Indenture Trustee pursuant to Section 2.11 hereof.

     “Payment Date”: The 25th day of each calendar month, or, if such 25th day
is not a Business Day, the next succeeding Business Day, commencing in April
2003.

-12-



--------------------------------------------------------------------------------



 



     “Payoff Amount”: As defined in the Property Management Agreement.

     “Percentage Interest”: With respect to any Note of any Class, the fraction,
expressed as a percentage, the numerator of which is the initial Principal
Balance of such Note on the Closing Date as set forth on the face thereof, and
the denominator of which is the initial Principal Balance of such Class of Notes
on the Closing Date.

     “Permitted Encumbrances”: As defined in the Property Management Agreement.

     “Permitted Leases”: As defined in the Property Management Agreement.

     “Permitted Materials”: As defined in the Section 9.01(b)(xxx) hereof.

     “Person”: Any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, or any
federal, state, county or municipal government or any political subdivision
thereof.

     “Plan”: Any one of (i) (A) an “employee benefit plan,” as defined in
Section 3(3) of ERISA, that is subject to the provisions of Title I of ERISA, or
(B) a “plan,” as defined in Section 4975 of the Code, that is subject to the
provisions of Section 4975 of the Code or (ii) an entity whose underlying assets
include assets of any such employee benefit plan or plan by reason of an
investment in that entity by such employee benefit plan or plan.

     “Prepayment Consideration”: In connection with a prepayment of any Class of
Notes, an amount equal, for each Class prepaid in whole or in part, to the
excess (if any), of (i) the discounted present value as of the date of such
prepayment (the “Prepayment Date”) of each of the scheduled payments of
principal and Note Interest scheduled to be paid after the Prepayment Date
allocable to the portion of the Principal Balance of the Class of Notes being
prepaid, over (ii) the portion of the Principal Balance of such Class being
prepaid. The discounted present value shall be calculated by applying a discount
rate equal to 0.50% plus the yield on a United States Treasury bill or note of a
constant maturity which is closest to, but not greater than, the Stated Maturity
of the related Class of Notes. The yield on such United States Treasury bills or
notes shall be determined by reference to the yield reported as of 10:00 a.m.,
New York City time, on the second Business Day next preceding the Prepayment
Date, on the display designated as “Page 678” on the Telerate Service (or such
other display as may replace page 678 on Telerate), or if such yields have not
been reported on the Telerate Service as of such time or the yields reported at
such time are not ascertainable, the yield reported as of the next preceding day
in the Federal Reserve Statistical Release H.15 (519) (or any comparable
successor publication). For the elimination of doubt, the following is an
example of the calculation of Prepayment Consideration following a prepayment of
a Class of Notes. If a Mortgaged Property was to be released by the Issuer and
its Allocated Loan Amount was equal to $100, the Release Price would be equal to
$125 (the product of $100 and 125%). Assuming that there are no unreimbursed
Advances or Extraordinary Expenses relating to such Mortgaged Property, the
Payoff Amount with respect thereto would be equal to $125. Also assume that the
Payoff Amount would be paid to only one Class of Notes. The related Prepayment
Consideration would be equal to the excess (if any) of (i) the discounted
present value as of the

-13-



--------------------------------------------------------------------------------



 



Prepayment Date of each of the scheduled payments of principal and Note Interest
scheduled to be paid after the Prepayment Date on such Class of Notes allocable
to the portion of the Principal Balance of such Class of Notes being prepaid,
over (ii) such Payoff Amount.

     “Principal Balance”: With respect to each Class of Notes and any
Determination Date, the amount stated for such Class of Notes in the column
“Initial Principal Balance” in Section 2.05(a), reduced by any payments of
principal actually made on such Class of Notes on all previous Payment Dates.

     “Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.

     “Property Insurance Policy”: As defined in the Property Management
Agreement.

     “Property Management Agreement”: The Property Management and Lease
Servicing Agreement, dated as of the Closing Date, among the Issuer, the
Property Manager, the Special Servicer and the Indenture Trustee.

     “Property Manager”: CARS Loan Servicer L.L.C., or its successors and
assigns.

     “Property Protection Advances”: As defined in the Property Management
Agreement.

     “Purchase Option”: As defined in the Property Management Agreement.

     “Qualified Institutional Buyer”: A “qualified institutional buyer” within
the meaning of Rule 144A.

     “Rating Agencies”: Moody’s, S&P or their respective successors in interest.
If neither of such Rating Agencies or any related successor remains in
existence, “Rating Agencies” shall be deemed to refer to such other nationally
recognized statistical rating organization or other comparable Person designated
by the Issuer pursuant to the Property Management Agreement, and specific
ratings of Moody’s or S&P referenced herein shall be deemed to refer to the
equivalent ratings of the party so designated. References herein to “applicable
rating category” (other than any such references to “highest applicable rating
category”) shall, in the case of Moody’s and S&P, be deemed to refer to such
applicable rating category of Moody’s and S&P, respectively, without regard to
any plus or minus or other comparable rating qualification.

     “Rating Agency Confirmation”: Written confirmation from the Rating Agencies
that it will not qualify, downgrade or withdraw its then-current rating assigned
to any Class of Notes, without giving effect to the Insurance Policy.

     “RCRA”: As defined in Section 9.01(b)(xxx) hereof.

-14-



--------------------------------------------------------------------------------



 



     “Record Date”: With respect to any Payment Date (other than the Payment
Date in April 2003), the last Business Day of the prior calendar month, and,
with respect to the Payment Date in April 2003, the Closing Date.

     “Recorded Covenants”: With respect to a Mortgaged Property, all covenants,
agreements, restrictions and encumbrances contained in any instruments recorded
against the same or any part thereof, including, without limitation, any which
may (a) require repairs, modifications or alterations in or to such Mortgaged
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

     “Regulation S”: Regulation S promulgated under the 1933 Act.

     “Reimbursement Rate”: As defined in the Property Management Agreement.

     “Remedial Work”: As defined in Section 9.32(b) hereof.

     “Resolution”: A copy of a resolution certified by an Authorized Officer of
the Issuer GP, the general partner of the Issuer, to have been duly adopted by
the Issuer GP and to be in full force and effect on the date of such
certification.

     “Responsible Officer”: With respect to the Indenture Trustee, any officer
of the Indenture Trustee assigned to its Asset-Backed Securities Trust Services
Group, customarily performing functions with respect to corporate trust matters
and having direct responsibility for the administration of this Indenture and,
with respect to a particular corporate trust matter under this Indenture, any
other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject; and, with respect to
the Issuer and the Issuer GP, any officer or number of officers or other Person
or number of Persons duly authorized to perform the indicated action on behalf
of the Issuer GP.

     “Restricted Note”: As defined in Section 2.03(b) hereof.

     “Rule 144A”: Rule 144A under the 1933 Act.

     “S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

     “Scheduled Beginning Class A-1/A-2 Principal Balance”: With respect to any
Payment Date, the aggregate Principal Balance set forth in the Class A-1/A-2
Amortization Schedule for the immediately prior Payment Date.

     “Scheduled Ending Class A-1/A-2 Principal Balance”: With respect to any
Payment Date, the aggregate Principal Balance set forth in the Class A-1/A-2
Amortization Schedule for such Payment Date.

     “Scheduled Final Payment Date”: With respect to the Class A-1 Notes,
September 25, 2015 and with respect to the Class A-2 Notes, March 25, 2019.

     “SNDA”: As defined in the Property Management Agreement.

-15-



--------------------------------------------------------------------------------



 



     “Special Servicer”: CARS Loan Servicer L.L.C., or its successors and
assigns.

     “Stated Maturity”: The “Stated Maturity” is the same date as the “Scheduled
Final Payment Date” for the Class A-1 and Class A-2 Notes.

     “Subsequent Transfer”: As defined in Section 2.06(d) hereof.

     “Successor Person”: As defined in Section 9.16 hereof.

     “Taxes”: As defined in Section 9.04 hereof.

     “Tenant”: With respect to each Lease, the tenant under such Lease and any
successor or assign thereof.

     “Title Insurance Policies”: With respect to each Mortgaged Property, an
ALTA mortgagee title insurance policy in the form reasonably acceptable to the
Indenture Trustee (or, if any Mortgaged Property is in a state which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
state and reasonably acceptable to the Indenture Trustee) issued with respect to
such Mortgaged Property and insuring the lien of the Mortgage encumbering such
Mortgaged Property.

     “Transaction Documents”: The Notes, this Indenture, the Property Management
Agreement, the Insurance Agreement, the Insurance Premium Fee Letter, the
Collection Account Agreement, the Parent Guaranty and all other documents
executed by the Issuer to secure the indebtedness evidenced by the Notes but not
including the Leases.

     “Treasury Regulations”: Temporary, final or proposed regulations (to the
extent that by reason of their proposed effective date such proposed regulations
would apply to the Issuer) of the United States Department of the Treasury.

     “Trustee Report”: As defined in Section 6.01(a) hereof.

     “UCC”: The Uniform Commercial Code as in effect in any applicable
jurisdiction.

     “UCC Financing Statement”: A financing statement executed and in form
sufficient for filing pursuant to the UCC, as in effect in the relevant
jurisdiction.

     “Unscheduled Proceeds”: As defined in the Property Management Agreement.

     Section 1.02 Rules of Construction. For all purposes of this Indenture,
except as otherwise expressly provided or unless the context otherwise requires:



       (1) the terms defined in this Article have the meanings assigned to them
in this Article and include the plural as well as the singular;          (2) all
accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with GAAP, and, except as otherwise herein expressly provided,

-16-



--------------------------------------------------------------------------------



 





  the term “generally accepted accounting principles” with respect to any
computation required or permitted hereunder means such accounting principles as
are generally accepted in the United States;          (3) the word “including”
shall be construed to be followed by the words “without limitation”;    
     (4) article and section headings are for the convenience of the reader and
shall not be considered in interpreting this Indenture or the intent of the
parties hereto;          (5) the words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Indenture as a whole and not to any
particular article, section or other subdivision; and          (6) the pronouns
used herein are used in the masculine and neuter genders but shall be construed
as feminine, masculine or neuter, as the context requires.

     Section 1.03 Fee Calculations. The calculation of the Indenture Trustee Fee
shall accrue at the Indenture Trustee Fee Rate on the basis of the Outstanding
Principal Balance of the Notes. All dollar amounts calculated hereunder shall be
rounded to the nearest penny with one-half of one penny being rounded up.

ARTICLE II

THE NOTES

     Section 2.01 Forms; Denominations. The Book-Entry Notes, upon original
issuance, shall be issued in the form of (i) a global note representing the
Notes sold in “offshore transactions” (within the meaning of Regulation S), in
the form of Exhibits A-1 to A-2 hereto, with such legends as may be applicable
thereto (the “Temporary Regulation S Global Note”), and (ii) a global note
representing the Notes sold to Qualified Institutional Buyers, in the form of
Exhibits A-1 to A-2 hereto, with such legends as may be applicable thereto (the
“Restricted Global Note”).

     After such time as the Note Restricted Period shall have terminated, and
subject to the receipt by the Trustee of a certificate in the form of
Exhibit D-4 hereto, beneficial interests in the Temporary Regulation S Global
Note may be exchanged for an equal aggregate principal amount of beneficial
interest in a permanent Global Note (the “Regulation S Global Note” and,
together with the Restricted Global Note and the Temporary Regulation S Global
Note, the “Global Notes”), in the form of Exhibits A-1 to A-2 hereto, with such
legends as may be applicable thereto. Upon any exchange of any beneficial
interest in the Temporary Regulation S Global Note for a beneficial interest in
the Regulation S Global Note, (A) the Temporary Regulation S Global Note shall
be endorsed by the Trustee to reflect the reduction of the principal amount
evidenced thereby, whereupon the principal amount of the Temporary Regulation S
Global Note shall be reduced for all purposes by the amount so exchanged and
endorsed and (B) the Regulation S Global Note shall be endorsed by the Trustee
to reflect the increase of the principal amount evidenced thereby, whereupon the
principal amount of the

-17-



--------------------------------------------------------------------------------



 



     Regulation S Global Note shall be increased for all purposes by the amount
so exchanged and endorsed. The Notes initially will be issued in book-entry
form. The Notes will each be issued in minimum denominations of $10,000 in Note
Principal Balance and in integral multiples of $1 in excess thereof.

     Section 2.02 Execution, Authentication, Delivery and Dating. (a) The Notes
shall be executed by manual or facsimile signature on behalf of the Issuer by
any Authorized Officer of the Issuer GP, as the general partner of the Issuer.
Notes bearing the manual or facsimile signatures of individuals who were at any
time the authorized officers of the Issuer GP shall be entitled to all benefits
under this Indenture, subject to the following sentence, notwithstanding that
such individuals or any of them have ceased to hold such offices prior to the
authentication and delivery of such Notes or did not hold such offices at the
date of such Notes. No Note shall be entitled to any benefit under this
Indenture, or be valid for any purpose, however, unless there appears on such
Note a certificate of authentication substantially in the form provided for
herein executed by the Indenture Trustee by manual signature, and such
certificate of authentication upon any Note shall be conclusive evidence, and
the only evidence, that such Note has been duly authenticated and delivered
hereunder. All Notes shall be dated the date of their authentication.

     (b)  At the election of the Indenture Trustee, the Indenture Trustee may
appoint one or more agents (each, an “Authenticating Agent”) with power to act
on its behalf and subject to its direction in the authentication of Notes in
connection with transfers and exchanges under Sections 2.06 and 2.08, as fully
to all intents and purposes as though each such Authenticating Agent had been
expressly authorized by those Sections to authenticate the Notes. For all
purposes of this Indenture, the authentication of Notes by an Authenticating
Agent shall be deemed to be the authentication of Notes “by the Indenture
Trustee.” The Indenture Trustee shall be the initial Authenticating Agent.

     Any corporation, bank, trust company or association into which any
Authenticating Agent may be merged or converted or with which it may be
consolidated, or any corporation, bank, trust company or association resulting
from any merger, consolidation or conversion to which any Authenticating Agent
shall be a party, or any corporation, bank, trust company or association
succeeding to the corporate trust business of any Authenticating Agent, shall be
the successor of such Authenticating Agent hereunder, without the execution or
filing of any further act on the part of the parties hereto or such
Authenticating Agent or such successor corporation, bank, trust company or
association.

     Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Indenture Trustee and the Issuer. The Indenture Trustee may
at any time terminate the agency of any Authenticating Agent by giving written
notice of termination to such Authenticating Agent and the Issuer. Upon
receiving such notice of resignation or upon such a termination, the Indenture
Trustee shall promptly appoint a successor Authenticating Agent, give written
notice of such resignation, termination and/or appointment to the Issuer and
give notice of such resignation, termination and/or appointment to the
Noteholders. Upon the resignation or termination of the Authenticating Agent and
prior to the appointment of a successor, the Indenture Trustee shall act as
Authenticating Agent.

-18-



--------------------------------------------------------------------------------



 



     Each Authenticating Agent shall be entitled to all limitations on
liability, rights of reimbursement and indemnities that the Indenture Trustee is
entitled to hereunder as if it were the Indenture Trustee.

     Section 2.03 Regulation S Notes; Restricted Notes. (a) Book-Entry Notes
initially offered and sold in reliance on Regulation S (each, a “Regulation S
Note”) shall be issued without interest coupons, in the form of Exhibits A-1 to
A-2 hereto, with such legends as may be applicable thereto (including the legend
set forth below), and registered in the names of the Noteholders thereof. After
expiration of the Note Restricted Period, a Noteholder may request that such
note be reissued without the following legend:

     THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF
THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

     THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) THIS
NOTE MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN THE
UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF
CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER
IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.

     Upon such request, the Indenture Trustee shall cancel the Note submitted
for exchange and the Indenture Trustee shall, concurrently with such
cancellation, cause to be issued and authenticated to the holder thereof a new
Note without the foregoing legend in an aggregate principal amount equal to the
aggregate principal amount of the Note so exchanged.

     (b)  Book-Entry Notes or Definitive Notes initially offered and sold to
Qualified Institutional Buyers shall be issued in the form of Exhibits A-1 to
A-2 hereto, with such legends as may be applicable thereto (each, a “Restricted
Note”).

     Section 2.04 Certification of Receipt of the Lease Files. (a) The Indenture
Trustee, by its execution and delivery of this Indenture, acknowledges receipt
by it of all assets

-19-



--------------------------------------------------------------------------------



 



Granted to it and included in the Collateral, in good faith and without notice
of any adverse claim, and declares that it holds and will hold such assets on
behalf of all present and future Noteholders and the Insurer. In addition, the
Indenture Trustee hereby certifies to the Issuer, the Property Manager, the
Special Servicer, the Insurer and the Noteholders that, except as specifically
identified in the Schedule of Exceptions to Lease File Delivery attached hereto
as Exhibit F-1, (i) the original or a copy (certified to be true, correct and
complete by the Issuer) of each Lease is in its possession and (ii) such Lease
has been reviewed by it, appears regular on its face and appears to relate to a
Mortgaged Property included in the Collateral. With respect to each Qualified
Substitute Mortgaged Property, the Indenture Trustee shall deliver on the
Exchange Date a Certificate to the Issuer, the Property Manager, the Special
Servicer and the Insurer that, except as specifically identified in the Schedule
of Exceptions to Lease Filed Delivery relating to a Qualified Substitute
Mortgaged Property attached hereto as Exhibit F-1, (i) the original or a copy
(certified to be true, correct and complete by Issuer) of each Lease relating to
a Qualified Substitute Mortgaged Property is in its possession and (ii) such
Lease has been reviewed by it, appears regular on its face and appears to relate
to a Qualified Substitute Mortgaged Property included in the Collateral.

     (b)  Not later than the 75th day following the Closing Date and any
Exchange Date (and, if any exceptions are noted, again not later than the first
anniversary of the Closing Date or Exchange Date, as applicable), the Indenture
Trustee shall deliver to the Issuer, the Property Manager, the Special Servicer
and the Insurer an executed certificate in the form of Exhibit F-2 to the effect
that, as to each Lease listed on the Mortgaged Property Schedule (other than any
Lease that has become a Liquidated Lease or any Lease or Mortgaged Property
specifically identified in any exception report annexed thereto as not being
covered by such certification), (i) all documents specified in clauses (i),
(iii) and (iv) of the definition of “Lease File” in the Property Management
Agreement are in its possession, (ii) all such documents received by it with
respect to such Lease and the related Mortgaged Property have been reviewed by
it, appear regular on their face and appear to relate to such Lease or the
related Mortgaged Property, and (iii) based on the examinations referred to in
Section 2.04(a) above and this Section 2.04(b) and only as to the foregoing
documents, the information set forth in such Mortgaged Property Schedule with
respect to the items specified in clause (i) (except for zip code and only to
the extent contained within the Lease) of the definition of “Mortgaged Property
Schedule” in the Property Management Agreement accurately reflects the
information set forth in the Lease File.

     (c)  The Indenture Trustee shall not be under any duty or obligation to
inspect, review or examine any of the documents, instruments, certificates or
other papers relating to the Mortgaged Properties and Leases delivered to it to
determine that the same are valid, legal, effective, genuine, enforceable, in
recordable form, sufficient or appropriate for the represented purpose or that
they are other than what they purport to be on their face.

     The Indenture Trustee shall not assign, sell, dispose of or transfer any
interest in the Mortgaged Properties or Leases or any other asset (except as
expressly provided herein) or knowingly permit the Mortgaged Properties or
Leases or any other asset included in the Collateral to be subjected to any
lien, claim or encumbrance arising by, through or under the Indenture Trustee or
any Person claiming by, through or under the Indenture Trustee other than the
liens created pursuant to the Mortgages and this Indenture.

-20-



--------------------------------------------------------------------------------



 



     Section 2.05 The Notes Generally. (a) The aggregate Principal Balance of
the Notes that may be authenticated and delivered under this Indenture is
limited to $228,000,000, except for Notes authenticated and delivered upon
registration of transfer of, or in exchange for, or in lieu of, other Notes
pursuant to Sections 2.06 and 2.08 below. Such aggregate Principal Balance shall
be allocated to two Classes having the Class designation, Initial Principal
Balance, Note Rate and Stated Maturity as follows:

                          Class   Initial                 Designation  
Principal Balance   Note Rate   Stated Maturity

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Class A-1
  $ 109,000,000       4.7301 %   September 25, 2015
Class A-2
  $ 119,000,000       5.8199 %   March 25, 2019



(b)   Each Note of any Class shall rank pari passu with each other Note of such
Class and be equally and ratably secured by the Collateral. All Notes of any
Class shall be identical except as to denominations and as expressly permitted
in this Indenture.   (c)   This Indenture and the Mortgages shall evidence a
continuing lien on and security interest in the Collateral Granted hereunder and
thereunder to secure the full payment of the principal, interest and other
amounts on all the Notes and all amounts owed to the Insurer, which shall in all
respects be equally and ratably secured hereby for payment as provided herein,
and without preference, priority or distinction on account of the actual time or
times of the authentication and delivery of the Notes.

     Section 2.06 Registration of Transfer and Exchange of Notes. (a) At all
times during the term of this Indenture, there shall be maintained at the office
of the Note Registrar a “Note Register” in which, subject to such reasonable
regulations as the Note Registrar may prescribe, the Note Registrar shall
provide for the registration of Notes and of transfers and exchanges of Notes as
herein provided. The offices of the Note Registrar shall be initially located
(as of the Closing Date) at 135 South LaSalle Street, Suite 1625, Chicago,
Illinois 60603, Attention: Asset-Backed Securities Trust Services Group-CARS
CNI-2 L.P., Series 2003-1. The Indenture Trustee is hereby initially appointed
(and hereby agrees to act in accordance with the terms hereof) as “Note
Registrar” for the purpose of registering Notes and transfers and exchanges of
Notes as herein provided. The Indenture Trustee may appoint, by a written
instrument delivered to the Issuer, any other bank or trust company to act as
Note Registrar under such conditions as the predecessor Indenture Trustee may
prescribe, provided that the Indenture Trustee shall not be relieved of any of
its duties or responsibilities hereunder by reason of such appointment. If the
Indenture Trustee resigns or is removed in accordance with the terms hereof, the
successor trustee shall immediately succeed to its predecessor’s duties as Note
Registrar. The Issuer, the Property Manager, the Special Servicer and the
Indenture Trustee shall have the right to inspect the Note Register or to obtain
a copy thereof at all reasonable times, and to rely conclusively upon a
certificate of the Note Registrar as to the information set forth in the Note
Register. Upon written request of any Noteholder made for purposes of
communicating with other Noteholders with respect to their rights under this
Indenture, the Note Registrar shall promptly furnish such Noteholder with a list
of the other Noteholders of record identified in the Note Register at the time
of the request.

-21-



--------------------------------------------------------------------------------



 



     The Indenture Trustee is hereby initially appointed (and hereby agrees to
act in accordance with the terms hereof) as Book-Entry Custodian.

     (b)  No transfer of any Note or interest therein shall be made unless that
transfer is made pursuant to an effective registration statement under the 1933
Act, and effective registration or qualification under applicable state
securities laws, or is made in a transaction that does not require such
registration or qualification. No purported transfer of any interest in any Note
or any portion thereof which is not made in accordance with this Section 2.06
shall be given effect by or be binding upon the Indenture Trustee and any such
purported transfer shall be null and void ab initio and vest in the transferee
no rights against the Collateral or the Indenture Trustee.

     By its acceptance of a Definitive Note or Book-Entry Note, each Holder will
be deemed to have represented and agreed that the transfer thereof is restricted
and agrees that it shall transfer such Definitive Note or Book-Entry Note only
in accordance with the terms of this Indenture and such Definitive Note or
Book-Entry Note and in compliance with applicable law.

     (c)  A Noteholder may transfer a Book-Entry Note only in accordance with
the following provisions:



       (i) No transfer of any Book-Entry Note (other than the sale by the
Initial Purchaser to the initial purchasers of the Notes) shall be made unless
such transfer is made in a transaction pursuant to Regulation S or Rule 144A
under the 1933 Act and pursuant to exemption, registration or qualification
under applicable state securities laws. The Indenture Trustee shall be entitled
to rely upon the representations made by each transferee pursuant to
Section 2.06 hereof, and shall have no duty to undertake any investigation or
verify that any transfer satisfies the requirements of this paragraph.    
     (ii) Restricted Note to Regulation S Note during Note Restricted Period. If
a holder of a Restricted Note wishes at any time during the Note Restricted
Period to transfer such Restricted Note to a Person who wishes to take delivery
thereof in the form of a Regulation S Note, such Noteholder may, subject to the
provisions of this Section 2.06, transfer such Note for a Regulation S Note with
an equivalent principal amount. Upon receipt by the Indenture Trustee of a
certificate in the form of Exhibit D-2 given by the transferee of such Note
(stating that such transferee is a non-U.S. Person and the transfer of such
interest has been made in compliance with the transfer restrictions applicable
to the Notes and in accordance with Regulation S), the Indenture Trustee shall
cancel the Restricted Note so transferred and the Indenture Trustee shall,
concurrently with such cancellation, cause to be issued and authenticated to the
transferee a Regulation S Note in an aggregate principal amount equal to the
aggregate principal amount of the Restricted Note to be so transferred.    
     (iii) Restricted Note to Regulation S Note after the Expiration of Note
Restricted Period. If a holder of a Restricted Note wishes at any time after the
expiration of the Note Restricted Period to transfer such Restricted Note to a
Person who wishes to take delivery thereof in the form of a Regulation S Note,
such Noteholder may, subject to provisions of this Section 2.06, transfer such
Note for a Regulation S Note with an

-22-



--------------------------------------------------------------------------------



 





  equivalent principal amount. Upon receipt by the Indenture Trustee of a
certificate in the form of Exhibit D-3 given by the transferee stating that the
transfer of such interest has been made in compliance with the transfer
restrictions applicable to the Notes and pursuant to and in accordance with
Regulation S, the Indenture Trustee shall cancel the Restricted Note so
transferred and the Indenture Trustee shall, concurrently with such
cancellation, cause to be issued and authenticated to the transferee a
Regulation S Note in an aggregate principal amount equal to the aggregate
principal amount of the Restricted Note so transferred.



       (iv) Regulation S Note to Restricted Note during Note Restricted Period.
If a holder of a Regulation S Note wishes at any time during the Note Restricted
Period to transfer its Note to a Qualified Institutional Buyer, such Qualified
Institutional Buyer shall be required to take delivery thereof in the form of a
Restricted Note and such Noteholder may, subject to the provisions of this
Section 2.06, transfer such interest for a Restricted Note in an equivalent
principal amount. Upon receipt by the Indenture Trustee of a certificate in the
form of Exhibit D-1 hereto given by the transferee and stating that such
transferee is a Qualified Institutional Buyer and is obtaining such Restricted
Note in a transaction meeting the requirements of Rule 144A, the Indenture
Trustee shall cancel the Regulation S Note so transferred and the Indenture
Trustee shall, concurrently with such cancellation, cause to be issued and
authenticated to the transferee a Restricted Note in an aggregate principal
amount equal to the beneficial interest in the Regulation S Note to be so
transferred.          (v) Transfer of Restricted Notes that are Book-Entry Notes
to Qualified Institutional Buyers. No transferor or transferee certificates need
be delivered upon the transfer of a Restricted Note that is a Book-Entry Note to
a Qualified Institutional Buyer, and the representations set forth in Exhibits
C-3 and C-4 hereto will be deemed to have been made by the transferor and
transferee, respectively.          (vi) Transfer of Restricted Notes after the
Expiration of Note Restricted Period. After the expiration of the Note
Restricted Period, transfers of the Restricted Notes may only be made in a
transaction exempt from the registration requirements of the 1933 Act and in
accordance with any applicable securities laws of any State of the United States
and in compliance with the requirements of this Section 2.06.          (vii)
Transfer of Regulation S Notes during Note Restricted Period. During the Note
Restricted Period, transfers of interests in the Regulation S Notes may only be
made in accordance with Section 2.06(c)(ii) or 2.06(c)(iv) above or to non-U.S.
Persons in accordance with Regulation S in “offshore transactions” (as such term
is defined in Regulation S).          (viii) Transfer of Regulation S Notes
after the Expiration of the Note Restricted Period. After the expiration of the
Note Restricted Period, Regulation S Notes may, subject to the provisions of
this Section 2.06, be transferred to any person.

     (d)  If any transfer of a Note held by the related transferor or to be held
by the related transferee in the form of a Definitive Note is to be made without
registration under the

-23-



--------------------------------------------------------------------------------



 



1933 Act (other than in connection with the initial issuance thereof to the
Issuer), then the Note Registrar shall refuse to register such transfer unless
it receives (and, upon receipt, may conclusively rely upon) either:



       (i) in the case of a transfer to the initial purchaser thereof directly
from the Issuer (such transfer, an “Initial Transfer”), (A) an executed
transferor certificate from the transferor substantially in the form attached as
Exhibit C-1, and (B) an executed transferee certificate from the prospective
transferee in the form attached as Exhibit C-2 hereto; or          (ii) in the
case of a transfer other than an Initial Transfer (a “Subsequent Transfer”),
(A) an executed transferor certificate substantially in the form attached as
Exhibit C-3, and (B) an executed transferee certificate in the form attached as
Exhibit C-4 hereto.

If any such transfer of a Note held by the related transferor and also to be
held by the related transferee in the form of a Book-Entry Note is to be made
without registration under the 1933 Act, the transferor will be deemed to have
made as of the transfer date each of the representations and warranties set
forth on Exhibit C-3 hereto in respect of such Note and the transferee will be
deemed to have made as of the transfer date each of the representations and
warranties set forth on Exhibit C-4 hereto in respect of such Note, in each case
as if such Note were evidenced by a Definitive Note.

     Neither the Issuer nor any other person shall be obligated to register or
qualify the Notes under the 1933 Act or any other securities law or to take any
action not otherwise required under this Indenture to permit the transfer of any
Note or interest therein without registration or qualification.

     (e)  If a Person is acquiring any Note as a fiduciary or agent for one or
more accounts, such Person shall be required to deliver to the Note Registrar a
certification to the effect that, and such other evidence as may be reasonably
required by the Note Registrar to confirm that, it has (i) sole investment
discretion with respect to each such account and (ii) full power to make the
foregoing acknowledgments, representations, warranties, certifications and
agreements with respect to each such account as set forth in subsections (b) and
(c) of this Section 2.06; provided, that any Person so acquiring an interest in
a Book-Entry Note will be deemed to have made such certification

     (f)  Subject to the preceding provisions of this Section 2.06, upon
surrender for registration of transfer of any Note at the offices of the Note
Registrar maintained for such purpose, the Indenture Trustee shall execute and
the Note Registrar shall authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Notes of a like Percentage Interest.

     (g)  At the option of any Holder, its Notes may be exchanged for other
Notes of authorized denominations, of the same Class and of a like Percentage
Interest upon surrender of the Notes to be exchanged at the offices of the Note
Registrar maintained for such purpose. Whenever any Notes are so surrendered for
exchange, the Indenture Trustee shall execute and

-24-



--------------------------------------------------------------------------------



 



the Note Registrar shall authenticate and deliver the Notes which the Noteholder
making the exchange is entitled to receive.

     (h)  Every Note presented or surrendered for transfer or exchange shall (if
so required by the Note Registrar) be duly endorsed by, or be accompanied by a
written instrument of transfer in the form satisfactory to the Note Registrar
duly executed by the Holder thereof or his attorney duly authorized in writing.

     (i)  No service charge shall be imposed for any transfer or exchange of
Notes, but the Indenture Trustee or the Note Registrar may require payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection with any transfer or exchange of Notes.

     (j)  All Notes surrendered for transfer and exchange shall be physically
canceled by the Note Registrar, and the Note Registrar shall dispose of such
canceled Notes in accordance with its customary procedures.

     (k)  Each transferee of a Note will be deemed to have represented,
warranted and agreed that either (i) such transferee is not a Plan, or a
governmental plan subject to substantially similar law, and is not acquiring
such Note or interest therein on behalf of, as named fiduciary of, as trustee
of, or with assets of, a Plan, or a governmental plan subject to substantially
similar law, or (ii) its acquisition and continued holding of such Note or
interest therein will not constitute or otherwise result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code
(or, in the case of a governmental plan, any substantially similar law) either
because it does not constitute a prohibited transaction or due to the
application of one or more statutory or administrative prohibited transaction
exemptions.

     Section 2.07 Book-Entry Notes. (a) The Book-Entry Notes shall be delivered
as one or more Notes held by the Book-Entry Custodian or, if appointed to hold
such Notes as provided below, the Depository and registered in the name of the
Depository or its nominee and, except as provided in Section 2.07(c) and
(d) below, transfer of such Notes may not be registered by the Note Registrar
unless such transfer is to a successor Depository that agrees to hold such Notes
for the respective Note Owners with Ownership Interests therein. Except as
provided in Section 2.07(c) and (d) below, such Note Owners shall hold and
transfer their respective Ownership Interests in and to such Notes through the
book-entry facilities of the Depository and, except as provided in
Section 2.07(c) and (d) below, shall not be entitled to definitive, fully
registered Notes (“Definitive Notes”) in respect of such Ownership Interests.
All transfers by Note Owners of their respective Ownership Interests in the
Book-Entry Notes to be held by the related transferees as Book-Entry Notes shall
be made in accordance with the procedures established by the Depository
Participant or brokerage firm representing each such Note Owner. Each Depository
Participant shall only transfer the Ownership Interests in the Book-Entry Notes
of Note Owners it represents or of brokerage firms for which it acts as agent in
accordance with the Depository’s normal procedures. The Indenture Trustee is
hereby initially appointed as the Book-Entry Custodian and hereby agrees to act
as such in accordance herewith and in accordance with the agreement that it has
with the Depository authorizing it to act as such. The Book-Entry Custodian may,
and, if it is no longer qualified to act as such, the Book-Entry Custodian
shall, appoint, by a written instrument delivered to the Issuer, the Property
Manager

-25-



--------------------------------------------------------------------------------



 



and Special Servicer, and, if the Indenture Trustee is not the Book-Entry
Custodian, the Indenture Trustee, any other transfer agent (including the
Depository or any successor Depository) to act as Book-Entry Custodian under
such conditions as the predecessor Book-Entry Custodian and the Depository or
any successor Depository may prescribe, provided that the predecessor Book-Entry
Custodian shall not be relieved of any of its duties or responsibilities by
reason of any such appointment of other than the Depository. If the Indenture
Trustee resigns or is removed in accordance with the terms hereof, the successor
trustee or, if it so elects, the Depository shall immediately succeed to its
predecessor’s duties as Book-Entry Custodian. The Issuer shall have the right to
inspect, and to obtain copies of, any Notes held as Book-Entry Notes by the
Book-Entry Custodian.

     (b)  The Issuer, the Indenture Trustee, the Property Manager, the Special
Servicer and the Note Registrar may for all purposes, including the making of
distributions due on the Book-Entry Notes, deal with the Depository as the
authorized representative of the Note Owners with respect to such Notes for the
purposes of exercising the rights of Noteholders hereunder. The rights of Note
Owners with respect to the Book-Entry Notes shall be limited to those
established by law and agreements between such Note Owners and the Depository
Participants and brokerage firms representing such Note Owners. Multiple
requests and directions from, and votes of, the Depository as holder of the
Book-Entry Notes with respect to any particular matter shall not be deemed
inconsistent if they are made with respect to different Note Owners. The
Indenture Trustee may establish a reasonable record date in connection with
solicitations of consents from or voting by Noteholders and shall give notice to
the Depository of such record date.

     (c)  If (i)(A) the Issuer advises the Indenture Trustee and the Note
Registrar in writing that the Depository is no longer willing or able to
properly discharge its responsibilities with respect to the Book-Entry Notes (or
any portion thereof), and (B) the Issuer is unable to locate a qualified
successor, or (ii) the Issuer at its option advises the Indenture Trustee and
the Note Registrar in writing that it elects to terminate the book-entry system
through the Depository with respect to the Book-Entry Notes (or any portion
thereof), the Note Registrar shall notify all affected Note Owners, through the
Depository, of the occurrence of any such event and of the availability of
Definitive Notes to such Note Owners requesting the same. Upon surrender to the
Note Registrar of the Book-Entry Notes (or any portion thereof) by the
Book-Entry Custodian or the Depository, as applicable, and the delivery of
registration instructions from the Depository for registration of transfer
(which surrender and delivery the Indenture Trustee shall use reasonable efforts
to cause to occur), the Indenture Trustee shall execute, and the Note Registrar
shall authenticate and deliver, the Definitive Notes in respect of such Notes to
the Note Owners identified in such instructions. None of the Issuer, the
Indenture Trustee, the Property Manager, the Special Servicer or the Note
Registrar shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be protected in relying on, such instructions.

     (d)  Subject to the provisions of Section 2.07 governing registration of
transfer and exchange, Notes (i) held as Definitive Notes may be transferred in
the form of Book-Entry Notes in reliance on Rule 144A under the Securities Act
to one or more Qualified Institutional Buyers that are acquiring such Definitive
Notes for their own accounts or for the accounts of other Qualified
Institutional Buyers and (ii) held as Definitive Notes by a Qualified
Institutional Buyer for its own account or for the account of another Qualified
Institutional Buyer may be exchanged

-26-



--------------------------------------------------------------------------------



 



for Book-Entry Notes, in each case upon surrender of such Notes for registration
of transfer or exchange at the offices of the Note Registrar maintained for such
purpose. Whenever any such Notes are so surrendered for transfer or exchange,
either the Book-Entry Custodian shall increase the balance of the related
Book-Entry Notes or the Indenture Trustee shall execute and the Note Registrar
shall authenticate and deliver, as provided in Section 2.02(a), the Book-Entry
Notes for which such Notes were transferred or exchanged, as necessary and
appropriate. No holder of Definitive Notes other than a Qualified Institutional
Buyer holding such Notes for its own account or for the account of another
Qualified Institutional Buyer may exchange such Notes for Book-Entry Notes.
Further, any Note Owner of a Book-Entry Note shall notify the Indenture Trustee
and the Note Registrar of its status as such and shall transfer such Book-Entry
Note to the Note Registrar, in its capacity as such, through the book-entry
facilities of the Depository, and upon surrender to the Note Registrar of such
Book-Entry Note by the Book-Entry Custodian or the Depository, as applicable
(which surrender the Indenture Trustee shall use reasonable efforts to cause to
occur), the Indenture Trustee shall execute and the Note Registrar shall
authenticate and deliver to such Note Owner or such Note Owner’s nominee one or
more Definitive Notes of the same Class in authorized denominations and with a
like aggregate Percentage Interest.

     (e)  Upon the issuance of Definitive Notes for purposes of evidencing
ownership of any Notes formerly held as Book-Entry Notes, the registered holders
of such Definitive Notes shall be recognized as Noteholders hereunder and,
accordingly, shall be entitled directly to receive, payments on, to exercise
Voting Rights with respect to, and to transfer and exchange such Definitive
Notes.

     (f)  The Issuer shall provide an adequate inventory of Definitive Notes to
the Indenture Trustee.

     Section 2.08 Mutilated, Destroyed, Lost or Stolen Notes. If any mutilated
Note is surrendered to the Note Registrar, the Issuer shall execute and the
Indenture Trustee shall authenticate and deliver, in exchange therefor, a new
Note of the same Class and principal amount and bearing a number not
contemporaneously outstanding.

     If there shall be delivered to the Issuer, the Indenture Trustee and the
Note Registrar (i) evidence to their satisfaction of the destruction (including
mutilation tantamount to destruction), loss or theft of any Note and the
ownership thereof, and (ii) indemnity as may be reasonably required by them to
hold each of them, and any of their agents harmless, then, in the absence of
notice to the Issuer or the Note Registrar that such Note has been acquired by a
bona fide purchaser, the Issuer shall execute and the Indenture Trustee shall
authenticate and deliver, in lieu of any such destroyed, lost or stolen Note, a
new Note of the same Class, tenor and denomination registered in the same
manner, dated the date of its authentication and bearing a number not
contemporaneously outstanding.

     Upon the issuance of any new Note under this Section 2.08, the Issuer, the
Indenture Trustee and the Note Registrar may require the payment by the
Noteholder of an amount sufficient to pay or discharge any tax or other
governmental charge that may be imposed in relation thereto and any other
reasonable expenses (including the reasonable fees and expenses of the
Authenticating Agent and the Indenture Trustee) in connection therewith.

-27-



--------------------------------------------------------------------------------



 



     Every new Note issued pursuant to this Section 2.08 in lieu of any
destroyed, mutilated, lost or stolen Note shall constitute an original
additional contractual obligation of the Issuer, whether or not the destroyed,
mutilated, lost or stolen Note shall be at any time enforceable by any Person,
and such new Note shall be entitled to all the benefits of this Indenture
equally and proportionately with any and all other Notes duly issued hereunder.

     The provisions of this Section 2.08 are exclusive and shall preclude (to
the extent permitted by applicable law) all other rights and remedies with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Notes.

     Section 2.09 Noteholder Lists. The Note Registrar shall preserve in as
current a form as is reasonably practicable the most recent list available to it
of the names and addresses of Noteholders, which list, upon request, will be
made available to the Indenture Trustee insofar as the Indenture Trustee is no
longer the Note Registrar. Upon written request of any Noteholder made for
purposes of communicating with other Noteholders with respect to their rights
under this Indenture, the Note Registrar shall promptly furnish such Noteholder
with a list of the other Noteholders of record identified in the Note Register
at the time of the request. Every Noteholder, by receiving such access, or by
receiving a Note or an interest therein, agrees with the Note Registrar that the
Note Registrar will not be held accountable in any way by reason of the
disclosure of any information as to the names and addresses of any Noteholder
regardless of the source from which such information was derived.

     Section 2.10 Persons Deemed Owners. The Issuer, the Indenture Trustee, the
Note Registrar and any of their agents, may treat the Person in whose name a
Note is registered as the owner of such Note as of the related Record Date for
the purpose of receiving payments of principal, interest and other amounts in
respect of such Note and for all other purposes, whether or not such Note shall
be overdue, and none of the Issuer, the Indenture Trustee, the Note Registrar or
any agents of any of them, shall be affected by notice to the contrary.

     Section 2.11 Payment Account. (a) On or prior to the date hereof, the
Indenture Trustee shall establish a segregated trust account (the “Payment
Account”) at LaSalle Bank National Association (or such other financial
institution as necessary to ensure that the Payment Account is at all times an
Eligible Account) entitled “LaSalle Bank National Association, as Indenture
Trustee, as secured party of CARS CNI-2 L.P.”. The Indenture Trustee shall
deposit or cause to be deposited in the Payment Account, upon receipt, all
payments and other collections received from the Property Manager or the
Collection Account on or in respect of the Mortgaged Properties and Leases
subsequent to the commencement of the initial Collection Period pursuant to the
Collection Account Agreement. On each Payment Date, the Indenture Trustee shall
transfer to the Payment Account any amounts required to be transferred from the
DSCR Reserve pursuant to Section 3.08 of the Property Management Agreement.
Except as provided in this Indenture, the Indenture Trustee, in accordance with
the terms of this Indenture, shall have exclusive control and sole right of
withdrawal with respect to the Payment Account. Funds in the Payment Account
shall not be commingled with any other monies. All monies deposited from time to
time in the Payment Account shall be held by and under the control of the
Indenture Trustee in the Payment Account for the benefit of the Noteholders, the
Insurer and the Issuer as herein provided.

-28-



--------------------------------------------------------------------------------



 



     (b)  All of the funds on deposit in the Payment Account shall be
uninvested.

     (c)  The Indenture Trustee is authorized to make withdrawals from the
Payment Account on each Payment Date (the order set forth hereafter in this
subsection (c) not constituting an order of priority for such withdrawals) to
(i) make payments on the Notes and to other parties as set forth in the
priorities of payments pursuant to Section 2.12(c) of this Indenture, (ii) make
payments to the Insurer and to the Issuer as provided in Section 2.12 hereof and
(iii) withdraw any amounts deposited in the Payment Account in error, and
neither the Issuer nor the Property Manager shall be permitted to make any
withdrawal from the Payment Account.

     (d)  Upon the satisfaction and discharge of this Indenture pursuant to
Section 3.01 of this Indenture, the Indenture Trustee shall pay to the Issuer
all amounts, if any, held by it remaining as part of the Collateral.

     Section 2.12 Payments on the Notes. (a) Subject to Section 2.12(c), the
Issuer agrees to pay:



       (i) on each Payment Date prior to the Stated Maturity for the Notes,
interest on and principal of the Notes in the amounts and in accordance with the
priorities set forth in Section 2.12(c); and          (ii) at the Stated
Maturity of a Class of the Notes, the entire Principal Balance of such Class of
Notes, together with all accrued and unpaid interest thereon.

     Amounts properly withheld under the Code by any Person from a payment to
any Holder of a Note of interest, principal or other amounts, or any such
payment set aside on the Final Payment Date for such Note as provided in
Section 2.12(b), shall be considered as having been paid by the Issuer to such
Noteholder for all purposes of this Indenture.

     (b)  With respect to each Payment Date, any interest, principal and other
amounts payable on the Notes shall be paid to the Person that is the registered
holder thereof at the close of business on the related Record Date; provided,
however, that interest, principal and other amounts payable at the Final Payment
Date of any Note shall be payable only against surrender thereof at the
Indenture Trustee’s Office or such other address as may be specified in the
notice of final payment. Payments of interest, principal and other amounts on
the Notes shall be made on the applicable Payment Date other than the Final
Payment Date, subject to applicable laws and regulations, by wire transfer to
such account as such Noteholder shall designate by written instruction received
by the Indenture Trustee not later than the Record Date related to the
applicable Payment Date or otherwise by check mailed on or before the Payment
Date to the Person entitled thereto at such Person’s address appearing on the
Note Register as of the related Record Date. The Indenture Trustee shall pay
each Note in whole or in part as provided herein on its Final Payment Date in
immediately available funds from funds in the Payment Account as promptly as
possible after presentation to the Indenture Trustee of such Note at the
Indenture Trustee’s Office but shall initiate such payment as soon as possible,
but in no event later than the next Business Day after the day of such
presentation. If presentation is made after 4:00 p.m., New York City time, on
any day, such presentation shall be deemed to have been made on the immediately
succeeding Business Day.

-29-



--------------------------------------------------------------------------------



 



     Each distribution with respect to a Book-Entry Note shall be paid to the
Depository, as holder thereof, and the Depository shall be responsible for
crediting the amount of such distribution to the accounts of its Depository
Participants in accordance with its normal procedures. Each Depository
Participant shall be responsible for disbursing such distribution to the related
Note Owners that it represents and to each indirect participating brokerage firm
(a “brokerage firm” or “indirect participating firm”) for which it acts as
agent. Each brokerage firm shall be responsible for disbursing funds to the
related Note Owners that it represents. None of the parties to the Transaction
Documents shall have any responsibility therefor except as otherwise provided by
the Transaction Documents or applicable law. The Issuer and the Indenture
Trustee shall perform their respective obligations under the Letter of
Representations.

     Except as provided in the following sentence, if a Note is issued in
exchange for any other Note during the period commencing at the close of
business at the office or agency where such exchange occurs on any Record Date
and ending before the opening of business at such office or agency on the
related Payment Date, no interest, principal or other amounts will be payable on
such Payment Date in respect of such new Note, but will be payable on such
Payment Date only in respect of the prior Note. Interest, principal and other
amounts payable on any Note issued in exchange for any other Note during the
period commencing at the close of business at the office or agency where such
exchange occurs on the Record Date immediately preceding the Final Payment Date
for such Notes and ending on the Final Payment Date for such Notes, shall be
payable to the Person that surrenders the new Note as provided in this Section
2.12(b).

     All payments of interest, principal and other amounts made with respect to
the Notes of the same Class will be allocated pro rata among the Outstanding
Notes of such Class based on the related Principal Balance.

     If any Note on which the final payment was due is not presented for payment
on its Final Payment Date, then the Indenture Trustee shall set aside such
payment in a segregated, non-interest bearing account (and shall remain
uninvested) separate from the Payment Account but which constitutes an Eligible
Account, and the Indenture Trustee and the Issuer shall act in accordance with
Section 5.10 in respect of the unclaimed funds.

     (c)  Subject to the provisions of Section 4.05 of this Indenture, on each
Payment Date, the Indenture Trustee will apply all amounts on deposit in the
Payment Account for the following purposes and in the following order of
priority, in each case to the extent of remaining funds:



       (1) on a pro rata basis, (I) to the Insurer, the unpaid Insurance Premium
due on such date, (II) to the Indenture Trustee, the earned and unpaid Indenture
Trustee Fee, (III) to the Property Manager, the earned and unpaid Property
Management Fee, (IV) to the Special Servicer, the earned and unpaid Special
Servicing Fees in respect of each Specially Managed Unit, (V) to the Property
Manager and the Special Servicer, as additional servicing compensation, the
Property Manager Additional Servicing Compensation and the Special Servicer
Additional Servicing Compensation, respectively, (VI) to the Indenture Trustee,
the Property Manager and the Special Servicer, as applicable, reimbursement for
unreimbursed Advances, together with interest thereon at the Reimbursement Rate,
such interest to be reimbursable first from Default Interest, with

-30-



--------------------------------------------------------------------------------



 





  respect to Leases that became Liquidated Leases or Corrected Units or for
which payments were received on the related Lease in the immediately preceding
Collection Period, and thereafter from the amounts available in the Payment
Account, and (VII) to the relevant party, the amount of Extraordinary Expenses
not already reimbursed in clauses (I) through (VI) (not to exceed $100,000 in
any month through the Payment Date which occurs in April 2013, not to exceed
$50,000 in any month thereafter, not to exceed $1,200,000 in any year and not to
exceed $5,000,000 in the aggregate over the term of the Notes; provided (i) with
respect to the $100,000 limit or $50,000 limit, as applicable, of amounts
payable in respect of Extraordinary Expenses in any given month, the Indenture
Trustee shall be entitled to receive up to $25,000 of such amounts to the extent
then owing to the Indenture Trustee prior to such amounts being distributed on a
pro rata basis and (ii) with respect to the $5,000,000 limit of amounts payable
in respect of Extraordinary Expenses over the term of the Notes, no less than
$1,000,000 of such limit shall be reserved solely for the payment of
Extraordinary Expenses incurred by the Indenture Trustee);          (2) to the
holders of the Class A-1 and Class A-2 Notes, the Note Interest for such
Classes, pro rata, based on the respective amounts of Note Interest;    
     (3) to the holders of the Class A-1 and Class A-2 Notes, the aggregate of
the unpaid Note Interest for such Classes from any prior Payment Date, together
with interest on any such unpaid Note Interest at the related Note Rate, pro
rata, based on such amounts;          (4) to the holders of the Class A-1 Notes,
in reduction of the Principal Balance of the Class A-1 Notes, or, if the
Principal Balance of the Class A-1 Notes has been reduced to zero, the Class A-2
Notes, in reduction of the Principal Balance of the Class A-2 Notes, an amount
equal to the Class A-1/A-2 Note Principal Payment in respect of such Payment
Date for such Class until the Principal Balance of the Class A-2 Notes has been
reduced to zero;          (5) (A) to the holders of the Class A-1 Notes, in
reduction of the Principal Balance of the Class A-1 Notes, an amount equal to
any Unscheduled Proceeds included in the Available Amount, until the Principal
Balance of the Class A-1 Notes has been reduced to zero and (B) if the Principal
Balance of the Class A-1 Notes has been reduced to zero, to the holders of the
Class A-2 Notes, in reduction of the Principal Balance of the Class A-2 Notes,
an amount equal to any Unscheduled Proceeds remaining in such Available Amount
after the payment to the holders of the Class A-1 Notes referred to in clause
(A) above until the Principal Balance of the Class A-2 Notes has been reduced to
zero;          (6) if an Insurer Default has occurred and is continuing, pro
rata, based on their respective Principal Balances, to the Holders of the Class
A-1 and Class A-2 Notes as a reduction of their respective Principal Balances;  
       (7) to the Insurer, an amount equal to the aggregate amount of
unreimbursed payments made under the Insurance Policy and all other amounts owed
to the Insurer and

-31-



--------------------------------------------------------------------------------



 





  interest on such amounts at the rate agreed upon between the Insurer and the
Issuer under the Insurance Agreement;          (8) to the holders of any Class
of Notes with respect to which any Unscheduled Proceeds have been or will be
paid on such Payment Date pursuant to clause (5) above, in the priority set
forth in clause (5) above, any Prepayment Consideration received with respect
thereto;          (9) if a DSCR Sweep Period is in effect, to the DSCR Reserve
Account, the amount required pursuant to Section 3.08 of the Property Management
Agreement;          (10) any Extraordinary Expenses not already paid; and    
     (11) so long as no Event of Default has occurred and is continuing, to the
Issuer.

     Each Noteholder will be deemed to have agreed, by its acceptance of its
Note, not to file or join in filing any petition in bankruptcy or commence any
similar proceeding in respect of the Issuer or the Issuer GP for a period of one
year and one day following payment in full of such Note. Notwithstanding the
provisions of this Section 2.12(c), the Issuer may, subject to Article X, at any
time advance funds to the Indenture Trustee for the purpose of allowing the
Indenture Trustee to make required payments on the Notes (“Issuer Advances”)
without right of reimbursement.

     (d)  In connection with making any payments pursuant to Section 2.12(c),
the Indenture Trustee shall make available to the Issuer on the related Payment
Date via the Indenture Trustee’s Internet website specified in Section 6.01(a),
a written statement detailing the amounts so paid, provided that if such
information is not so available on the Indenture Trustee’s Internet website for
any reason, the Indenture Trustee shall provide the Issuer with such written
statement by facsimile transmission, confirmed in writing by first class mail or
overnight courier.

     Section 2.13 The Insurance Policy. (a) If, as of 1:00 p.m. New York City
time on the third Business Day prior to any Payment Date, the Indenture Trustee
has been notified by the Property Manager that the Available Amount, any amounts
released from the DSCR Reserve and any P&I Advances to be made by the Property
Manager or the Indenture Trustee that is to be distributed on such Payment Date
pursuant to (and subject to the priorities set forth in) Section 2.12(c) will
not be sufficient to pay the Insured Obligations on such Payment Date (a
“Deficiency”), which notice the Property Manager is required to provide pursuant
to Section 4.01(f) of the Property Management Agreement, the Indenture Trustee
shall by 1:00 p.m. on the second Business Day immediately prior to such Payment
Date make a claim under the Insurance Policy for the amount of the Deficiency
for such Payment Date pursuant to the terms of the Insurance Policy.



       (i) If the Indenture Trustee has been notified by an Insured Noteholder
or, pursuant to Section 4.01(f) of the Property Management Agreement, by the
Property Manager that an Avoided Payment exists with respect to any Insured
Noteholder, the Indenture Trustee shall, after receiving all documents required
under the Insurance Policy

-32-



--------------------------------------------------------------------------------



 





  to be delivered in connection with such Avoided Payment, make a claim under
the Insurance Policy for such Avoided Payment pursuant to the terms of the
Insurance Policy.          (ii) The Insurer may elect, at its sole option,
pursuant to this Indenture, the Insurance Policy and the Insurance Agreement, to
make an advance to the Indenture Trustee for the benefit of the Insured
Noteholders in lieu of payment under the Insurance Policy in an amount equal to
the amount demanded under a notice for payment thereunder, for payment in
respect of the Insured Noteholders, and such advance shall be deemed to be a
payment under the Insurance Policy for such Insured Noteholders for purposes of
this Indenture.          (iii) To the extent the Insurer makes any payments
either directly or indirectly, to the Insured Noteholders under the Insurance
Policy, the Insurer shall be subrogated to the rights of the Insured Noteholders
under the Insured Notes and this Indenture, as applicable, to the extent of such
payments, and payments to the Insurer in respect of such subrogation shall be
made in the priorities set forth in Section 2.12(c). Notwithstanding any other
provision of this Indenture or any of the Notes to the contrary, the Insured
Noteholders shall not be entitled to make any claim under the Insurance Policy
or institute proceedings directly against the Insurer. In furtherance and not in
limitation of the foregoing rights of subrogation and deemed purchase, each
Insured Noteholder, by purchase of its interest in the Insured Notes, and the
Indenture Trustee, on its behalf and on behalf of each Insured Noteholder,
hereby assigns to the Insurer the rights of such Holder with respect to the
Insured Notes to the extent of any payments made with respect thereto by the
Insurer (whether under the Insurance Policy or otherwise). The Indenture Trustee
shall give effect to any such subrogation by distributing to the Insurer, as
subrogee of the Insured Noteholders, reimbursement for any payments by the
Insurer under the Insurance Policy from available funds received by the
Indenture Trustee hereunder pursuant to and in accordance with Sections 4.05 or
2.12, as applicable. Notwithstanding anything in this Indenture or the Insured
Notes to the contrary, any payment with respect to the Insured Obligations that
is made with funds received pursuant to the terms of the Insurance Policy or
otherwise by the Insurer shall not be considered payment on the Insured Notes by
the Issuer (except that the foregoing shall not cause such amounts to accrue
Defaulted Interest), shall not discharge any obligations of the Issuer to make
such payment and shall not result in the payment of (or the provisions for the
payment of) any Insured Obligations for purposes of Section 3.01.
Notwithstanding the foregoing, nothing pursuant to Sections 4.05 or 2.12 shall
entitle the Insurer to receive an amount greater than the Accrued Liabilities.

     (b)  The Indenture Trustee shall, prior to the Closing Date, establish a
trust account that shall be designated as the “Insurance Policy Payment
Account,” which shall be held in trust for the benefit of the Noteholders, over
which the Indenture Trustee shall have exclusive control and the sole right of
withdrawal, and in which neither the Issuer nor any other Person shall have any
legal or beneficial interest. The Insurance Policy Payment Account may be a
sub-account of the Payment Account. The Indenture Trustee shall deposit all
amounts received from the Insurer under the Insurance Policy in respect of the
Insured Notes in the Insurance Policy Payment Account. Any and all funds at any
time on deposit in, or otherwise to

-33-



--------------------------------------------------------------------------------



 



the credit of, the Insurance Policy Payment Account shall not be invested. The
only permitted withdrawal from or application of funds on deposit in, or
otherwise to the credit of, the Insurance Policy Payment Account shall be to
make payments of the Insured Obligations due on the related Payment Date in
respect of which such funds are paid, to the extent such Insured Obligations are
not paid pursuant to Section 4.05 or Section 2.12. Any funds held in the
Insurance Policy Payment Account after the distributions made pursuant to
Section 2.12 on any Payment Date shall promptly be remitted to the Insurer.

     (c)  Upon the expiration of the Insurance Policy in accordance with the
terms thereof, the Indenture Trustee shall surrender the Insurance Policy to the
Insurer for cancellation in accordance with the terms thereof.

     (d)  The Insurer and its successors and assigns shall be a third-party
beneficiary to the provisions of this Indenture, and shall be entitled to rely
upon and directly enforce such provisions of this Indenture so long as no
Insurer Default shall have occurred and be continuing. Except as expressly
stated otherwise herein, any right of the Insurer to direct, appoint, consent
to, approve, or take any action under this Indenture, shall be a right exercised
by the Insurer in its sole and absolute discretion. The Insurer may disclaim any
of its rights and powers under this Indenture (but not its duties and
obligations under the Insurance Policy) upon delivery of a written notice to the
Indenture Trustee. Nothing in this Indenture, whether express or implied, shall
be construed to give to any other person (other than the Indenture Trustee) any
legal or equitable right, remedy or claim in the Collateral or under or in
respect of this Indenture or any covenants, conditions or provisions contained
herein.

     Section 2.14 Final Payment Notice. (a) Notice of final payment under
Section 2.12(b) shall be given by the Indenture Trustee as soon as practicable,
but not later than two (2) Business Days prior to the Final Payment Date to each
Noteholder as of the close of business on the Record Date preceding the Final
Payment Date at such Noteholder’s address appearing in the Note Register and to
the Rating Agencies, the Insurer and the Issuer.

     (b)  All notices of final payment in respect of the Notes shall state (i)
the Final Payment Date for such Notes, (ii) the amount of the final payment for
such Notes and (iii) the place where such Notes are to be surrendered for
payment.

     (c)  Notice of final payment of the Notes shall be given by the Indenture
Trustee in the name and at the expense of the Indenture Trustee. Failure to give
notice of final payment, or any defect therein, to any Noteholder shall not
impair or affect the validity of the final payment of any other Note.

     Section 2.15 Compliance with Withholding Requirements. Notwithstanding any
other provision of this Indenture, the Indenture Trustee shall comply with all
federal tax withholding requirements with respect to payments to Noteholders of
interest, original issue discount, or other amounts that the Indenture Trustee
reasonably believes are applicable under the Code. The consent of Noteholders
shall not be required for any such withholding.

     Section 2.16 Cancellation. The Issuer may at any time deliver to the Note
Registrar for cancellation any Notes previously authenticated and delivered
hereunder which the

-34-



--------------------------------------------------------------------------------



 



Issuer may have acquired in any manner whatsoever, and all Notes so delivered
shall be promptly canceled by the Note Registrar.

     All Notes delivered to the Indenture Trustee for payment shall be forwarded
to the Note Registrar. All such Notes and all Notes surrendered for transfer and
exchange in accordance with the terms hereof shall be canceled and disposed of
by the Note Registrar in accordance with its customary procedures.

ARTICLE III

SATISFACTION AND DISCHARGE

     Section 3.01 Satisfaction and Discharge of Indenture. (a) This Indenture
shall cease to be of further effect except as to (i) any surviving rights herein
expressly provided for, (ii) in the case of clause (1)(B) below, the rights of
the Noteholders hereunder to receive payment of the Principal Balance of and
interest on the Notes and any other rights of the Noteholders hereunder, and
(iii) the provisions of Section 3.02, when



       (1) either (A) all Notes theretofore authenticated and delivered (other
than (i) Notes which have been destroyed, lost or stolen and which have been
replaced or paid as provided in Section 2.08 and (ii) Notes for which payment of
money has theretofore been deposited in the Payment Account by the Indenture
Trustee and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 5.10) have been delivered to the Note Registrar for
cancellation; or (B) all such Notes not theretofore delivered to the Note
Registrar for cancellation (i) have become due and payable, or (ii) will become
due and payable on the next Payment Date, and in the case of clause (B)(i) or
(B)(ii) above, cash in an amount sufficient to pay and discharge the entire
indebtedness on such Notes not theretofore delivered to the Note Registrar for
cancellation or sufficient to pay the Principal Balance thereof and any interest
thereon accrued to the date of such deposit (in the case of Notes which have
become due and payable) or to the end of the Accrual Period for the next Payment
Date has been deposited with the Indenture Trustee as trust funds in trust for
these purposes;          (2) the Issuer has paid or caused to be paid all other
sums payable or reasonably expected to become payable by the Issuer to the
Indenture Trustee, the Property Manager, the Special Servicer, the Insurer, each
of the Rating Agencies and each of the Noteholders (in each case, if any) and
all applicable statute of limitation periods for all applicable preference
actions with respect to the Issuer have expired during which time no preference
action has been commenced seeking to avoid the payment of any amount with
respect to the Insured Obligations; and          (3) the Issuer has delivered to
the Indenture Trustee an Officer’s Certificate of the Issuer GP stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with;

provided, however, that if, at any time after the payment that would have
otherwise resulted in the satisfaction and discharge of this Indenture and such
obligations, such payment is rescinded

-35-



--------------------------------------------------------------------------------



 



or must otherwise be returned for any reason, effective upon such rescission or
return, such satisfaction and discharge of this Indenture and such obligations
shall automatically be deemed never to have occurred and this Indenture and such
obligations shall be deemed to be in full force and effect.

     Notwithstanding the foregoing, the obligations of the Issuer to the
Indenture Trustee under Section 5.04 hereof and the obligations of the Indenture
Trustee to the Noteholders and the Insurer under Section 3.02 hereof shall
survive satisfaction and discharge of this Indenture.

     (b)  The Issuer may at its option elect to purchase all of the Outstanding
Notes on any Payment Date following the third anniversary of the Cut-off Date in
an amount sufficient to (i) prepay in full the Notes, together with all accrued
and unpaid interest, (ii) pay all amounts outstanding to the Insurer, the
Indenture Trustee, the Property Manager and the Special Servicer and (iii) pay
the required amount of Prepayment Consideration by giving written notice to the
Indenture Trustee and the Insurer not later than sixty (60) days prior to the
anticipated date of purchase; provided, however, the Issuer shall not be
required to pay any amount in respect of Prepayment Consideration in the event
that the Issuer prepays all of the Outstanding Notes on any Payment Date
occurring on or after March 26, 2017. In the event such option is exercised, the
Issuer shall deposit in the Collection Account not later than the Remittance
Date relating to the Payment Date on which the final payment on the Notes is to
occur an amount in immediately available funds equal to the amount described
above. Upon confirmation that such final deposit has been made, the Indenture
Trustee shall release or cause to be released to the Issuer the Lease Files for
the remaining Mortgaged Properties and Leases and the Indenture Trustee shall
execute all assignments, endorsements and other instruments furnished to it by
the Issuer without recourse, as shall be necessary to effectuate transfer of the
Mortgaged Properties and Leases to the Issuer or its designee.

     Section 3.02 Application of Trust Money. Subject to the provisions of
Section 2.12, Section 7.01 and Section 5.10, all Cash deposited with the
Indenture Trustee pursuant to Section 3.01 shall be held in the Payment Account
and applied by the Indenture Trustee, in accordance with the provisions of the
Notes and this Indenture, to pay to the Persons entitled thereto the amounts to
which such Persons are entitled pursuant to the provisions hereof.

ARTICLE IV

EVENTS OF DEFAULT; REMEDIES

     Section 4.01 Events of Default.

     "Event of Default,” wherever used herein with respect to the Notes, means
any one of the following events (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body):

     (a)  a draw is made on the Insurance Policy in accordance with the terms
thereof;

-36-



--------------------------------------------------------------------------------



 



     (b)  the failure of the Issuer to pay interest or principal due on the
Notes on any Payment Date without giving effect to the Insurance Policy,
including, without limitation, the Principal Balance of each Class of Notes on
the related Stated Maturity;

     (c)  the Issuer fails to retire any Class of Notes at the Stated Maturity
of such Class of Notes;

     (d)  (i) the impairment of the validity or effectiveness of this Indenture
or the lien of this Indenture or any Mortgage, the subordination of the lien of
any Mortgage or the failure of the lien of the Mortgages or the lien on any
other part of the Collateral to constitute a valid first priority perfected
security interest in the Collateral; provided that, if susceptible of cure, no
Event of Default shall arise pursuant to this clause (d) until the continuation
of any such default unremedied for a period of five (5) days or, with respect to
the lien of any Mortgage, thirty (30) days after receipt by the Issuer of notice
thereof, or (ii) the creation of any mechanic’s, materialman’s or other lien or
encumbrance, other than a Permitted Encumbrance and subject to the Issuer’s
right to contest such lien pursuant to Section 9.12(b), on any part of the
Collateral in addition to the lien of any Mortgage, which lien is not removed of
record or otherwise insured over to Indenture Trustee’s satisfaction within
forty-five (45) days of the filing or recording of such lien;

     (e)  if the Issuer fails to cure properly any material violations of laws
or ordinances affecting or which may be interpreted to affect any Mortgaged
Property within thirty (30) days after the Issuer first receives notice of any
such violations; provided that, if such violations are susceptible to cure but
cannot reasonably be cured within such thirty (30) day period, so long as the
Issuer is diligently seeking to cure such violations, such thirty (30) day
period shall be extended for such period, not to exceed sixty (60) days after
such notice, subject to the consent of the Insurer, with notice to Ratings
Agencies which consent shall not be unreasonably withheld, conditioned or
delayed;

     (f)  any material default in the observance or performance of any other
covenants or agreements on the part of the Issuer contained in this Indenture
which continues unremedied for a period of thirty (30) days after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to the Issuer by any other party hereto or the Issuer becomes
aware of any such breach; provided, however, if such default is reasonably
susceptible of cure, but not within such thirty (30) day period, then the
Issuer, with notice to the Rating Agencies and the Insurer, may be permitted up
to an additional one hundred twenty (120) days to cure such default provided
that the Issuer diligently and continuously pursues such cure;

     (g)  any breach on the part of the Issuer of any representation or warranty
contained in this Indenture or in any certificate furnished to the Indenture
Trustee that materially and adversely affects the interests of the Indenture
Trustee, on behalf of the Noteholders and the Insurer, which remains unremedied
for five (5) days after the earlier of the date on which written notice of such
breach, requiring the same to be remedied, shall have been given to the Issuer
by any other party hereto or the Issuer becomes aware of any such breach;

     (h)  a decree or order of a court or agency or supervisory authority having
jurisdiction in an involuntary case under any present or future federal or state
bankruptcy,

-37-



--------------------------------------------------------------------------------



 



insolvency or similar law or appointing a conservator or receiver or liquidator
in any insolvency, readjustment of debt, marshaling of assets and liabilities
and reorganization or similar proceedings, or for the winding up or liquidation
of its affairs, shall have been entered against the Issuer or the Issuer GP and
such decree or order shall have remained in force undischarged or unstayed for a
period of ninety (90) days;

     (i)  the Issuer shall voluntarily file a petition for bankruptcy,
reorganization, assignment for the benefit of creditors or similar proceeding or
consent to the appointment of a conservator or receiver or liquidator in any
insolvency, readjustment of debt, marshaling of assets and liabilities, or
similar proceedings of the Issuer or the Issuer GP or of, or relating to, all or
substantially all of the assets of the Issuer or the Issuer GP;

     (j)  either the Issuer or the Issuer GP shall amend, modify or otherwise
change its organizational documents in any manner that would affect its status
as a single-purpose, bankruptcy-remote entity without the Directing Holder’s
prior written consent;

     (k)  any monetary default by the Issuer under any Transaction Document,
other than the Indenture or the Notes, which monetary default continues beyond
any applicable cure period set forth in such Transaction Document, or if no cure
period is set forth in such document, such default continues unremedied for a
period of five (5) days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Issuer by the
Indenture Trustee or the Insurer;

     (l)  any material default in the observance or performance of any
non-monetary covenant or agreement on the part of the Issuer contained in any
Transaction Document, other than the Indenture or the Notes, which continues
unremedied for a period of thirty (30) days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Issuer by the Indenture Trustee or the Insurer; provided, however, if
such default is reasonably susceptible of cure, but not within such thirty
(30) day period, then the Issuer, with notice to the Rating Agencies and the
Insurer, may be permitted an additional thirty (30) days to cure such default
provided the Issuer diligently and continuously pursues such cure; or

     (m)  any default on the obligations of the Issuer under any Transaction
Document that is deemed an “Event of Default under the Indenture” pursuant to
the terms of such Transaction Document.

     Section 4.02 Acceleration of Maturity; Rescission and Annulment. If an
Event of Default should occur and be continuing, the Indenture Trustee (i) may,
with the consent of the Insurer, so long as no Insurer Payment Default has
occurred and is continuing, (ii) shall, at the direction of the Insurer, so long
as no Insurer Default has occurred and is continuing, and (iii) shall, at the
direction of the Noteholders representing more than 50% of the aggregate
Principal Balance of the Notes and with the consent of the Insurer, so long as
no Insurer Payment Default has occurred and is continuing, declare all of the
Notes to be immediately due and payable.

-38-



--------------------------------------------------------------------------------



 



     At any time after such declaration of acceleration has been made and before
a judgment or decree for payment of the money due in respect of the Notes has
been obtained by the Indenture Trustee as hereinafter provided in this
Article IV, subject to the consent of the Insurer, the Noteholders representing
more than 50% of the aggregate Principal Balance of the Notes, and by written
notice to the Issuer and to the Indenture Trustee, may rescind and annul such
declaration and its consequences if:

     (a)  the Issuer has paid or deposited with the Indenture Trustee a sum
sufficient to pay:



       (i) all payments of principal of and interest on the Notes and all other
amounts that would then be due hereunder or upon the Notes if the Event of
Default giving rise to such acceleration had not occurred; and



       (ii) all sums paid or advanced by the Indenture Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee and counsel; and



       (iii) all amounts owed to the Insurer by the Issuer under the Insurance
Agreement.

     (b)  all Events of Default, other than the nonpayment of the principal of
the Notes that has become due solely by virtue of such acceleration, have been
cured or waived as provided in Section 4.12.

     No such rescission and annulment shall affect any subsequent default or
impair any right consequent thereto.

     Section 4.03 Collection of Indebtedness and Suits for Enforcement by
Indenture Trustee. (a) If the Issuer fails to pay all amounts due upon an
acceleration of the Notes under Section 4.02 forthwith upon demand and such
declaration and its consequences shall not have been rescinded and annulled, the
Indenture Trustee, in its capacity as Indenture Trustee and as trustee of an
express trust, and with the consent of the Insurer, may institute a judicial
proceeding for the collection of the sums so due and unpaid, may prosecute such
proceeding to judgment or final decree and may enforce the same against the
Issuer or any other obligor upon such Notes and collect the monies adjudged or
decreed to be payable in the manner provided by law out of the Collateral,
wherever situated, or may institute and prosecute such non-judicial proceedings
in lieu of judicial proceedings as are then permitted by applicable law.

     (a) If an Event of Default occurs and is continuing, the Indenture Trustee
may, in its discretion and in any order, proceed to protect and enforce its
rights and the rights of the Noteholders by such appropriate proceedings as the
Indenture Trustee shall deem most effective to protect and enforce any such
rights, whether for the specific enforcement of any covenant or agreement in
this Indenture or in aid of the exercise of any power granted herein or to
enforce any other proper remedy or legal or equitable right vested in the
Indenture Trustee by this Indenture or any Mortgage or by law.

-39-



--------------------------------------------------------------------------------



 



     (c)  In case (x) there shall be pending, relative to the Issuer or any
Person having or claiming an Ownership Interest in the Collateral, proceedings
under Title 11 of the United States Code or any other applicable Federal or
state bankruptcy, insolvency or other similar law, (y) a receiver, assignee,
debtor-in-possession or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or shall have
taken possession of the Issuer or its property or such Person or (z) there shall
be pending a comparable judicial proceeding brought by creditors of the Issuer
or affecting the property of the Issuer, the Indenture Trustee, irrespective of
whether the principal of or interest on any Notes shall then be due and payable
as therein expressed or by declaration or otherwise and irrespective of whether
the Indenture Trustee shall have made any demand pursuant to the provisions of
this Section, shall be entitled and empowered, by intervention in such
proceedings or otherwise:



       (i) to file and prove a claim or claims for the whole amount of principal
and interest owing and unpaid in respect of the Notes and to file such other
papers or documents as may be necessary or advisable in order to have the claims
of the Indenture Trustee (including any claim for reasonable compensation to the
Indenture Trustee and each predecessor Indenture Trustee, and their respective
attorneys, and for reimbursement of all reasonable expenses and liabilities
incurred, and all advances made, by the Indenture Trustee and each predecessor
Indenture Trustee, except as a result of willful misconduct, negligence or bad
faith of the Indenture Trustee) and of the Noteholders allowed in such
proceedings;



       (ii) unless prohibited by applicable law and regulations, to vote on
behalf of the Noteholders in any election of a trustee, a standby trustee or
Person performing similar functions in any such proceedings;



       (iii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Noteholders and of the Indenture Trustee on their
and its behalf; and



       (iv) to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Indenture Trustee or
the Noteholders allowed in any judicial proceedings relative to the Issuer, its
creditors and its property;

and any trustee, receiver, liquidator, custodian or other similar official in
any such proceeding is hereby authorized by each of such Noteholders to make
payments to the Indenture Trustee, and, in the event that the Indenture Trustee
shall consent to the making of payments directly to such Noteholders, to pay to
the Indenture Trustee such amounts as shall be sufficient to cover reasonable
compensation to the Indenture Trustee, each predecessor Indenture Trustee and
their respective attorneys, and all other expenses and liabilities incurred, and
all advances made, by the Indenture Trustee and each predecessor Indenture
Trustee except as a result of willful misconduct, negligence or bad faith of the
Indenture Trustee or predecessor Indenture Trustee.

     (d)  Nothing herein contained shall be deemed to authorize the Indenture
Trustee to authorize or consent to or vote for or accept or adopt on behalf of
any Noteholder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any

-40-



--------------------------------------------------------------------------------



 



related Noteholder or to authorize the Indenture Trustee to vote in respect of
the claim of any Noteholder in any such proceeding except, as aforesaid, to vote
for the election of a trustee in bankruptcy or similar Person.

     (e)  In any proceedings brought by the Indenture Trustee (and also any
proceedings involving the interpretation of any provision of this Indenture to
which the Indenture Trustee shall be a party), the Indenture Trustee shall be
held to represent all the Noteholders, and it shall not be necessary to make any
Noteholder a party to any such proceedings.

     (f)  All rights of action and claims under this Indenture or the Notes may
be prosecuted and enforced by the Indenture Trustee without the possession of
any of the Notes or the production thereof in any proceeding relating thereto,
and any such proceeding instituted by the Indenture Trustee shall be brought in
its own name as trustee of an express trust, and any recovery of judgment shall,
after provision for the payment of the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and its counsel, be for the
ratable benefit of the Noteholders in respect of which such judgment has been
recovered, subject to the payment priorities of Section 2.12(c).

     Section 4.04 Remedies. If an Event of Default has occurred and is
continuing, and the Notes have been declared due and payable pursuant to
Section 4.02 hereof and such declaration and its consequences shall not have
been rescinded and annulled, the Indenture Trustee, with the consent of the
Insurer, may do one or more of the following:

     (a)  institute, or cause to be instituted, Proceedings for the collection
of all amounts then payable on or under the Mortgages or this Indenture with
respect to the Notes, whether by declaration of acceleration or otherwise of the
sums due and unpaid, prosecute such Proceedings, enforce any judgment obtained
and collect from the Collateral the monies adjudged to be payable;

     (b)  liquidate, or cause to be liquidated, all or any portion of the
Collateral at one or more public or private sales called and conducted in any
manner permitted by applicable law; provided, however, that the Indenture
Trustee shall give the Issuer written notice of any private sale called by or on
behalf of the Indenture Trustee pursuant to this Section 4.04(b) at least ten
(10) days prior to the date fixed for such private sale;

     (c)  institute, or cause to be instituted, Foreclosure Proceedings of all
or part of the Collateral;

     (d)  exercise, or cause to be exercised, any remedies of a secured party
under the UCC;

     (e)  maintain the lien of this Indenture and the Mortgages over the
Collateral and, in its own name or in the name of the Issuer or otherwise,
collect and otherwise receive in accordance with the Property Management
Agreement any money or property at any time payable or receivable on account of
or in exchange for the Leases and the Mortgaged Properties in the Collateral;

-41-



--------------------------------------------------------------------------------



 



     (f) take any other appropriate action to protect and enforce the rights and
remedies of the Indenture Trustee hereunder; and

     (g)  exercise, or cause to be exercised, any remedies contained in any
Mortgage;

provided, however, that the Indenture Trustee shall not, unless required by law,
sell or otherwise liquidate all or any portion of the Collateral following any
Event of Default except in accordance with Section 4.15.

     In the event that the Indenture Trustee, following an Event of Default
hereunder, institutes Foreclosure Proceedings, the Indenture Trustee shall
promptly give a notice to that effect to the Issuer, the Insurer and the Rating
Agencies.

     Section 4.05 Application of Money Collected. Any money collected by the
Indenture Trustee pursuant to this Article shall be deposited in the Payment
Account and, on each Payment Date, all net proceeds available for payment to
Noteholders shall be applied pro rata, based on the Principal Balance of each
Class of Notes, to the holders of the Class A-1 and Class A-2 Notes and, in case
of the distribution of such money on account of the principal of or interest on
the Notes, upon presentation and surrender of the Notes if fully paid.

     Section 4.06 Limitation on Suits. Except as provided in Section 4.07, no
Noteholder shall have any right to institute any proceeding, judicial or
otherwise, with respect to this Indenture, or for the appointment of a receiver
or trustee, or for any other remedy hereunder, unless:



       (1) such Noteholder has previously given written notice to the Indenture
Trustee of a continuing Event of Default;



       (2) the Controlling Class shall have made written request to the
Indenture Trustee to institute proceedings in respect of such Event of Default
in its own name as Indenture Trustee hereunder;



       (3) such Noteholder or Noteholders have offered to the Indenture Trustee
adequate indemnity or security satisfactory to the Indenture Trustee against the
costs, expenses and liabilities to be incurred in compliance with such request;



       (4) the Indenture Trustee for sixty (60) days after its receipt of such
notice, request and offer of indemnity or security has failed to institute any
such proceeding;



       (5) no direction inconsistent with such written request has been given to
the Indenture Trustee during such 60-day period by the Noteholders holding more
than 50% in Principal Balance of Outstanding Notes; and



       (6) an Event of Default shall have occurred and be continuing;

it being understood and intended that no one or more of such Noteholders shall
have any right in any manner whatever by virtue of, or by availing itself or
themselves of, any provision of this Indenture to affect, disturb or prejudice
the rights of any other of such Noteholders, or to obtain

-42-



--------------------------------------------------------------------------------



 



or to seek to obtain priority or preference over any other of such Noteholders
or to enforce any right under this Indenture, except in the manner herein
provided and for the equal and ratable benefit of all of such Noteholders.
Subject to the foregoing restrictions, the Noteholders may exercise their rights
under this Section 4.06 independently.

     Section 4.07 Unconditional Right of Noteholders to Receive Principal and
Interest. Subject to Sections 4.06 and 12.20, the Holder of any Note at Maturity
shall have the right, which is absolute and unconditional, to receive payments
of interest, principal and other amounts then due on such Note and to institute
suit for the enforcement of any such payment, and such rights shall not be
impaired without the consent of such Noteholder, unless a non-payment has been
cured pursuant to the next to last paragraph of Section 4.02. The Issuer shall,
however, be subject to only one consolidated lawsuit by the Noteholders, or by
the Indenture Trustee on behalf of the Noteholders, for any one cause of action
arising under this Indenture or otherwise.

     Section 4.08 Restoration of Rights and Remedies. If the Indenture Trustee,
the Insurer or any Noteholder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued,
waived, rescinded or abandoned for any reason, or has been determined adversely
to the Indenture Trustee or to such Noteholder, then, and in every such case,
subject to any determination in such proceeding, the Issuer, the Indenture
Trustee, the Insurer and the Noteholders shall be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of such Persons shall continue as though no such proceeding had been
instituted.

     Section 4.09 Rights and Remedies Cumulative. Except as otherwise provided
with respect to the replacement or payment of mutilated, destroyed, lost or
stolen Notes in Section 2.08, no right or remedy herein conferred upon or
reserved to the Indenture Trustee, the Insurer or to the Noteholders is intended
to be exclusive of any other right or remedy, and every right and remedy shall,
to the extent permitted by law, be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

     Section 4.10 Delay or Omission Not Waiver. No delay or omission of the
Indenture Trustee, the Insurer or any Noteholder to exercise any right or remedy
accruing upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Indenture or by law to the Indenture
Trustee, the Insurer or to the Noteholders may be exercised from time to time,
and as often as may be deemed expedient, to the extent permitted by applicable
law, by the Indenture Trustee or the Noteholders, as the case may be.

     Section 4.11 Control by Noteholders. The Noteholders holding more than 50%
in aggregate Principal Balance of the Notes shall have the right to direct the
time, method and place of conducting any proceeding for any remedy available to
the Indenture Trustee under Section 4.04, subject to the consent of the Insurer
or exercising any trust or power conferred on the Indenture Trustee, provided
that such direction shall not be in conflict with any rule of law or with this
Indenture or involve the Indenture Trustee in personal liability, and provided,
further,

-43-



--------------------------------------------------------------------------------



 



that the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee which is not inconsistent with such direction.

     Section 4.12 Waiver of Past Defaults. Prior to the acceleration of the
Maturity of the Notes, the Controlling Class may, on behalf of the Noteholders
of all the Notes waive any past default hereunder and its consequences, except a
default:



       (1) in the distribution of principal on or interest on any Note, which
waiver shall require the consent by Noteholders holding 100% in aggregate
Principal Balance of the Affected Notes;



       (2) in respect of a covenant or provision hereof which under Article VIII
cannot be modified or amended without the consent of the Holder of each Affected
Note, which waiver shall require the consent by each Holder of an Affected Note;



       (3) depriving the Indenture Trustee of a lien on any part the Collateral,
which a waiver shall require the consent of the Indenture Trustee; or



       (4) depriving the Indenture Trustee of any fees, reimbursement, or
indemnification, to which the Indenture Trustee is entitled, which waiver shall
require the written consent of the Indenture Trustee.

     Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
default or impair any right consequent thereon. Any costs or expenses incurred
by the Indenture Trustee in connection with such acceleration and prior to such
waiver shall be reimbursable to the Indenture Trustee as an Extraordinary
Expense from amounts on deposit in the Payment Account. The Indenture Trustee
shall deliver written notice of any such waiver to the Rating Agencies.

     Section 4.13 Undertaking for Costs. All parties to this Indenture agree,
and each Noteholder by its acceptance thereof shall be deemed to have agreed,
that any court may in its discretion require, in any suit for the enforcement of
any right or remedy under this Indenture, or in any suit against the Indenture
Trustee for any action taken, suffered or omitted by it as Indenture Trustee,
the filing by any party litigant in such suit of an undertaking to pay the costs
of such suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees and expenses based on time expended,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section shall not apply to any suit instituted by the Issuer,
or to any suit instituted by the Indenture Trustee, or to any suit instituted by
any Noteholder, or group of Noteholders, holding in the aggregate at least 25%
in aggregate Principal Balance of Outstanding Notes or to any suit instituted by
any Noteholder for the enforcement of the payment of the principal of or
interest on any Note on or after the Maturity of such Note.

     Section 4.14 Waiver of Stay or Extension Laws. The Issuer covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead, or in any manner whatsoever claim to take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the

-44-



--------------------------------------------------------------------------------



 



performance of this Indenture; the Issuer (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantage of such law and covenants
that it will not hinder, delay or impede the exercise of any power herein
granted to the Indenture Trustee, but will suffer and permit the exercise of
every such power as though no such law had been enacted.

     Section 4.15 Sale of Collateral. (a) The power to effect any public or
private sale of any portion of the Collateral pursuant to Section 4.03 or 4.04
hereof shall not be exhausted by any one or more sales as to any portion of the
Collateral remaining unsold, but shall continue unimpaired until either the
entire Collateral shall have been sold or all amounts payable on the Notes, to
the Insurer, and under this Indenture with respect thereto shall have been paid.
The Indenture Trustee may from time to time postpone any sale by public
announcement made at the time and place of such sale. The Indenture Trustee
hereby expressly waives its right to any amount fixed by law as compensation for
any such sale but such waiver does not apply to any amounts to which the
Indenture Trustee is otherwise entitled under Section 5.04 of this Indenture.
The Indenture Trustee shall be entitled to retain from the proceeds of any sale
of the Collateral pursuant to this Section 4.15 any unpaid amounts owed to it
under this Indenture and any reasonable costs or expenses incurred by the
Indenture Trustee in connection with such sale (including the reasonable costs
of agents and attorneys hired by the Indenture Trustee in connection with such
sale) prior to the distribution of such amounts pursuant to Section 2.12 hereto.

     (b)  Subject to Section 4.15(c), the Indenture Trustee shall not sell the
Collateral, or any portion thereof, unless the Insurer consents and:



       (i) the Controlling Class consents to or directs the Indenture Trustee to
make the related sales; or



       (ii) the proceeds of such liquidation would be greater than or equal to
the aggregate Principal Balance then Outstanding plus all accrued and unpaid
interest, and any amounts owed to the Insurer and the Indenture Trustee.

     The foregoing provisions of this Section 4.15 shall not preclude or limit
the ability of the Indenture Trustee to purchase all or any portion of the
Collateral at any sale, public or private, and the purchase by the Indenture
Trustee of all or any portion of the Collateral at any sale shall not be deemed
a sale or disposition thereof for purposes of this Section 4.15(b).

     (c)  In the event that the Notes are not fully paid on the Stated Maturity,
the Insurer shall have the right to control the sale of the Collateral.

     (d)  In connection with a sale of all or any portion of the Collateral:



       (i) any Holder or Holders of Notes or the Insurer may bid for and
purchase the property offered for sale, and upon compliance with the terms of
sale may hold, retain and possess and dispose of such property, without further
accountability, and may, in paying the purchase money therefor, deliver any
Outstanding Notes or claims for interest thereon in lieu of cash up to the
amount which shall, upon distribution of the net proceeds of such sale, be
payable thereon, and such Notes, in case the amounts so payable thereon

-45-



--------------------------------------------------------------------------------



 





  shall be less than the amount due thereon, shall be returned to the Holders
thereof after being appropriately stamped to show such partial payment;



       (ii) the Indenture Trustee shall execute and deliver, without recourse,
an appropriate instrument of conveyance transferring its interest in any portion
of the Collateral in connection with a sale thereof;



       (iii) the Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer to transfer and convey the Issuer’s interest in
any portion of the Collateral in connection with a sale thereof, and to take all
action necessary to effect such sale; and



       (iv) no purchaser or transferee at such a sale shall be bound to
ascertain the Indenture Trustee’s authority, inquire into the satisfaction of
any conditions precedent or see to the application of any monies.

     Section 4.16 Action on Notes. The Indenture Trustee’s right to seek and
recover judgment on the Notes or under this Indenture shall not be affected by
the seeking, obtaining or application of any other relief under or with respect
to this Indenture. Neither the lien of the Mortgages and this Indenture nor any
rights or remedies of the Indenture Trustee or the Noteholders shall be impaired
by the recovery of any judgment by the Indenture Trustee against the Issuer or
by the levy of any execution under such judgment upon any portion of the
Collateral.

ARTICLE V

THE INDENTURE TRUSTEE

     Section 5.01 Certain Duties and Responsibilities. The Issuer hereby
irrevocably constitutes and appoints the Indenture Trustee and any Responsible
Officer thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in place and stead of
the Issuer and in the name of the Issuer or in its own name or in the name of a
nominee, from time to time in the Indenture Trustee’s discretion, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Indenture, all as set forth in this Section.

     (a)  The rights, duties and liabilities of the Indenture Trustee in respect
of this Indenture shall be as follows:



       (i) The Indenture Trustee shall have the full power and authority to do
all things not inconsistent with the provisions of this Indenture that it may
deem advisable in order to enforce the provisions hereof or to take any action
with respect to a default or an Event of Default hereunder, or to institute,
appear in or defend any suit or other proceeding with respect hereto, or to
protect the interests of the Noteholders. The Indenture Trustee shall not be
answerable or accountable except under the relevant UCC for its own bad faith,
willful misconduct or negligence. The Issuer shall prepare and file

-46-



--------------------------------------------------------------------------------



 





  or cause to be filed, at the Issuer’s expense, and the Issuer shall execute,
if required to be executed, a UCC Financing Statement, describing the Issuer as
debtor, the Indenture Trustee as secured party and the Collateral as the
collateral, in all appropriate locations in the State of Delaware promptly
following the initial issuance of the Notes, and the Indenture Trustee shall
prepare and file at each such office, and the Issuer shall execute, if required
to be executed under the relevant UCC, continuation statements with respect
thereto, in each case within six months prior to each fifth anniversary of the
original filing. The Indenture Trustee is hereby authorized and obligated to
make, at the expense of the Issuer, all required filings and refilings of which
the Indenture Trustee becomes aware, necessary to preserve the liens created by
the Mortgages and this Indenture as provided therein and herein. The Indenture
Trustee shall not be required to take any action to exercise or enforce the
trusts hereby created which, in the opinion of the Indenture Trustee, shall be
likely to involve expense or liability to the Indenture Trustee, unless the
Indenture Trustee shall have received an agreement satisfactory to it in its
sole reasonable discretion to indemnify it against such liability and expense.
Except as otherwise expressly provided herein, the Indenture Trustee shall not
be required to ascertain or inquire as to the performance or observance of any
of the covenants or agreements contained herein, or in any other instruments to
be performed or observed by the Issuer;



       (ii) Subject to the other provisions of this Article V, the Indenture
Trustee, upon receipt of all resolutions, certificates, statements, opinions,
reports, documents, orders, or other instruments furnished to the Indenture
Trustee that are specifically required to be furnished pursuant to any
provisions of this Indenture, shall examine them to determine whether they are
on their face in the form required by this Indenture to the extent expressly set
forth herein. If any such instrument is found on its face not to conform to the
requirements of this Indenture in a material manner, the Indenture Trustee shall
take such action as it deems appropriate to have the instrument corrected, and
if the instrument is not corrected to the Indenture Trustee’s reasonable
satisfaction, the Indenture Trustee will provide notice thereof to the
Noteholders. The Indenture Trustee shall not incur any liability in acting upon
any signature, notice, request, consent, certificate, opinion, or other
instrument reasonably believed by it to be genuine. In administering the trusts
hereunder, the Indenture Trustee may execute any of the trusts or powers
hereunder directly or through its agents or attorneys, provided that it shall
remain liable for the acts of all such agents and attorneys. The Indenture
Trustee may, at its own expense (except as otherwise provided in Section 5.04),
consult with counsel, accountants and other professionals to be selected and
employed by it, and the Indenture Trustee shall not be liable for anything done,
suffered or omitted in good faith by it in accordance with the advice of any
such Person nor for any error of judgment made in good faith by a Responsible
Officer, unless it shall be proved that the Indenture Trustee was negligent in
ascertaining the pertinent facts;



       (iii) The Indenture Trustee shall not, except as otherwise provided in
Section 5.01(a)(i), have any duty to make, arrange or ensure the completion of
any recording, filing or registration of any instrument or other document
(including any UCC Financing Statements), or any amendments or supplements to
any of said instruments or to determine if any such instrument or other document
is in a form suitable for recording,

-47-



--------------------------------------------------------------------------------



 





  filing or registration, and the Indenture Trustee shall not have any duty to
make, arrange or ensure the completion of the payment of any fees, charges or
taxes in connection therewith;



       (iv) Whenever in performing its duties hereunder, the Indenture Trustee
shall deem it necessary or desirable that a matter be proved or established
prior to taking, suffering or omitting any action hereunder, the Indenture
Trustee may, in the absence of bad faith on the part of the Indenture Trustee,
rely upon (unless other evidence in respect thereof be specifically prescribed
herein) an Officer’s Certificate of the Issuer GP on behalf of the Issuer, and
such Officer’s Certificate shall be full warrant to the Indenture Trustee for
any action taken, suffered or omitted by it on the faith thereof;



       (v) Except in its capacity as successor to the Property Manager, the
Indenture Trustee shall not have any obligations to see to the payment or
discharge of any liens (other than the liens of this Indenture and the
Mortgages) upon the Collateral, or to see to the application of any payment of
the principal of or interest on any note secured thereby or to the delivery or
transfer to any Person of any property released from any such lien, or to give
notice to or make demand upon any mortgagor, mortgagee, trustor, beneficiary or
other Person for the delivery or transfer of any such property. The Indenture
Trustee (and any successor trustee or co-trustee in its individual capacity)
nevertheless agrees that it will, at its own cost and expense, promptly take all
action as may be necessary to discharge any liens or encumbrances on the
Collateral, arising as a result of the Indenture Trustee (or such successor
trustee or co-trustee, as the case may be) acting negligently, in bad faith or
with willful misconduct in its capacity as Indenture Trustee (or such successor
trustee or co-trustee, as the case may be); and



       (vi) The Indenture Trustee shall not be concerned with or accountable to
any Person for the use or application of any deposited monies or of any property
or securities or the proceeds thereof that shall be released or withdrawn in
accordance with the provisions hereof or of any property or securities or the
proceeds thereof that shall be released from the lien hereof or thereof in
accordance with the provisions hereof or thereof and the Indenture Trustee shall
not have any liability for the acts of other parties to this Indenture that are
not in accordance with the provisions hereof.

     (b)  The rights, duties and liabilities of the Indenture Trustee in respect
of the Collateral and this Indenture, in addition to those set forth in Section
5.01(a), shall be as follows:



       (i) except during the continuance of an Event of Default with respect to
the Notes, the Indenture Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Indenture, and no implied covenants
or obligations shall be read into this Indenture against the Indenture Trustee;
and



       (ii) the Indenture Trustee may, in the absence of bad faith on its part,
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished by the
Issuer to the Indenture Trustee and conforming to the requirements of this
Indenture; but in the case of any such certificates or opinions which by any
provision hereof are specifically required to be

-48-



--------------------------------------------------------------------------------



 





  furnished to the Indenture Trustee, the Indenture Trustee shall be under a
duty to examine the same to determine whether or not they conform on their face
to the requirements of this Indenture, to the extent expressly set forth herein.

     (c)  Subject to Section 4.12 hereof, in case an Event of Default known to
the Indenture Trustee with respect to the Notes has occurred and is continuing,
the Indenture Trustee shall exercise such of the rights and powers vested in it
by this Indenture and the Mortgages, and use the same degree of care and skill
in their exercise, as a prudent person would exercise or use under the
circumstances in the conduct of his own affairs.

     (d)  No provision of this Indenture shall be construed to relieve the
Indenture Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that:



       (i) this subsection shall not be construed to limit the effect of
subsections (a), (b) or (c) of this Section;



       (ii) the Indenture Trustee shall not be liable for any error of judgment
made in good faith by a Responsible Officer, unless it shall be proved that the
Indenture Trustee was negligent in ascertaining the pertinent facts;



       (iii) the Indenture Trustee shall not be liable with respect to any
action taken or omitted to be taken by it in good faith in accordance with the
directions of the Noteholders of more than 50% (unless a lower or higher
percentage of Noteholders is expressly permitted or required to authorize such
action hereunder, in which case such lower or higher percentage) in aggregate
Principal Balance of the Outstanding Notes, the Insurer or the Controlling
Class, as applicable, relating to the time, method and place of conducting any
proceeding for any remedy available to the Indenture Trustee, or exercising any
trust or power conferred upon the Indenture Trustee, under this Indenture with
respect to the Notes; and



       (iv) the Indenture Trustee shall not be charged with knowledge of an
Event of Default or a default in the observance of any covenant contained in
Article IX or Article X unless either (i) a Responsible Officer of the Indenture
Trustee shall have actual knowledge of such default or (ii) written notice of
such default shall have been given by the Issuer or by any Noteholder to and
received by a Responsible Officer of the Indenture Trustee.

     (e)  The Issuer hereby directs the Indenture Trustee to execute and deliver
the Collection Account Agreement, the Property Management Agreement, the
Insurance Agreement and the SNDAs.

     Section 5.02 Notice of Defaults. The Indenture Trustee, promptly but not
later than three (3) Business Days after a Responsible Officer of the Indenture
Trustee acquires actual knowledge of the occurrence of any default under this
Indenture, shall notify the Issuer, the Insurer, the Noteholders and the Rating
Agencies of any such default (a “Notice of Default”), unless all such defaults
known to the Indenture Trustee shall have been cured before the giving of such
notice or unless the same is rescinded and annulled, or waived by the
Noteholders and

-49-



--------------------------------------------------------------------------------



 



the Insurer pursuant to Section 4.02 or Section 4.12; provided that, except in
the case of a default in the payment of the principal of or interest on any of
the Notes, the Indenture Trustee shall be protected in withholding such notice
to the Noteholders for a period of no longer than thirty (30) days if and so
long as the board of directors, the executive committee or a trust committee
composed of directors and/or Responsible Officers of the Indenture Trustee
reasonably and in good faith determines that the withholding of such notice is
in the best interest of the Noteholders. For the purpose of this Section 5.02,
the term “default” means any event which is, or after notice or lapse of time or
both would become, an Event of Default with respect to the Notes.

     Section 5.03 Certain Rights of Indenture Trustee. Subject to the provisions
of Section 5.01, in connection with this Indenture:

     (a)  the Indenture Trustee may request and rely and shall be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties as may be required by such party or
parties pursuant to the terms of this Indenture;

     (b)  any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request or Issuer Order and any resolution
of the board of directors of the Issuer GP may be sufficiently evidenced by a
Resolution, and any request or direction of the Insurer mentioned herein shall
be sufficiently evidenced by an Insurer Order;

     (c)  whenever in the administration of this Indenture the Indenture Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Indenture Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon an Officer’s Certificate;

     (d)  the Indenture Trustee may consult with counsel and the written advice
of such counsel or any Opinion of Counsel rendered thereby shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in reliance thereon;

     (e)  the Indenture Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Indenture at the request or direction
of any of the Noteholders or the Insurer pursuant to this Indenture, unless such
Noteholders or the Insurer, as applicable, shall have offered to the Indenture
Trustee reasonable security or indemnity against the costs, expenses and
liabilities that might be incurred by it in compliance with such request or
direction;

     (f)  the Indenture Trustee shall not be bound to make any investigation
into the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, coupon, other evidence of indebtedness or other paper or
document, but the Indenture Trustee in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Indenture Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Issuer, personally or by agent or attorney;

-50-



--------------------------------------------------------------------------------



 



     (g) the Indenture Trustee may, at its own expense (except as otherwise
provided in Section 5.04), execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys of the Indenture Trustee, provided that it shall remain liable for the
acts of all such attorneys and agents;

     (h)  the Indenture Trustee shall not be required to provide any surety or
bond of any kind in connection with the execution or performance of its duties
hereunder;

     (i)  except with respect to the representations made by it in Section 5.06,
the Indenture Trustee shall not make any representations as to the validity or
sufficiency of this Indenture; and

     (j)  the Indenture Trustee shall not at any time have any responsibility or
liability with respect to the legality, validity or enforceability of the
Collateral other than its failure to act in accordance with the terms of this
Indenture or the Property Management Agreement.

     Section 5.04 Compensation; Reimbursement; Indemnification. (a) Subject to
Section 5.04(b), the Issuer hereby agrees:



       (1) to pay or cause to be paid to the Indenture Trustee, in accordance
with the terms of the Property Management Agreement, monthly, the Indenture
Trustee Fee as compensation for all services rendered by it hereunder (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust); and



       (2) to reimburse, indemnify or cause to be indemnified and hold harmless
the Indenture Trustee, and its directors, officers, employees and agents, for
any loss, liability, third party claim, reasonable expense or reasonable
disbursements (including, without limitation, costs and expenses of litigation,
and of investigation, reasonable counsel fees, damages, judgments and amounts
paid in settlement) (A) incurred in connection with any act by the Indenture
Trustee authorized by, and taken (including any actions taken by the Indenture
Trustee or its agents pursuant to Article IV) with respect to, or omission on
the part of the Indenture Trustee with respect to, this Indenture (and the
transactions contemplated in connection therewith), the Property Management
Agreement, the Collateral (including, but not limited to, protecting its
interest in the Collateral or collecting any amount payable thereunder or in
enforcing its rights with respect to the Collateral, whether or not any legal
proceeding is commenced hereunder or under the Mortgages) or the Notes (other
than any loss, liability or expense incurred by reason of willful misfeasance,
bad faith or negligence in the performance of the Indenture Trustee’s
obligations or duties under this Indenture), (B) arising out of or in any way
relating to any one or more of the following: (i) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about any
Mortgaged Property or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (ii) any use,
nonuse or condition in, on or about any Mortgaged Property or any part thereof
or on the adjoining sidewalks, curbs, adjacent property or adjacent parking
areas, streets or ways; (iii) performance of any labor or services or the
furnishing of any materials or other property in respect of any Mortgaged
Property or any part thereof; and

-51-



--------------------------------------------------------------------------------



 





  (iv) any failure of any Mortgaged Property to be in compliance with any
Applicable Laws, or (C) arising out of or in any way relating to any tax on the
making and/or recording of any Mortgage.

     With respect to any third party claim:



       (i) the Indenture Trustee shall give the Issuer, the Insurer and the
Noteholders written notice thereof promptly after the Indenture Trustee shall
have knowledge thereof;



       (ii) while maintaining control over its own defense, the Indenture
Trustee shall cooperate and consult fully with the Issuer in preparing such
defense; and



       (iii) notwithstanding the foregoing provisions of this Section 5.04(a),
the Indenture Trustee shall not be entitled to reimbursement out of the Payment
Account for settlement of any such claim by the Indenture Trustee entered into
without the prior consent of the Issuer, which consent shall not be unreasonably
withheld.

     The provisions of this Section 5.04(a) shall survive the termination of
this Indenture and the resignation or termination of the Indenture Trustee.

     The Indenture Trustee agrees to fully perform its duties under this
Indenture notwithstanding any failure on the part of the Issuer to make any
payments, reimbursements or indemnifications to the Indenture Trustee pursuant
to this Section 5.04(a); provided, however, that (subject to Sections 5.04(b)
and 5.04(c)) nothing in this Section 5.04 shall be construed to limit the
exercise by the Indenture Trustee of any right or remedy permitted under this
Indenture in the event of the Issuer’s failure to pay any sums due the Indenture
Trustee pursuant to this Section 5.04.

     (b)  The obligations of the Issuer set forth in Section 5.04(a) are
nonrecourse obligations solely of the Issuer and will be payable only from the
Collateral with respect to the Notes. The Indenture Trustee hereby agrees that
it has no rights or claims against the Issuer directly and shall only look to
the Collateral to satisfy the Issuer’s obligations under Section 5.04(a). The
Indenture Trustee also hereby agrees not to file or join in filing any petition
in bankruptcy or commence any similar proceeding in respect of the Issuer.

     (c) Upon the occurrence of an Event of Default resulting in an acceleration
of Maturity of the Notes, the Indenture Trustee shall have, as security for the
performance by the Issuer of its obligations under this Section 5.04 and the
payment of other amounts owed to the Indenture Trustee in accordance with this
Indenture, a lien ranking senior to the lien of the Notes upon all property and
funds held or collected as part of the Collateral. The Indenture Trustee shall
not institute any proceeding seeking the enforcement of such lien against the
Collateral unless (i) such proceeding is in connection with a proceeding in
accordance with Article IV hereof for enforcement of the lien of the Mortgages
and this Indenture for the benefit of the Noteholders after the occurrence of an
Event of Default (other than an Event of Default due solely to a breach of this
Section 5.04) and a resulting declaration of acceleration of Maturity of such
Notes that has not been rescinded and annulled, or (ii) such proceeding does not
and will not result in or cause a sale or other disposition of the Collateral.

-52-



--------------------------------------------------------------------------------



 



     Section 5.05 Corporate Indenture Trustee Required; Eligibility. The Issuer
hereby agrees that there shall at all times be an Indenture Trustee hereunder
which shall be a bank (within the meaning of Section 2(a)(5) of the 1940 Act)
organized and doing business under the laws of the United States or any State
thereof, authorized under such laws to exercise corporate trust powers, having
aggregate capital, surplus and undivided profits of at least $100,000,000, and
subject to supervision or examination by Federal or State authority, the
long-term debt of which is rated not lower than “A-2” by Moody’s and “A” by S&P,
or is otherwise acceptable to the Rating Agencies (as evidenced by Rating Agency
Confirmations). If such bank publishes reports of condition at least annually,
pursuant to law or to the requirements of said supervising or examining
authority, then for the purposes of this Section, the combined capital, surplus
and undivided profits of such bank shall be deemed to be its combined capital,
surplus and undivided profits as set forth in its most recent report of
condition so published. The Indenture Trustee shall at all times meet the
requirements of Section 26(a)(1) of the 1940 Act and shall in no event be an
Affiliate of the Issuer or an Affiliate of any Person involved in the
organization or operation of the Issuer or be directly or indirectly controlled
by the Issuer. If at any time a Responsible Officer of the Indenture Trustee
becomes aware that the Indenture Trustee has ceased to be eligible in accordance
with the provisions of this Section, it shall resign immediately in the manner
and with the effect hereinafter specified in this Article.

     Section 5.06 Authorization of Indenture Trustee. The Indenture Trustee
represents and warrants as to itself: that it is duly authorized under
applicable Federal law, its charter and its by-laws to execute and deliver this
Indenture, and to perform its obligations hereunder, including, without
limitation, that (assuming it is enforceable against the other parties hereto)
this Indenture constitutes its valid and binding obligation enforceable against
it in accordance with the Indenture’s terms (subject to applicable bankruptcy
and insolvency laws and general principles of equity), that it is duly
authorized to accept the Grant to it of the Collateral and is authorized to
authenticate the Notes, and that all corporate action necessary or required
therefor has been duly and effectively taken or obtained and all federal and
state governmental consents and approvals required with respect thereto have
been obtained.

     Section 5.07 Merger, Conversion, Consolidation or Succession to Business.
Any corporation, bank, trust company or association into which the Indenture
Trustee may be merged or converted or with which it may be consolidated, or any
corporation, bank, trust company or association resulting from any merger,
conversion or consolidation to which the Indenture Trustee shall be a party, or
any corporation, bank, trust company or association succeeding to all or
substantially all the corporate trust business of the Indenture Trustee, shall
be the successor of the Indenture Trustee hereunder, provided such corporation,
bank, trust company or association shall be otherwise qualified and eligible
under this Article, without the execution or filing of any paper or any further
act on the part of any of the parties hereto.

     Section 5.08 Resignation and Removal; Appointment of Successor. (a) No
resignation or removal of the Indenture Trustee and no appointment of a
successor Indenture Trustee pursuant to this Article shall become effective
until the acceptance of appointment by the successor Indenture Trustee in
accordance with the applicable requirements of Section 5.09.

     (b)  The Indenture Trustee may resign at any time by giving written notice
thereof to the Issuer, the Insurer and the Rating Agencies. If the respective
instruments of acceptance by

-53-



--------------------------------------------------------------------------------



 



a successor Indenture Trustee required by Section 5.09 shall not have been
delivered to each such party within thirty (30) days after the giving of such
notice of resignation, the resigning Indenture Trustee may petition any court of
competent jurisdiction for the appointment of their respective successors.

     (c)  Subject to Section 5.08(a), the Indenture Trustee may be removed at
any time with respect to the Notes by the Controlling Class and notice of such
action by the Controlling Class shall be delivered to the Indenture Trustee, the
Insurer and the Issuer.

     (d)  If at any time:



       (i) the Indenture Trustee shall cease to be eligible under Section 5.05,
or the representations of the Indenture Trustee in Section 5.06 shall prove to
be untrue in any material respect, or the Indenture Trustee shall fail to resign
after written request therefor by the Issuer GP on behalf of the Issuer or the
Controlling Class; or



       (ii) the Indenture Trustee shall become incapable of acting or shall be
adjudged a bankrupt or insolvent or a receiver of the Indenture Trustee or of
its property shall be appointed or any public officer shall take charge or
control of the Indenture Trustee or its property or affairs for the purpose of
rehabilitation, conservation or liquidation;

then, in any such case, (i) the Issuer GP on behalf of the Issuer, may by
written notice remove the Indenture Trustee, or (ii) subject to Section 4.13,
the Insurer or any Noteholder may, on its own behalf and on behalf of all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Indenture Trustee and the appointment of a successor Indenture Trustee.

     (e)  If the Indenture Trustee shall resign, be removed or become incapable
of acting, or if a vacancy shall occur in the office of Indenture Trustee for
any cause, the Issuer GP on behalf of the Issuer, shall promptly remove by
written notice the Indenture Trustee and appoint a successor Indenture Trustee,
who shall comply with the applicable requirements of Section 5.09. If, within
sixty (60) days after such resignation, removal or incapacity, or the occurrence
of such vacancy, a successor Indenture Trustee shall not have been appointed by
the Issuer GP on behalf of the Issuer and shall not have accepted such
appointment in accordance with the applicable requirements of Section 5.09, then
a successor Indenture Trustee shall be appointed by act of the Noteholders of
more than 50% in aggregate Principal Balance of the Outstanding Notes delivered
to the Issuer and the retiring Indenture Trustee, and the successor Indenture
Trustee so appointed shall, forthwith upon its acceptance of such appointment in
accordance with the applicable requirements of Section 5.09, become the
successor Indenture Trustee with respect to the Notes.

     If, within 120 days after such resignation, removal or incapacity, or the
occurrence of such vacancy, no successor Indenture Trustee shall have been so
appointed and accepted appointment in the manner required by Section 5.09, the
resigning Indenture Trustee may, on its own behalf and on behalf of all others
similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Indenture Trustee.

-54-



--------------------------------------------------------------------------------



 



     (f)  The Issuer shall give notice of any resignation or removal of the
Indenture Trustee and the appointment of a successor Indenture Trustee by giving
notice of such event to the Rating Agencies and the Noteholders. Each notice
shall include the name of the successor Indenture Trustee and the address of its
corporate trust office.

     Section 5.09 Acceptance of Appointment by Successor. In case of the
appointment hereunder of a successor Indenture Trustee, the successor Indenture
Trustee so appointed shall execute, acknowledge and deliver to the Issuer and to
the retiring Indenture Trustee an instrument accepting such appointment, and
thereupon the resignation or removal of the retiring Indenture Trustee shall
become effective and such successor Indenture Trustee, without any further act,
deed or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Indenture Trustee; but, on the request of the Issuer GP
on behalf of the Issuer or the successor Indenture Trustee, such retiring
Indenture Trustee shall, upon payment of its fees, execute and deliver an
instrument transferring to such successor Indenture Trustee all the rights,
powers and trusts of the retiring Indenture Trustee, shall duly assign, transfer
and deliver to such successor Indenture Trustee all property and money held by
such retiring Indenture Trustee hereunder, shall take such action as may be
requested by the Issuer GP on behalf of the Issuer to provide for the
appropriate interest in the Collateral (including, without limitation, the
Mortgages) to be vested in such successor Trustee, but shall not be responsible
for the recording of such documents and instruments as may be necessary to give
effect to the foregoing.

     Upon request of any such successor Indenture Trustee, the Issuer shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Indenture Trustee all such rights, powers and
trusts referred to in this Section.

     No successor Indenture Trustee shall accept its appointment unless at the
time of such acceptance such successor Indenture Trustee shall be qualified and
eligible under this Article.

     Section 5.10 Unclaimed Funds. Subject to the terms of this Indenture and
the other Transaction Documents, the Indenture Trustee is required to hold any
payments received by it with respect to the Notes that are not paid to the
Noteholders in trust for the Noteholders. Notwithstanding the foregoing, at the
expiration of two years following the Final Payment Date for the Notes, any
monies set aside in accordance with Section 2.12(b) for payment of principal,
interest and other amounts on such Notes remaining unclaimed by any lawful owner
thereof, and, to the extent required by applicable law, any accrued interest
thereon shall be remitted to the Issuer to be held in trust by the Issuer for
the benefit of the applicable Noteholder until distributed in accordance with
applicable law, and all liability of the Indenture Trustee with respect to such
money shall thereupon cease; provided that the Indenture Trustee, before being
required to make any such remittance, may, at the expense of the applicable
Noteholder, payable out of such unclaimed funds, to the extent permitted by
applicable law, and otherwise at the expense of the Issuer, cause to be
published at least once but not more than three times in two newspapers in the
English language customarily published on each Business Day and of general
circulation, in New York, New York, a notice to the effect that such monies
remain unclaimed and have not been applied for the purpose for which they were
deposited, and that after a date specified therein, which shall be not less than
thirty (30) days after the date of first publication of

-55-



--------------------------------------------------------------------------------



 



said notice, any unclaimed balance of such monies then remaining in the hands of
the Indenture Trustee will be paid to the Issuer upon its written directions to
be held in trust for the benefit of the applicable Noteholder until distributed
in accordance with applicable law. Any successor to the Issuer through merger,
consolidation or otherwise or any recipient of substantially all the assets of
the Issuer in a liquidation of the Issuer shall remain liable for the amount of
any unclaimed balance paid to the Issuer pursuant to this Section 5.10.

     Section 5.11 Illegal Acts. No provision of this Indenture or any amendment
or supplement hereto shall be deemed to impose any duty or obligation on the
Indenture Trustee to do any act in the performance of its duties hereunder or to
exercise any right, power, duty or obligation conferred or imposed on it, which
under any present or future law shall be unlawful, or which shall be beyond the
corporate powers, authorization or qualification of the Indenture Trustee.

     Section 5.12 Communications by the Indenture Trustee. The Indenture
Trustee, if any principal of or interest on any Notes due and payable hereunder
is not paid, shall send to the Issuer, within one Business Day after the
Maturity thereof, a written demand for payment thereon.

     Section 5.13 Separate Indenture Trustees and Co-Trustees. (a)
Notwithstanding any other provisions of this Indenture, at any time, for the
purpose of meeting legal requirements applicable to it in the performance of its
duties hereunder, the Indenture Trustee shall have the power to, and shall
execute and deliver all instruments to, appoint one or more Persons to act as
separate trustees or co-trustees hereunder, jointly with the Indenture Trustee,
of any of the Collateral subject to this Indenture, and any such Persons shall
be such separate trustee or co-trustee, with such powers and duties consistent
with this Indenture as shall be specified in the instrument appointing such
Person but without thereby releasing the Indenture Trustee from any of its
duties hereunder. If the Indenture Trustee shall request the Issuer to do so,
the Issuer shall join with the Indenture Trustee in the execution of such
instrument, but the Indenture Trustee shall have the power to make such
appointment without making such request. A separate trustee or co-trustee
appointed pursuant to this Section 5.13 need not meet the eligibility
requirements of Section 5.05.

     (b)  Every separate trustee and co-trustee shall, to the extent not
prohibited by law, be subject to the following terms and conditions:



       (i) the rights, powers, duties and obligations conferred or imposed upon
such separate or co-trustee shall be conferred or imposed upon and exercised or
performed by the Indenture Trustee and such separate or co-trustee jointly, as
shall be provided in the appointing instrument, except to the extent that under
any law of any jurisdiction in which any particular act is to be performed any
nonresident trustee shall be incompetent or unqualified to perform such act, in
which event such rights, powers, duties and obligations shall be exercised and
performed by such separate trustee or co-trustee;



       (ii) all powers, duties, obligations and rights conferred upon the
Indenture Trustee, in respect of the custody of all cash deposited hereunder
shall be exercised solely by the Indenture Trustee; and

-56-



--------------------------------------------------------------------------------



 





  (iii) the Indenture Trustee may at any time by written instrument accept the
resignation of or remove any such separate trustee or co-trustee, and, upon the
request of the Indenture Trustee, the Issuer shall join with the Indenture
Trustee in the execution, delivery and performance of all instruments and
agreements necessary or proper to make effective such resignation or removal,
but the Indenture Trustee shall have the power to accept such resignation or to
make such removal without making such request. A successor to a separate trustee
or co-trustee so resigning or removed may be appointed in the manner otherwise
provided herein.

     (c)  Such separate trustee or co-trustee, upon acceptance of such trust,
shall be vested with the estates or property specified in such instruments,
jointly with the Indenture Trustee, and the Indenture Trustee shall take such
action as may be necessary to provide for (i) the appropriate interest in the
Collateral to be vested in such separate trustee or co-trustee and (ii) the
execution and delivery of any transfer documentation or bond powers that may be
necessary to give effect to transfer of the lien of this Indenture and the
Mortgages to the co-trustee. Any separate trustee or co-trustee may, at any
time, by written instrument constitute the Indenture Trustee, its agent or
attorney in fact with full power and authority, to the extent permitted by law,
to do all acts and things and exercise all discretion authorized or permitted by
it, for and on behalf of it and in its name. If any separate trustee or
co-trustee shall be dissolved, become incapable of acting, resign, be removed or
die, all the estates, property, rights, powers, trusts, duties and obligations
of said separate trustee or co-trustee, so far as permitted by law, shall vest
in and be exercised by the Indenture Trustee, without the appointment of a
successor to said separate trustee or co-trustee, until the appointment of a
successor to said separate trustee or co-trustee is necessary as provided in
this Indenture.

     (d)  Any notice, request or other writing, by or on behalf of any
Noteholder, delivered to the Indenture Trustee shall be deemed to have been
delivered to all separate trustees and co-trustees.

     (e)  Although co-trustees may be jointly liable, no co-trustee or separate
trustee shall be severally liable by reason of any act or omission of the
Indenture Trustee or any other such trustee hereunder.

ARTICLE VI

REPORTS TO NOTEHOLDERS

     Section 6.01 Reports to Noteholders and Others. (a) Based solely on
information with respect to the Collateral provided to the Indenture Trustee by
the Property Manager and the Special Servicer pursuant to the Property
Management Agreement (and the Indenture Trustee’s calculations based on such
information), the Indenture Trustee shall prepare, or cause to be prepared, and
make available either in electronic format or by first class mail on each
Payment Date, or as soon thereafter as is practicable, to the Issuer, the
Insurer, the Initial Purchaser, the Rating Agencies and each Noteholder a
statement in the form of Exhibit B hereto (the “Trustee Report”) in respect of
the payments made on such Payment Date setting forth the following:

-57-



--------------------------------------------------------------------------------



 





       (i) the amount on deposit in the Payment Account for such Payment Date;



       (ii) with respect to such Payment Date, the aggregate amounts of interest
and principal paid to each Class of Notes on such Payment Date;



       (iii) the amount of any P&I Advance by the Property Manager or the
Indenture Trustee included in the amounts distributed to the Noteholders on such
Payment Date, stating separately the amounts allocable to interest and
principal;



       (iv) the aggregate Principal Balance of each Class of Notes after giving
effect to payments of principal on such Payment Date;



       (v) the rate per annum at which interest on each Class of Notes accrued
for the Accrual Period relating to such Payment Date immediately preceding such
Payment Date;



       (vi) the aggregate amount of Unscheduled Proceeds (and the source
thereof) made during the related Collection Period; and



       (vii) the aggregate outstanding Advances and interest thereon as of the
end of, and all interest paid on Advances during, the prior calendar month.

     The Indenture Trustee shall promptly make each Trustee Report available via
the Indenture Trustee’s Internet website to any Noteholder, Note Owner or
prospective investor upon receipt by the Indenture Trustee from such person of a
certification in the form of Exhibit G-1 or G-2 attached hereto, as applicable,
and to the Insurer, the Issuer, designees of the Issuer, the Rating Agencies and
the Initial Purchaser. The Indenture Trustee’s Internet website will be located
at “http://www.etrustee.net” or at such other address as the Indenture Trustee
shall notify the parties hereto from time to time.

     In connection with providing access to the Indenture Trustee’s Internet
website, the Indenture Trustee may require registration and the acceptance of a
disclaimer. The Indenture Trustee shall not be liable for having disseminated
information in accordance with this Indenture.

     The Indenture Trustee shall be entitled to rely on but shall not be
responsible for the content or accuracy of any information provided by third
parties for purposes of preparing the Trustee Report and may affix thereto any
disclaimer it deems appropriate in its reasonable discretion (without suggesting
liability on the part of any other party hereto).

     (b)  Within a reasonable period of time after the end of each calendar year
(but in no event more than sixty (60) days following the end of such calendar
year), the Indenture Trustee shall prepare, or cause to be prepared, make
available either in electronic format or by first class mail to each Person who
at any time during the calendar year was a Noteholder (i) a statement containing
the aggregate amount of principal and interest payments on the Notes for such
calendar year or applicable portion thereof during which such person was a
Noteholder and (ii) such other customary information as the Indenture Trustee
deems necessary or desirable for Noteholders to prepare their federal, state and
local income tax returns including, without limitation (and to the extent
provided to it by the Issuer which shall so cause such information to

-58-



--------------------------------------------------------------------------------



 



be provided), the amount of original issue discount accrued on the Notes, if
applicable. The obligations of the Indenture Trustee in the immediately
preceding sentence shall be deemed to have been satisfied to the extent that
substantially comparable information shall be provided by the Indenture Trustee
pursuant to any requirements of the Code.

     Section 6.02 Certain Communications with the Rating Agencies. Upon request
by either of the Rating Agencies, the Indenture Trustee shall make available or
send, in the case of all material items, and shall endeavor to make available or
send, in the case of all other items, a copy of each supplement, notice,
certificate, request, demand, financial statement and amortization schedule sent
by it or received by it pursuant to or in connection with the Indenture or the
Collateral or any part thereof, other than statements of the Indenture Trustee’s
fees and expenses sent by it to the Issuer and any other communications of a
similar and solely administrative nature in the Indenture Trustee’s sole
opinion, to such Rating Agency and the Insurer.

     Section 6.03 Access to Certain Information. (a) The Indenture Trustee shall
afford to the Issuer, the Property Manager, the Special Servicer, the Insurer
and to the OTS, the FDIC and any other banking or insurance regulatory authority
that may exercise authority over any Noteholder, access to any documentation
regarding the Collateral within its control that may be required to be provided
by this Indenture or by applicable law. Such access shall be afforded without
charge but only upon reasonable prior written request and during normal business
hours at the offices of the Indenture Trustee designated by it.

     (a)  The Indenture Trustee shall maintain at its office primarily
responsible for administration of the Collateral and shall deliver to the
Issuer, the Insurer, the Rating Agencies and, subject to the succeeding
paragraph, any Noteholder or Person identified to the Indenture Trustee as a
prospective transferee of a Note or an interest therein (at the reasonable
request and, except for the Rating Agencies, expense of the requesting party),
copies of the following items (to the extent that such items have been delivered
to the Indenture Trustee or the Indenture Trustee can cause such items to be
delivered to it without unreasonable burden or expense): (i) the Offering
Circular or any other offering circular or disclosure document relating to the
Notes, in the form most recently provided to the Indenture Trustee by the Issuer
or by any Person designated by the Issuer; (ii) this Indenture, the Limited
Partnership Agreement, the Property Management Agreement and any amendments
hereto or thereto; (iii) all reports prepared by, and all reports delivered to,
the Indenture Trustee, the Property Manager or the Special Servicer since the
Closing Date; (iv) all Officer’s Certificates delivered by the Property Manager
and the Special Servicer since the Closing Date pursuant to Section 3.13 of the
Property Management Agreement and all Officer’s Certificates delivered by the
Issuer GP on behalf of the Issuer since the Closing Date pursuant to
Section 9.15 of this Indenture; (v) all accountants’ reports caused to be
delivered by the Property Manager and the Special Servicer since the Closing
Date pursuant to Section 3.14 of the Property Management Agreement; (vi) the
most recent inspection report prepared by the Property Manager or the Special
Servicer in respect of each Mortgaged Property pursuant to Section 3.12(a) of
the Property Management Agreement; (vii) any and all notices and reports with
respect to any Mortgaged Property as to which environmental testing is
contemplated by Section 9.33 of this Indenture; (viii) all Determination Date
Reports, Special Servicer Reports since the Closing Date prepared pursuant to
Section 4.01 of the Property Management Agreement; (ix) the Lease Files,
including any and all modifications, waivers and

-59-



--------------------------------------------------------------------------------



 



amendments of the terms of each Lease entered into or consented to by the
Property Manager or the Special Servicer and delivered to the Indenture Trustee
pursuant to Section 3.19 of the Property Management Agreement or otherwise; and
(x) any and all Officer’s Certificates and other evidence to support the
Property Manager’s or the Special Servicer’s, as the case may be, determination
that any Advance was or, if made, would be a Nonrecoverable Advance. The
Indenture Trustee shall make available copies of any and all of the foregoing
items upon request of any party set forth in the previous sentence. However, the
Indenture Trustee shall be permitted to require of such party the payment of a
sum sufficient to cover the reasonable costs and expenses of providing such
copies as are requested by such party.

     The Indenture Trustee will make available, upon reasonable advance notice
and at the expense of the requesting party, copies of the above items to any
Noteholder or Note Owner and to prospective purchasers of Notes; provided, that,
as a condition to making such items available, the Indenture Trustee shall
require (a) in the case of Noteholders or Note Owners, a confirmation executed
by the requesting Person in the form of Exhibit G-1 hereto generally to the
effect that such Person is a Noteholder or Note Owner, is requesting the
information solely for use in evaluating such Person’s investment in the related
Notes and will otherwise keep such information confidential and (b) in the case
of a prospective purchaser, confirmation executed by the requesting Person and
such Person’s prospective transferor in the form of Exhibit G-2 hereto generally
to the effect that such Person is a prospective purchaser of Notes, is
requesting the information solely for use in evaluating a possible investment in
such Notes and will otherwise keep such information confidential.

     (c)  The Indenture Trustee shall not be liable for any dissemination of
information made in accordance with Section 6.03(a) or (b).

ARTICLE VII

REDEMPTION

     Section 7.01 Redemption of the Notes. The Issuer has the right to prepay
the Notes in full on any Payment Date after the third anniversary of the Cut-off
Date. Any such prepayment is required to be made with no less than 60 days’
prior notice to the Indenture Trustee and the Insurer and the Issuer will be
required to deposit with the Indenture Trustee an amount sufficient to pay in
full the outstanding Principal Balance of the Notes together with all accrued
and unpaid interest and to pay all amounts owed to the Insurer, the Indenture
Trustee, the Property Manager and the Special Servicer, and the required amount
of Prepayment Consideration. The Issuer shall not be required to pay any amount
in respect of Prepayment Consideration in the event Issuer prepays the entire
outstanding Principal Balance of the Notes on any Payment Date occurring on or
after March 25, 2017. With respect to any payments of principal on the Notes
made from amounts on deposit in the DSCR Reserve, no Prepayment Consideration
will be payable.

-60-



--------------------------------------------------------------------------------



 



ARTICLE VIII

SUPPLEMENTAL INDENTURES; AMENDMENTS

     Section 8.01 Supplemental Indentures or Amendments without Consent of
Noteholders. Without the consent of the Noteholders, but with consent of the
Insurer, the Issuer, and the Indenture Trustee, at any time and from time to
time, may enter into one or more indentures supplemental hereto, or one or more
amendments hereto or to the Notes or the Property Management Agreement for any
of the following purposes:



       (1) to convey, transfer, assign, mortgage or pledge any property to the
Indenture Trustee so long as the interests of the Noteholders or the Insurer
would not be adversely affected;



       (2) to correct any manifestly incorrect description, or amplify the
description, of any property subject to the lien of the Mortgages or this
Indenture;



       (3) to modify the Indenture or the Property Management Agreement as
required or made necessary by any change in applicable law, so long as the
interests of the Noteholders would not be adversely affected;



       (4) to add to the covenants of the Issuer or any other party for the
benefit of the Noteholders, or to surrender any right or power conferred upon
the Issuer under this Indenture or the Property Management Agreement;



       (5) to add any additional Events of Default hereunder or Servicer
Replacement Events under the Property Management Agreement, provided such action
shall not adversely affect the interests of the Noteholders;



       (6) to evidence and provide for the acceptance of appointment by a
successor Indenture Trustee, Property Manager or Special Servicer; or



       (7) to correct any typographical error or cure any ambiguity, or to cure,
correct or supplement any defective or inconsistent provision herein or in the
Notes or the Property Management Agreement, provided such action shall not
adversely affect the interests of the Noteholders.

     No such supplemental indenture or amendment shall be effective unless the
Indenture Trustee and the Insurer shall have first received, if requested by
them, an Opinion of Counsel to the effect that such amendment will not (i) cause
the Issuer to be treated as a publicly traded partnership taxable as a
corporation under Section 7704 of the Code, (ii) cause the Notes to be
characterized other than as indebtedness for federal income tax purposes or
(iii) cause any of the Notes to be deemed to have been exchanged for a new debt
instrument pursuant to Treasury Regulation §1.001-3, and the party requesting
such supplemental indenture or amendment furnishes to the Indenture Trustee and
the Issuer an opinion of Independent counsel that, where required above, such
action will not adversely affect the interests of Noteholders.

-61-



--------------------------------------------------------------------------------



 



     Section 8.02 Supplemental Indentures with Consent of Noteholders. With the
consent of the Insurer and the Noteholders of not less than 66 2/3% in aggregate
Principal Balance of the Outstanding Notes, the Issuer, the Indenture Trustee
and the Insurer may enter into one or more indentures supplemental hereto, or
one or more amendments hereto or to the Notes or the Property Management
Agreement, for the purpose of adding any provisions hereto or thereto, changing
in any manner or eliminating any of the provisions hereof or thereof or
modifying in any manner the rights of the Noteholders hereunder or thereunder;
provided that no such supplemental indenture or amendment shall be effective
unless the Indenture Trustee and the Insurer shall have first received, if
requested by them, an Opinion of Counsel to the effect that such amendment will
not (i) cause the Issuer to be treated as a publicly traded partnership taxable
as a corporation under Section 7704 of the Code, (ii) cause the Notes to be
characterized other than as indebtedness for federal income tax purposes or
(iii) cause any of the Notes to be deemed to have been exchanged for a new debt
instrument pursuant to Treasury Regulation §1.001-3; and provided, further, that
no such supplemental indenture or amendment may, without the consent of the
Noteholders of 100% in aggregate Principal Balance of the Outstanding Notes
affected,



       (1) change the Stated Maturity or the Payment Date of any principal,
interest or other amount on the Notes;



       (2) reduce the aggregate Principal Balance of any Class of Notes, or the
related Note Rate herein;



       (3) authorize the Indenture Trustee to agree to delay the timing of, or
reduce the payments to be made on, the Leases except as described in this
Indenture;



       (4) change the coin or currency in which the principal of any Note or
interest is payable;



       (5) impair the right to institute suit for the enforcement of any such
payment on or after the Stated Maturity;



       (6) reduce the percentage of the then aggregate Principal Balance of the
Notes, the consent of whose holders is required for such amendment;



       (7) change any obligation of the Issuer to maintain an office or agency
in the places and for the purposes set forth in this Indenture;



       (8) except as otherwise expressly provided in this Indenture or the
Property Management Agreement, deprive the Indenture Trustee of the benefit of a
first priority security interest in the Collateral;



       (9) modify Section 2.12(c) of this Indenture; or



       (10) release from the lien of the Mortgages or this Indenture (except as
specifically permitted thereby or hereby or by any other Transaction Document on
the date of execution thereof or hereof, respectively) all or any part of the
Collateral except as described in this Indenture or by any other Transaction
Document.

-62-



--------------------------------------------------------------------------------



 



     It shall not be necessary for the consent of the Noteholders under this
Section to approve the particular form of any proposed supplemental indenture,
but it shall be sufficient if such consent shall approve the substance thereof.

     Section 8.03 Delivery of Supplements and Amendments. Promptly after the
execution by the Issuer and the Indenture Trustee of any supplemental indenture
or amendment pursuant to the provisions hereof, the Indenture Trustee, at the
expense of the Issuer payable out of the Collateral pursuant to Section 5.04,
shall furnish a notice setting forth in general terms the substance of such
supplemental indenture or amendment to the Rating Agencies and to each
Noteholder at the address for such Noteholder set forth in the Note Register.

     Section 8.04 Execution of Supplemental Indentures, etc. In executing, or
accepting the additional trusts created by, any supplemental indenture or
amendment permitted by this Article or in accepting the modifications thereby of
the trusts created by this Indenture, the Indenture Trustee shall be entitled to
receive, at the Issuer’s expense payable out of the Collateral pursuant to
Section 5.04, and shall be fully protected in relying upon, an Opinion of
Counsel stating that the execution of such supplemental indenture, amendment or
modification is authorized or permitted by this Indenture. The Indenture Trustee
may, but shall not be obligated to, enter into any such supplemental indenture
or amendment or consent to any such modification which affects the Indenture
Trustee’s own rights, duties or immunities under this Indenture or otherwise.

ARTICLE IX

COVENANTS; WARRANTIES

     Section 9.01 Representations and Warranties of the Issuer. (a) The Issuer
hereby represents and warrants to each of the other parties hereto as of the
Closing Date:



       (i) The Issuer is a limited partnership duly created and validly existing
in good standing under the laws of the State of Delaware and has full power,
authority and legal right to execute and deliver this Indenture and the other
Transaction Documents and to perform its obligations under this Indenture and
the other Transaction Documents.



       (ii) The execution and delivery by the Issuer of this Indenture and the
performance by the Issuer of its obligations under this Indenture and the other
Transaction Documents has been duly and validly authorized and directed and will
not violate the Limited Partnership Agreement, any provision of any law or
regulation governing the Issuer or any order, writ, judgment or decree of any
arbitrator, court or other Governmental Authority applicable to the Issuer or
any of its assets, nor will such execution, delivery or performance require the
authorization, consent or approval of, the giving of notice to, the filing or
registration with, or the taking of any other action by, any arbitrator, court
or other Governmental Authority or conflict with, or result in a breach or
violation of, any indenture, mortgage, deed of trust, partnership agreement or
other agreement or instrument to which the Issuer is a party or by which the
Issuer or any portion of the Collateral is a party or by which the Issuer or all
or any portion of the Collateral is bound, which breach or violation would
materially adversely affect either

-63-



--------------------------------------------------------------------------------



 





  the ability of the Issuer to perform its obligations under this Indenture and
the other Transaction Documents or the financial condition of the Issuer or the
value of any Mortgaged Property as security for the Notes.



       (iii) The Issuer has requisite power and authority to own the Mortgaged
Properties and to transact the businesses in which it is now engaged. The Issuer
is duly qualified to do business and is in good standing in each jurisdiction
where it is required to be so qualified in connection with the Mortgaged
Properties, its business and operations. The Issuer possesses all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own the Mortgaged Properties and to transact the businesses in
which it is now engaged, the failure of which to obtain would result in a
material adverse affect on either the ability of the Issuer to perform its
obligations under this Indenture and the other Transaction Documents or the
financial condition of the Issuer or the value of any Mortgaged Property as
security for the Notes. The sole business of the Issuer is the ownership of the
Mortgaged Properties.



       (iv) This Indenture and the other Transaction Documents have been duly
executed and delivered by the Issuer and, assuming due authorization, execution
and delivery by each of the other parties hereto, constitutes a valid, legal and
binding obligation of the Issuer, enforceable against the Issuer in accordance
with the terms hereof, subject to (A) applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the enforcement of
creditors’ rights generally and (B) general principles of equity, regardless of
whether such enforcement is considered in a proceeding in equity or at law.



       (v) [Reserved.]



       (vi) The Issuer has no employee benefit plans and is not required to make
any contributions to any employee benefit plans.



       (vii) [Reserved.]



       (viii) [Reserved.]



       (ix) The Issuer (a) has not entered into this Indenture or any of the
other Transaction Documents with the actual intent to hinder, delay, or defraud
any creditor and (b) has received reasonably equivalent value in exchange for
its obligations under this Indenture. Giving effect to the Notes contemplated by
the Transaction Documents, the fair saleable value of the Issuer’s assets exceed
and will, immediately following the execution and delivery of the Transaction
Documents, exceed the Issuer’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed or contingent liabilities. The fair
saleable value of the Issuer’s assets is and will, immediately following the
execution and delivery of the Transaction Documents, be greater than the
Issuer’s probable liabilities, including the maximum amount of its contingent
liabilities or its debts as such debts become absolute and matured. The Issuer’s
assets do not and, immediately following the execution and delivery of the
Transaction Documents will not, constitute unreasonably small capital to carry
out its business as conducted or as

-64-



--------------------------------------------------------------------------------



 





  proposed to be conducted. The Issuer does not intend to, and does not believe
that it will, incur debts and liabilities (including, without limitation,
contingent liabilities and other commitments) beyond its ability to pay such
debts as they mature (taking into account the timing and amounts to be payable
on or in respect of obligations of the Issuer).



       (x) The Issuer is not (a) an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the 1940 Act;
(b) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended; or
(c) subject to any other federal or state law or regulation which prevents the
Issuer from entering into this Indenture.



       (xi) The Transaction Documents and the Offering Circular do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make statements contained herein or therein not misleading.



       (xii) The Notes, this Indenture, the other Transaction Documents and the
organizational documents of the Issuer are not subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor would the operation of any of the terms of the Notes, this Indenture, any of
the other Transaction Documents or the organizational documents of the Issuer,
or the exercise of any right thereunder, render this Indenture unenforceable, in
whole or in part, or subject to any right of rescission, set-off, counterclaim
or defense, including the defense of usury.



       (xiii) This Indenture is in full force and effect and there is no default
or violation under this Indenture or any of the other Transaction Documents or
the organizational documents of the Issuer by any party thereunder.



       (xiv) [Reserved.]



       (xv) Neither the Issuer nor any of its constituent Persons are
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
the Issuer’s assets or property, and the Issuer has no knowledge of any Person
contemplating the filing of any such petition against it or such constituent
Persons.



       (xvi) The Issuer is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code and the related Treasury Department regulations,
including temporary regulations.



       (xvii) The Issuer has not owned and does not own any asset or property
other than the Mortgaged Properties and the entities merged into the Issuer have
not owned any other assets or properties.



       (xviii) The Issuer has not incurred any indebtedness, secured or
unsecured, direct or indirect, absolute or contingent (including guaranteeing
any obligation), that has not been repaid in full other than (i) the Transaction
Documents, and (ii) trade and operational debt incurred in the ordinary course
of business with trade creditors and in

-65-



--------------------------------------------------------------------------------



 





  amounts as are normal and reasonable under the circumstances. The limited
partnership and limited liability company entities that have been merged into
the Issuer on the Closing Date have no outstanding debts other than debts that
will be refinanced with the proceeds from the issuance of the Notes and such
entities have no other outstanding liabilities (either to any third parties or
to CARS or any Affiliate of CARS). The Issuer has not acquired, as a result of
such mergers, any debt or liabilities other than debt or liabilities permitted
under the Transaction Documents.



       (xix) Neither the Issuer nor any entity merged into the Issuer has made
any loans or advances to any third party (including any Affiliate or constituent
party or any Affiliate of any constituent party).



       (xx) The Issuer is solvent.



       (xxi) Each of the Issuer and the entities merged into the Issuer has done
or caused to be done all things necessary to observe organizational formalities
and preserve its existence.



       (xxii) The Issuer is adequately capitalized for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations.



       (xxiii) Each of the Issuer and entities merged into the Issuer has
maintained its assets in such a manner that it will not be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
Affiliate or constituent party or any Affiliate of any constituent party, or any
other Person.



       (xxiv) Neither the Issuer nor any entity merged into the Issuer has
guaranteed, become obligated for, pledged its assets as security for, or held
itself out to be responsible for the debts or obligations of any other Person or
the decisions or actions respecting the daily business or affairs of any other
Person, except for (a) guarantees or pledges from which the Issuer or such
merged entity has been released or (b) debts of certain Affiliates that have
been merged into the Issuer or released in connection with the merger and which
debts have been assumed by the Issuer and form part of the indebtedness
evidenced by the Notes.



       (xxv) All of the assumptions made in that certain substantive
non-consolidation opinion letter dated the date hereof, delivered by Winston &
Strawn in connection with the Notes and any subsequent non-consolidation opinion
delivered on behalf of the Issuer as required by the terms and conditions of
this Indenture (the “Insolvency Opinion”), including, but not limited to, any
exhibits attached thereto, are true and correct in all material respects. Each
Person other than the Issuer, if any, with respect to which an assumption is
made in the Insolvency Opinion has complied with all of the assumptions made
with respect to it in the Insolvency Opinion.



       (xxvi) The Indenture is not required to be qualified under the 1939 Act
and that the Issuer is not required to be registered as an “investment company”
under the 1940 Act.

-66-



--------------------------------------------------------------------------------



 





       (xxvii) This Indenture creates a valid and continuing security interest
(as defined in the applicable Uniform Commercial Code) in the Collateral in
favor of the Indenture Trustee, which security interest is prior to all other
liens (except for liens permitted hereunder), and is enforceable as such against
creditors of and purchasers from the Issuer.



       (xxviii) The Issuer owns and has good and marketable title to the
Collateral free and clear of any lien, claim or encumbrance of any Person.



       (xxix) The Issuer has received all consents and approvals required by the
terms of the Collateral to the transfer to the Indenture Trustee of its interest
and rights in the Collateral hereunder.



       (xxx) The Issuer has caused or will have caused, within ten (10) days of
the Closing Date, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Collateral granted to the
Indenture Trustee hereunder.



       (xxxi) Other than the security interest granted to the Indenture Trustee
pursuant to this Indenture and the Property Management Agreement, the Issuer has
not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Collateral. The Issuer has not authorized the filing of and
is not aware of any financing statements against the Issuer that include a
description of collateral covering the Collateral other than any financing
statement relating to the security interest granted to the Indenture Trustee
hereunder or under the Property Management Agreement or that has been
terminated. The Issuer is not aware of any judgment or tax lien filings against
the Issuer.



       (xxxii) The Issuer has taken all steps necessary to cause the Indenture
Trustee to become the account holder of the Collection Account, the DSCR Reserve
Account, the Release Account and the Payment Account.



       (xxxiii) All of the Collateral consisting of “security entitlements”
(within the meaning of the applicable Uniform Commercial Code) has been or will
have been credited to the Collection Account, the DSCR Reserve Account, the
Release Account or the Payment Account. The securities intermediary for each
such accounts has agreed to treat all assets credited to each of such accounts
as “financial assets” (within the meaning of the applicable Uniform Commercial
Code).



       (xxxiv) The Issuer has taken all steps necessary to cause the securities
intermediary to identify in its records the Indenture Trustee as the person
having a security entitlement against the securities intermediary in each of the
Collection Account, the DSCR Reserve Account, the Release Account or the Payment
Account.



       (xxxv) The Collection Account, the DSCR Reserve Account, the Release
Account and the Payment Account are not in the name of any Person other than the
Indenture Trustee. The Issuer has not consented to the securities intermediary
of any such accounts to comply with entitlement orders of any Person other than
the Indenture Trustee.

-67-



--------------------------------------------------------------------------------



 





       (xxxvi) Other than the Mortgaged Properties and the related Leases, the
Collateral consists of: (i) deposit accounts (within the meaning of the
applicable Uniform Commercial Code), (ii) securities accounts (within the
meaning of the applicable Uniform Commercial Code) or (iii) general intangibles
(within the meaning of the applicable Uniform Commercial Code).



       (xxxvii) Each of the foregoing representations contained in clauses
(xxvii) through (xxxvi), as applicable, shall be deemed repeated each time new
assets become part of the Collateral and shall be deemed to survive until all of
the Notes have been retired.



       (xxxviii) The security interest of the Indenture Trustee in the
Collateral shall, until payment in full of the indebtedness secured hereunder
and termination of this Indenture, be a first-priority perfected security
interest.



       (xxxix) The foregoing representations contained in clauses (xxvii)
through (xxxvi) may not be waived, amended or modified with the prior written
consent of S&P and the Insurer.

     (b)  The Issuer hereby represents and warrants to each of the other parties
hereto, as to the Mortgaged Properties, the Leases and the Tenants thereunder,
as of the Closing Date, that:



       (i) There are no pending actions, suits or proceedings, arbitrations or
governmental investigations against the Issuer, any entity being merged into the
Issuer or the Mortgaged Properties, an adverse outcome of which would materially
affect (a) the Issuer’s performance under the Notes, this Indenture or the other
Transaction Documents, or the use of the Mortgaged Properties for the use
currently being made thereof, the operation of the Mortgaged Properties as
currently being operated or the value of the Mortgaged Properties or (b) the
collectability or enforceability of the Mortgages with respect to the Mortgaged
Properties or the related Leases.



       (ii) The Issuer has good, marketable (or, with respect the Mortgaged
Properties located in Texas, indefeasible) and insurable title to the real
property comprising part of each Mortgaged Property and good title to the
balance of such Mortgaged Property, and has the full power, authority and right
to execute, deliver and perform its obligations under this Indenture and under
each Transaction Document to which the Issuer is a party, and to deed, encumber,
mortgage, give, grant, bargain, sell, alienate, setoff, convey, confirm, pledge,
assign and hypothecate the same and that the Issuer possesses an unencumbered
fee estate in each Mortgaged Property and the Improvements thereon and that it
owns each Mortgaged Property free and clear of all liens, encumbrances and
charges whatsoever except for Permitted Encumbrances and that each Mortgage is
and will remain a valid and enforceable first lien on and security interest in
the applicable Mortgaged Property, subject only to said exceptions.



       (iii) The Permitted Encumbrances do not and will not materially and
adversely affect (a) the ability of the Issuer to pay in full the principal and
interest on the Notes in a

-68-



--------------------------------------------------------------------------------



 





  timely manner or (b) the use of the Mortgaged Properties for the use currently
being made thereof or the operation of the Mortgaged Properties as currently
being operated.



       (iv) Upon the execution by the Issuer and the recording of each Mortgage,
and upon the execution and proper filing of UCC-1 financing statements, the
Indenture Trustee will have a valid first lien on the Mortgaged Properties and a
valid security interest in the Issuer’s interest in the Equipment (as defined in
the Mortgages), if any, subject to no liens, charges or encumbrances other than
the Permitted Encumbrances.



       (v) Each Mortgaged Property is covered by an ALTA (or an equivalent form
thereof as adopted in the applicable jurisdiction) Title Insurance Policy in the
original principal amount of the related Allocated Loan Amount. The Title
Insurance Policy insures, as of the date of such policy (or any date-down
endorsement to such policy), that the related Mortgage is a valid first lien on
the fee interest in such Mortgaged Property subject only to the Permitted
Encumbrances (to the extent stated therein); such Title Insurance Policy is in
full force and effect and is assignable to assignees of the insured in
accordance with its terms.



       (vi) The Issuer has no material financial obligation under any indenture,
mortgage or other agreement or instrument to which the Issuer is a party or by
which the Issuer or the Mortgaged Properties is otherwise bound, other than the
Transaction Documents and obligations incurred in the ordinary course of the
operation of the Mortgaged Properties.



       (vii) The Mortgaged Properties have adequate rights of access to public
ways and are served by adequate water, sewer, sanitary sewer and storm drain
facilities. Except as disclosed in surveys delivered to the Indenture Trustee in
connection with the issuance of the Notes, all public utilities necessary to the
continued use and enjoyment of the Mortgaged Properties as presently used and
enjoyed are located in the public right-of-way abutting the applicable Mortgaged
Property or an adjacent Mortgaged Property, and all such utilities are connected
so as to serve the Mortgaged Properties, directly from such public right-of-way,
through such adjacent Mortgaged Property or through valid easements insured
under the Title Insurance Policies. All roads necessary for the current
utilization of the Mortgaged Properties have been completed and dedicated to
public use and accepted by all Governmental Authorities or are the subject of
access easements for the benefit of the applicable Mortgaged Property or an
adjacent Mortgaged Property.



       (viii) Except as disclosed in the Title Insurance Policies, to the
knowledge of the Issuer, there are no material pending or proposed special or
other assessments for public Improvements or otherwise affecting the Mortgaged
Properties, nor, to the knowledge of the Issuer, are there any contemplated
Improvements to the Mortgaged Properties that may result in such special or
other assessments.



       (ix) There are no delinquent or unpaid Taxes affecting any Mortgaged
Property which are or may become a lien of priority equal to or higher than the
lien of the related Mortgage. For purposes of the representation and warranty,
Taxes shall not be

-69-



--------------------------------------------------------------------------------



 





  considered unpaid until the date on which interest and/or penalties would be
payable thereon.



       (x) Each related Mortgaged Property is free and clear of any mechanics’
and materialmen’s liens or liens in the nature thereof which would materially
and adversely affect the value of such Mortgaged Property.



       (xi) No material Improvements on any Mortgaged Property are located in an
area designated as Flood Zone A or Flood Zone V by the Federal Emergency
Management Administration except as may be shown on the surveys delivered to the
Indenture Trustee in connection with the issuance of the Notes, for which
Mortgaged Properties the Issuer has obtained flood insurance in accordance with
the provisions of Section 3.07 of the Property Management Agreement.



       (xii) All certifications, permits, licenses and approvals, including,
without limitation, certificates of completion and occupancy permits required
for the legal use, occupancy and operation of the Mortgaged Properties as an
automobile dealership and servicing center, as an automobile auction facility or
as a used car super store, and for other appurtenant and related uses (the
“Licenses”), have been obtained and are in full force and effect except to the
extent the failure of any such License to be in full force and effect would not
have a material adverse effect on the Issuer or the use and operation of any
Mortgaged Property. The Mortgaged Properties are free of material damage and are
in good repair in all material respects, and, to Issuer’s knowledge, there is no
proceeding pending for the total or material partial condemnation of, or
affecting, the Mortgaged Properties.



       (xiii) Except as illustrated on surveys delivered to the Indenture
Trustee in connection with the issuance of the Notes, all of the material
Improvements which were included in determining the Appraised Value of each
Mortgaged Property lie wholly within the boundaries and building restriction
lines of such Mortgaged Property except to the extent such Improvements may
encroach upon an adjoining Mortgaged Property, and no improvements on adjoining
Mortgaged Properties, other than an adjoining Mortgaged Property, encroach
materially upon any Mortgaged Property, and no easements or other encumbrances
upon a Mortgaged Property encroach materially upon any of the Improvements, so
as to affect the value or marketability of any Mortgaged Property, except those
which are insured against by the Title Insurance Policies. Except as set forth
on reports and surveys delivered to the Indenture Trustee in connection with the
issuance of the Notes, all of the Improvements comply with all material
requirements of any applicable zoning and subdivision laws and ordinances.



       (xiv) Attached hereto as Schedule A is a true and correct list of all
automobile dealership franchises operating at the Mortgaged Properties and the
Issuer has received no notice of any material defaults under any franchise or
operating agreements.



       (xv) The survey of each Mortgaged Property delivered to the Indenture
Trustee in connection with this Indenture has been performed by a duly licensed
surveyor or registered professional engineer in the jurisdiction in which each
Mortgaged Property is

-70-



--------------------------------------------------------------------------------



 





  situated, is certified to the Indenture Trustee, its successors and assigns,
and the title insurance company, with the signature and seal of a licensed
engineer or surveyor affixed thereto and does not fail to reflect any material
matter known to the Issuer affecting any Mortgaged Property or the title
thereto.



       (xvi) The Mortgaged Properties are in compliance in all material respects
with all Recorded Covenants and all Legal Requirements, including, without
limitation, building and zoning ordinances and codes, the failure of which to
comply with the same would result in a material adverse effect on either the
ability of the Issuer to perform its obligations under this Indenture and the
other Transaction Documents or the financial condition of the Issuer or the
value of any Mortgaged Property as security for the Notes.



       (xvii) There has not been committed by the Issuer or any other Person in
occupancy of or involved in the operation or use of the Mortgaged Properties any
act or omission affording the federal government or any state or local
government the right of forfeiture as against the Mortgaged Properties or any
part thereof or any monies paid in performance of the Issuer’s obligations under
any of the Transaction Documents.



       (xviii) The Issuer is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect the
Issuer or any Mortgaged Property, or the Issuer’s business, properties or
assets, operations or condition, financial or otherwise. The Issuer is not in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which the Issuer or any of the Mortgaged
Properties are bound, which default would materially adversely affect either the
ability of the Issuer to perform its obligations under this Indenture and the
other Transaction Documents or the financial condition of the Issuer or the
value of any Mortgaged Property as security for the Notes. The Issuer has no
material financial obligation under any indenture, mortgage, deed of trust or
other agreement or instrument to which the Issuer is a party or by which the
Issuer or the Mortgaged Properties is otherwise bound, other than
(a) obligations incurred in the ordinary course of the operation of the
Mortgaged Properties and (b) obligations under the Transaction Documents.



       (xix) All financial data that have been delivered to the Indenture
Trustee in respect of the Mortgaged Properties, including, to the Issuer’s
knowledge, any such data relating to Tenants under Leases, (i) are true,
complete and correct in all material respects, (ii) accurately represent the
financial condition of the Mortgaged Properties as of the date of such reports
and (iii) to the extent prepared or audited by an independent certified public
accounting firm, have been prepared in accordance with GAAP throughout the
periods covered, except as disclosed therein; provided, however, it is expressly
understood by each party hereto that any cost estimates, projections and other
predictions contained in such data are not deemed to be representations of the
Issuer. The Issuer does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to the Issuer and
reasonably likely to have a materially adverse effect on any Mortgaged Property
or the operation thereof as an automobile

-71-



--------------------------------------------------------------------------------



 





  dealership and servicing center, as an automobile auction facility or as a
used car super store, and for other appurtenant and related uses, except as
referred to or reflected in said financial statements. Since the date of such
financial statements, there has been no materially adverse change in the
financial condition, operations or business of the Issuer from that set forth in
said financial statements.



       (xx) To Issuer’s knowledge, no Condemnation or other proceeding has been
commenced or is contemplated with respect to all or any material portion of any
Mortgaged Property or for the relocation of roadways providing access to any
Mortgaged Property.



       (xxi) Each Mortgaged Property is comprised of one (1) or more parcels,
which constitute a separate tax lot or lots, and does not constitute a portion
of any other tax lot not a part of such Mortgaged Property.



       (xxii) The Transaction Documents are not subject to any right of
rescission, set-off, counterclaim or defense by the Issuer, including the
defense of usury, nor would the operation of any of the terms of the Transaction
Documents, or the exercise of any right thereunder, render the Transaction
Documents unenforceable, and the Issuer has not asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.



       (xxiii) The Issuer has obtained and has delivered to the Indenture
Trustee certificates of all insurance policies reflecting the insurance
coverages, amounts and other requirements set forth in this Indenture or any of
the other Transaction Documents. To the Issuer’s knowledge, no material pending
claims have been made under any such policy, and no Person, including the
Issuer, has done, by act or omission, anything which would materially impair the
coverage of any such policy.



       (xxiv) Each Mortgaged Property is used exclusively for automobile
dealership and servicing center purposes, automobile auction facility purposes,
used car super store purposes, other appurtenant and related uses and other
previously existing uses or other use permitted under the Permitted Leases.



       (xxv) Except as set forth on Schedule B, (1) each Mortgaged Property,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, is in
good condition, order and repair in all material respects; (2) there exists no
structural or other material defects or damages in any Mortgaged Property,
whether latent or otherwise; and (3) no insurance company or bonding company has
given notice of any defects or inadequacies in any Mortgaged Property, or any
part thereof, which would adversely affect the insurability of the same or cause
the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.

-72-



--------------------------------------------------------------------------------



 





       (xxvi) In connection with each Mortgaged Property with respect to which a
Lease Guarantor has executed a Lease Guaranty with respect to all payments due
under the related Lease:



       (A) such Lease Guaranty is in full force and effect and to Issuer’s
knowledge, there are no defaults by Lease Guarantor thereunder; and



       (B) such Lease Guaranty, on its face, (a) contains no conditions to such
payment, other than a notice and right to cure, (b) provides that it is the
guaranty of both the performance and payment of the financial obligations of the
Tenant under the Lease, and (c) does not provide that the rejection of the Lease
in a bankruptcy or insolvency of the Tenant shall affect the Lease Guarantor’s
obligations under such Lease Guaranty.



       (xxvii) Except as set forth on Schedule C:



       (A) the Mortgaged Properties are not subject to any Leases other than the
Leases described in the Lease Schedule attached hereto and made a part hereof
and subleases or assignments thereunder. No Person has any possessory interest
in any Mortgaged Property or right to occupy the same except under and pursuant
to the provisions of the Leases and subleases or assignments permitted
thereunder. The current Leases are in full force and effect and there are no
material defaults thereunder by Issuer or any Tenant. No rent (including
security deposits) has been paid more than one (1) month in advance of its due
date. All material work to be performed by the Issuer under each Lease has been
performed as required and has been accepted by the applicable Tenant, and any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by the Issuer to any Tenant has
already been received by such Tenant. There has been no prior sale, transfer or
assignment, hypothecation or pledge of any Lease or of the rents received
therein. Except as permitted under the Permitted Leases, no Tenant listed on the
Lease Schedule has assigned its Lease or sublet all or any portion of the
premises demised thereby, no such Tenant holds its leased premises under
assignment or sublease, nor does anyone except such Tenant and its employees
occupy such leased premises. Except as set forth in the Leases, no Tenant under
any Lease has a right or option pursuant to such Lease or otherwise to purchase
all or any part of the leased premises or the building of which the leased
premises are a part. Schedule D sets forth a true and correct list of each
Mortgaged Property that is subject to a Purchase Option or an option to
terminate such Lease prior to Stated Maturity, together with the earliest date
on which each such option may be exercised. The Issuer has no material monetary
or nonmonetary obligations under any of the Leases;



       (B) the Tenant under each Lease is in possession and paying rent pursuant
to the applicable Lease; the Issuer is the owner of the lessor’s interest in
each Lease;

-73-



--------------------------------------------------------------------------------



 





       (C) to Issuer’s knowledge, each Tenant has all material licenses,
permits, material agreements, including, without limitation, franchise
agreements, necessary for the operation and continuance of such Tenant’s
business on the Mortgaged Property; to the knowledge of the Issuer, no Tenant is
in default of its obligations under any such applicable license, permit or
agreement, which default would materially adversely affect its business
operations on the subject Mortgaged Property;



       (D) neither the Issuer nor any Tenant is the subject of any bankruptcy or
insolvency proceeding;



       (E) there are no pending actions, suits or proceedings by or before any
court or governmental authority against or affecting the Issuer, or, to Issuer’s
knowledge, the Mortgaged Properties or any Tenant that, if determined adversely
to the Issuer or any Mortgaged Property or any Tenant, would materially and
adversely affect the value of any Mortgaged Property, the ability of the Issuer
to pay principal, interest or any other amounts due under the Notes, or the
ability of any Tenant to pay any amounts due under the applicable Lease;



       (F) the obligations of the related Tenant under the Lease, including, but
not limited to, the obligation of Tenant to pay fixed and additional rent, are
not affected by reason of: any prohibition, limitation, interruption, cessation,
restriction, prevention or interference of Tenant’s use, occupancy or enjoyment
of the leased property, except with respect to certain abatement rights in
connection with casualty and condemnation which may be provided for under the
related Lease;



       (G) the Issuer, as landlord under the Lease, does not have any material
monetary obligations under the Lease;



       (H) every obligation associated with managing, owning, developing and
operating the leased property, including, but not limited to, the costs
associated with utilities, taxes, insurance, capital and structural
improvements, maintenance and repairs is an obligation of Tenant;



       (I) the Issuer does not have any material nonmonetary obligations under
the Lease and has made no representation or warranty under the Lease, the breach
of which would result in the abatement of rent, a right of setoff or termination
of the Lease;



       (J) the Leases do not provide the Tenant the ability to terminate the
Lease for any reason except for the following: (i) a total condemnation and
taking of the leased property; (ii) a partial condemnation and taking that
renders the leased property unsuitable for the continuation of Tenant’s
business; (iii) substantial damage to the leased property such that the
improvements cannot be repaired so as to allow Tenant to conduct a substantial
part of its business within a specified

-74-



--------------------------------------------------------------------------------



 





  time period ranging from 1 year to 180 days; and (iv) damage to the leased
property caused by casualty in the last 12 or 24 months of the lease term;



       (K) the Tenant may not assign or sublease the leased property without the
consent of the Issuer, and in the event the Tenant assigns or sublets the leased
property, the Tenant remains primarily obligated under the Lease;



       (L) Tenant has agreed to indemnify the Issuer from any claims relating to
the Lease and the Mortgaged Property arising as a result of any environmental
problem affecting such Mortgaged Property caused by Tenant during the term of
its Lease;



       (M) any obligation or liability imposed by any easement or reciprocal
easement agreement is an obligation of Tenant, and the Issuer has no liability
to Tenant for performance of the same;



       (N) each Lease, including any renewal options, has a term ending on or
after Stated Maturity;



       (O) the Tenant under a Lease or related ancillary document (which
document does not negate other representations and warranties set forth in this
Section 9.01) is required to make rental payments directly to the Collection
Account);



       (P) each Tenant has executed an SNDA and each Lease is subordinate to the
related Mortgage, subject to the related SNDA; and



       (Q) in the event the Indenture Trustee acquires title to a Mortgaged
Property by foreclosure or otherwise, the Issuer’s interest under the related
Lease is freely assignable by the Indenture Trustee and its successors and
assigns to any person without the consent of the Tenant, and in the event the
Issuer’s interest is so assigned, the Tenant will be obligated to recognize the
assignee as lessor under such Lease.



       (xxviii) All transfer taxes, deed stamps, intangible taxes or other
amounts in the nature of transfer taxes required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
transfer of the Mortgaged Properties to the Issuer have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Transaction Documents, including,
without limitation, the Mortgages, have been paid, and, under current Legal
Requirements, each of the Mortgages is enforceable in accordance with their
respective terms by the Indenture Trustee (or any subsequent holder thereof).



       (xxix) All appraisals relied upon in connection with the issuance of the
Notes were performed by independent, third party MAI appraisers.

-75-



--------------------------------------------------------------------------------



 





       (xxx) To the Issuer’s knowledge, except as disclosed in the environmental
reports delivered to the Indenture Trustee in connection with the issuance of
the Notes, in all material respects: (a) each Mortgaged Property is not in
violation of any local, state, federal or other governmental authority, statute,
ordinance, code, order, decree, law, rule or regulation pertaining to or
imposing liability or standards of conduct concerning environmental regulation,
contamination or clean-up including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act, as amended (“CERCLA”),
the Resource Conservation and Recovery Act, as amended (“RCRA”), the Emergency
Planning and Community Right-to-Know Act of 1986, as amended, the Hazardous
Substances Transportation Act, as amended, the Solid Waste Disposal Act, as
amended, the Clean Water Act, as amended, the Clean Air Act, as amended, the
Toxic Substance Control Act, as amended, the Safe Drinking Water Act, as
amended, the Occupational Safety and Health Act, as amended, any state
super-lien and environmental statutes and all rules and regulations adopted in
respect to the foregoing laws whether presently in force or coming into being
and/or effectiveness hereafter (collectively, “Environmental Laws”); (b) no
Mortgaged Property is subject to any private or governmental lien or judicial or
administrative notice or action or inquiry, investigation or claim relating to
hazardous and/or toxic, dangerous and/or regulated, substances, wastes,
materials, raw materials which include hazardous constituents, pollutants or
contaminants including without limitation, petroleum, tremolite, anthlophylie,
actinolite, ured formaldehyde or polychlorinated biphenyls and any other
substances or materials which are included under or regulated by Environmental
Laws or which are considered by scientific opinion to be otherwise dangerous in
terms of the health, safety and welfare of humans (collectively, “Hazardous
Substances”); (c) no Hazardous Substances are or have been (including the period
prior to the Issuer’s acquisition of each Mortgaged Property) released,
discharged, generated, treated, disposed of or stored on, incorporated in, or
removed or transported from each Mortgaged Property other than in compliance
with all Environmental Laws; and (d) no Hazardous Substances other than
Hazardous Substances used or generated by any Tenant in the ordinary course of
business and treated in accordance with applicable Environmental Laws
(“Permitted Materials”), are present in, on or under any nearby real property
which could migrate to or otherwise affect each Mortgaged Property.



       (xxxi) To the Issuer’s knowledge, no asbestos or any substance or
material containing asbestos (“Asbestos”) is located on any Mortgaged Property
except as may have been disclosed in the Phase I environmental reports delivered
to the Indenture Trustee in connection with the issuance of the Notes.



       (xxxii) To the Issuer’s knowledge, no improvements have been made to any
Mortgaged Property leased to any of the Dealer Groups known as Auffenberg
Automotive Group, Ferrari of Houston, Momentum Automotive Group, Motorcars
Automotive Group, Paramount Automotive or Spurr Automotive Group, which
improvements constitute more than 10% of the replacement cost for such Mortgaged
Property and which have not been disclosed to the insurance provider with
respect to such Mortgaged Property.

-76-



--------------------------------------------------------------------------------



 





       (c) The representations and warranties of the Issuer set forth in
Sections 9.01(a) and 9.01(b) shall survive the execution and delivery of this
Indenture and shall inure to the benefit of the Persons to whom and for whose
benefit they were made for so long as the Issuer remains in existence. Upon
discovery by any party hereto of any breach of any of the foregoing
representations and warranties, the party discovering such breach shall give
prompt written notice to the other parties.

     Section 9.02 Maintenance of Office or Agency. The Issuer shall maintain or
cause to be maintained an office or agency in the continental United States
where notices and demands to or upon the Issuer in respect of the Notes and this
Indenture may be served. The Issuer shall give prompt written notice to the
Indenture Trustee, the Insurer and the Noteholders of the location, and any
change in the location, of such office or agency.

     Section 9.03 Existence. The Issuer shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its existence,
rights, licenses, permits and corporate franchises and comply in all material
respects with all Legal Requirements applicable to it and the Mortgaged
Properties. There shall never be committed by the Issuer or any other Person in
occupancy of or involved with the operation or use of the Mortgaged Properties
any act or omission affording any Governmental Authority the right of forfeiture
as against any Mortgaged Property or any part thereof or any monies paid in
performance of the Issuer’s obligations under any of the Transaction Documents.
The Issuer hereby covenants and agrees not to commit, permit or suffer to exist
any act or omission affording such right of forfeiture. The Issuer shall at all
times maintain, preserve and protect, or cause to be maintained, preserved and
protected, all franchises and trade names and preserve all the remainder of its
property required for the conduct of its business and shall keep (or cause to be
kept) the Mortgaged Properties in good working order and repair, and from time
to time make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto. The Issuer shall keep (or
cause the Tenants under the Lease to keep) the Mortgaged Properties insured at
all times by financially sound and reputable insurers, to such extent and
against such risks, and maintain liability and such other insurance, as is more
fully provided in this Indenture, the Property Management Agreement.

     Section 9.04 Payment of Taxes and Other Claims. (a) The Issuer shall pay or
discharge or cause to be paid or discharged, before the same shall become
delinquent, all taxes, assessments and governmental charges (the “Taxes”) levied
or imposed upon the Issuer or upon the income, profits or property of the
Issuer, or shown to be due on the tax returns filed by the Issuer, except any
such taxes, assessments, governmental charges or claims which the Issuer is in
good faith contesting in appropriate proceedings and with respect to which
adequate reserves are established if required in accordance with GAAP, provided,
that such failure to pay or discharge will not cause a forfeiture of, or a lien
(other than a Permitted Encumbrance) to encumber, any property included in the
Collateral. Upon the written direction of the Property Manager, the Indenture
Trustee is authorized to pay out of the Payment Account, prior to making
payments on the Notes, any such taxes, assessments, governmental charges or
claims which, if not paid, would cause a forfeiture or sale of, or a lien (other
than a Permitted Encumbrance) to encumber, any property included in the
Collateral.

-77-



--------------------------------------------------------------------------------



 



     (b)  After prior written notice to the Indenture Trustee and the Insurer,
the Issuer, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any Taxes, provided
that (i) no Event of Default has occurred and remains uncured; (ii) such
proceeding shall not be precluded by, and be conducted in accordance with the
provisions of, any other instrument to which the Issuer is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) no Mortgaged
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost; (iv) the Issuer shall promptly
upon final determination thereof pay, or cause to be paid, the amount of any
such Taxes, together with all costs, interest and penalties which may be payable
in connection therewith; (v) such proceeding shall suspend the collection of
such contested Taxes from the applicable Mortgaged Property; and (vi) the Issuer
shall furnish such security as may be required in the proceeding, or as may be
reasonably requested by the Indenture Trustee, as directed by the Controlling
Class, to insure the payment of any such Taxes, together with all interest and
penalties thereon; provided, that the Indenture Trustee shall not require the
Issuer to post additional security if a contest is being conducted by a Tenant
under a Lease (even if the Issuer has joined in such proceeding to accommodate
Tenant’s contest) if such contest is conducted in accordance with the Lease and
the Tenant has provided such security as the Issuer may be entitled to require
under the Lease. The Indenture Trustee may pay over any such cash deposit or
part thereof held by the Indenture Trustee to the claimant entitled thereto at
any time when, in the judgment of the Indenture Trustee, the entitlement of such
claimant is established.

     Section 9.05 Litigation. The Issuer shall give prompt written notice to the
Indenture Trustee of any litigation or governmental proceedings pending against
the Issuer which might materially and adversely affect the Issuer’s condition
(financial or otherwise) or business or any Mortgaged Property.

     Section 9.06 Access to Mortgaged Properties. The Issuer shall permit
agents, representatives and employees of the Indenture Trustee and the Insurer
to inspect the Mortgaged Properties or any part thereof at reasonable hours upon
reasonable advance notice, subject to the Leases.

     Section 9.07 Notice of Default. The Issuer shall promptly advise the
Indenture Trustee and the Insurer of any material adverse change in the Issuer’s
condition, financial or otherwise not otherwise reported, or of the occurrence
of any material Event of Default of which the Issuer has knowledge.

     Section 9.08 Cooperate in Legal Proceedings. The Issuer shall cooperate
fully with the Indenture Trustee with respect to any proceedings before any
court, board or other Governmental Authority which may in any way affect the
rights of the Indenture Trustee hereunder or any rights obtained by the
Indenture Trustee under any of the other Transaction Documents and, in
connection therewith, permit the Indenture Trustee, at its election, to
participate in any such proceedings.

     Section 9.09 Perform Transaction Documents. The Issuer shall observe,
perform and satisfy all the terms, provisions, covenants and conditions of, and
shall pay when

-78-



--------------------------------------------------------------------------------



 



due all costs, fees and expenses to the extent required under, the Transaction
Documents executed and delivered by, or applicable to, the Issuer.

     Section 9.10 Insurance Benefits. The Issuer shall cooperate with the
Indenture Trustee in obtaining for the Indenture Trustee the benefits of any
proceeds of the insurance policies lawfully or equitably payable in connection
with any Mortgaged Property, subject to the rights of Tenants under Permitted
Leases and the terms of the Property Management Agreement, and the Indenture
Trustee shall be reimbursed for any expenses incurred in connection therewith
(including reasonable attorneys’ fees and disbursements) out of such insurance
proceeds.

     Section 9.11 [Reserved.]

     Section 9.12 Title to the Collateral; Lien. (a) The Issuer will warrant and
defend (i) the title to each Mortgaged Property and every part thereof, subject
only to Liens permitted hereunder (including Permitted Encumbrances) and
(ii) the validity and priority of the Liens of the Mortgages on the Mortgaged
Properties, subject only to Liens permitted hereunder (including Permitted
Encumbrances), in each case against the claims of all Persons whomsoever. The
Issuer shall reimburse the Indenture Trustee for any reasonable expenses
(including reasonable attorneys’ fees and court costs) incurred by the Indenture
Trustee if an interest in any Mortgaged Property, other than as permitted
hereunder, is claimed by another Person.

     (b)  After prior written notice to the Indenture Trustee, the Issuer, at
its own expense, may contest by appropriate legal proceeding, promptly initiated
and conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any liens affecting any of the Mortgaged
Properties, provided that (i) no Event of Default has occurred and remains
uncured; (ii) such proceeding shall not be precluded by, and shall be conducted
in accordance with the provisions of, any other instrument to which the Issuer
is subject and shall not constitute a default thereunder and such proceeding
shall be conducted in accordance with all applicable statutes, laws and
ordinances; (iii) no Mortgaged Property nor any part thereof or interest therein
will be in danger of being sold, forfeited, terminated, canceled or lost;
(iv) the Issuer shall promptly upon final determination thereof pay, or cause to
be paid, the amount of any such lien, together with all costs, interest and
penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the enforcement of such contested Lien from the applicable
Mortgaged Property; and (vi) the Issuer shall furnish such security as may be
required in the proceeding, or as may be reasonably requested by the Indenture
Trustee, to insure the payment of any such lien, together with all interest and
penalties thereon. The Indenture Trustee may pay over any such cash deposit or
part thereof held by the Indenture Trustee to the claimant entitled thereto at
any time when, in the judgment of the Indenture Trustee, the entitlement of such
claimant is established.

     Section 9.13 Protection of Collateral. The Issuer, and, to the extent
directed by the Issuer or the Insurer and the Controlling Class, the Indenture
Trustee, will from time to time execute and deliver all such amendments and
supplements hereto (subject to Sections 8.01 and 8.02) and all such financing
statements, continuation statements, instruments of further assurance and other
instruments, and will take such other action necessary or advisable to:

     (a)  Grant more effectively all or any portion of the Collateral securing
the Notes;

-79-



--------------------------------------------------------------------------------



 



     (b) maintain or preserve the lien (and the priority thereof) of the
Mortgages and this Indenture or carry out more effectively the purposes hereof;

     (c)  perfect, publish notice of, or protect the validity of any Grant made
or to be made by or in the Mortgages or this Indenture; or

     (d)  preserve and defend title to the Collateral and the rights of the
Indenture Trustee in the Collateral against the claims of all Persons and
parties.

     The Issuer hereby designates the Indenture Trustee, its agent and
attorney-in-fact, to execute any financing statement, continuation statement or
other instrument required pursuant to this Section 9.13; provided that, subject
to and consistent with Section 5.01, the Indenture Trustee will not be obligated
to prepare or file any such statements or instruments.

     Section 9.14 Costs of Enforcement. In the event (a) that any Mortgage
encumbering any Mortgaged Property is foreclosed in whole or in part or that any
such Mortgage is put into the hands of an attorney for collection, suit, action
or foreclosure, (b) of the foreclosure of any mortgage prior to or subsequent to
any Mortgage encumbering any Mortgaged Property in which proceeding the
Indenture Trustee is made a party, or (c) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of the Issuer or Issuer GP
or an assignment by the Issuer or Issuer GP for the benefit of its creditors,
the Issuer, its successors or assigns, shall be chargeable with and agrees to
pay all reasonable costs of collection and defense, including reasonable
attorneys’ fees and costs, incurred by the Indenture Trustee or the Issuer in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.

     Section 9.15 Statement as to Compliance. The Issuer shall deliver to the
Indenture Trustee, the Insurer and to the Rating Agencies, within 120 days after
the end of each fiscal year commencing with 2003, an Officer’s Certificate of
the Issuer GP on behalf of the Issuer stating that, in the course of the
performance by the officer executing such Officer’s Certificate of such
officer’s present duties as an officer of the Issuer GP, such officer would
normally obtain knowledge or have made due inquiry of employees of the Issuer
and the Issuer’s Affiliates as to the existence of any condition or event which
would constitute an Event of Default after notice or lapse of time or both and
that to the best of the officer’s knowledge, (a) the Issuer has fulfilled all of
its obligations under this Indenture in all material respects throughout such
year, or, if there has been an Event of Default in the fulfillment of any such
obligation in any material respect, specifying each such default known to such
officer and the nature and status thereof, and (b) no Event of Default has
occurred and is continuing and no condition or event that would constitute an
Event of Default after notice or lapse of time or both has occurred, or, if such
an event has occurred and is continuing, specifying each such event known to
such officer and the nature and status thereof.

     Section 9.16 Issuer May Consolidate, etc., Only on Certain Terms. (a) For
so long as the Notes are outstanding, the Issuer may not consolidate or merge
with or into any other Person or, except as otherwise permitted in the Property
Management Agreement, convey or transfer the Collateral to any Person, without
the consent of the Insurer and Noteholders with an

-80-



--------------------------------------------------------------------------------



 



aggregate Principal Balance of not less than 66 2/3% of the aggregate Principal
Balance of the Outstanding Notes and unless:



       (i) the Person (if other than the Issuer) formed by or surviving such
consolidation or merger or that acquires by conveyance or transfer the
Collateral (the “Successor Person”), shall be a Person organized and existing
under the laws of the United States of America or of any State thereof, shall
have expressly assumed by written instrument, and executed and delivered such
written instrument to the Indenture Trustee, the obligation (to the same extent
as the Issuer was so obligated) to make payments of principal, interest and
other amounts on all of the Notes and pay amounts owed to the Insurer and the
obligation to perform every covenant of this Indenture on the part of the Issuer
to be performed or observed, all as provided herein;



       (ii) immediately after giving effect to such transaction, no default, no
Event of Default shall have occurred and be continuing;



       (iii) the Indenture Trustee and the Insurer shall have received Rating
Agency Confirmation;



       (iv) the Issuer shall have delivered to the Indenture Trustee and the
Insurer an Officers’ Certificate and an Opinion of Counsel, each to the effect
that, such consolidation, merger, conveyance or transfer complies with and
satisfies all conditions precedent relating to the transactions set forth in
Section 9.16; and



       (v) the Successor Person shall have delivered to the Indenture Trustee
and the Insurer an Officer’s Certificate and an Opinion of Counsel each stating
that, with respect to a Successor Person that is a corporation, partnership or
trust, such Successor Person shall be duly organized, validly existing and in
good standing in the jurisdiction in which such Successor Person is organized;
that the Successor Person has sufficient power and authority to assume the
obligations set forth in clause (i) above and to execute and deliver an
indenture supplement hereto for the purpose of assuming such obligation; that
the Successor Person has duly authorized the execution, delivery and performance
of any indenture supplement and that such supplemental indenture is a valid,
legal and binding obligation of the Successor Person, enforceable in accordance
with its terms, subject only to bankruptcy, reorganization, insolvency and other
laws affecting the enforcement of creditor’s rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law); and that, immediately following the event which
causes the Successor Person to become the Successor Person, (A) the Successor
Person has good and marketable title, free and clear of any lien, security
interest or charge other than the lien and security interest of the Mortgages
and this Indenture and any other lien permitted hereby to the Collateral and (B)
the Indenture Trustee continues to have a perfected first priority security
interest in the Collateral.

     (b)  upon any consolidation or merger, or any conveyance or transfer of the
Collateral securing the Notes, the Successor Person shall succeed to, and be
substituted for, and may exercise every right and power of, the Issuer under
this Indenture with the same effect as if such Successor Person had been named
as the Issuer herein. In the event of any such

-81-



--------------------------------------------------------------------------------



 



conveyance or transfer of the Collateral permitted by this Section 9.16, the
Person named as the “Issuer” in the first paragraph of this Indenture, or any
successor that shall theretofore have become such in the manner prescribed in
this Article and that has thereafter effected such a conveyance or transfer, may
be dissolved, would up and liquidated at any time thereafter, and such Person
thereafter shall be released from its liabilities as obligor and maker on all of
the then Outstanding Notes and from its obligations under this Indenture.

     Section 9.17 Purchase of Notes. The Issuer may reacquire Notes, in its
discretion, by open market purchases in privately negotiated transactions or
otherwise.

     Section 9.18 Performance of Issuer’s Duties by the Issuer GP. The duties of
the Issuer will be performed on behalf of the Issuer by the Issuer GP pursuant
to the Limited Partnership Agreement.

     Section 9.19 Performance by the Issuer. The Issuer shall in a timely manner
observe, perform, enforce and fulfill each and every covenant, term and
provision of each Transaction Document executed and delivered by, or applicable
to, the Issuer, and shall not enter into or otherwise suffer or permit any
amendment, waiver, supplement, termination or other modification of any
Transaction Document executed and delivered by, or applicable to, the Issuer
without the prior written consent of the Directing Holder.

     Section 9.20 Alterations. The Issuer shall obtain the Directing Holder’s
prior written consent to any alterations to any Improvements. Notwithstanding
the foregoing, the Directing Holder’s consent shall not be required in
connection with any alterations (a) permitted to be made by Tenants under
Permitted Leases, or (b) that will not have a material adverse effect on the
Issuer’s financial condition or the value of the applicable Mortgaged Property.

     Section 9.21 Further Acts, etc. The Issuer will, at the Issuer’s expense,
and without expense to the Indenture Trustee, do, execute, acknowledge and
deliver all and every such further acts, deeds, conveyances, mortgages,
assignments, notices of assignment, Uniform Commercial Code financing statements
or continuation statements, transfers and assurances as the Indenture Trustee
shall, from time to time, reasonably require, for the better assuring,
conveying, assigning, transferring, and confirming unto the Indenture Trustee
the property and rights hereby deeded, mortgaged, given, granted, bargained,
sold, alienated, offset, conveyed, confirmed, pledged, assigned and hypothecated
or intended now or hereafter so to be, or which the Issuer may be or may
hereafter become bound to convey or assign to the Indenture Trustee, or for
carrying out the intention or facilitating the performance of the terms of this
Indenture or for filing, registering or recording this Indenture. The Issuer
will promptly execute and deliver and hereby authorizes the Indenture Trustee to
execute in the name of the Issuer or without the signature of the Issuer to the
extent the Indenture Trustee may lawfully do so, one or more financing
statements or other instruments, to evidence more effectively the security
interest of the Indenture Trustee in the Mortgaged Properties. Upon foreclosure,
the appointment of a receiver or any other relevant action, the Issuer will, at
the cost of the Issuer and without expense to the Indenture Trustee, cooperate
fully and completely to effect the assignment or transfer of any license,
permit, agreement or any other right necessary or useful to the operation of the
Mortgaged Properties. The Issuer grants to the Indenture Trustee an irrevocable
power of attorney coupled with an interest for the purpose of exercising and
perfecting any and all rights

-82-



--------------------------------------------------------------------------------



 



and remedies available to the Indenture Trustee at law and in equity, including,
without limitation, such rights and remedies available to the Indenture Trustee
pursuant to this Section.

     Section 9.22 Performance of Other Agreements. The Issuer shall observe and
perform or cause to be performed in all material respects each and every term to
be observed or performed by the Issuer pursuant to the terms of any material
agreement or recorded instrument affecting or pertaining to the Mortgaged
Properties, to the extent the failure to observe or perform the same would
materially and adversely affect the Issuer’s interest in the Mortgaged
Properties.

     Section 9.23 Recording of Mortgages, etc. The Issuer forthwith upon the
execution and delivery of this Indenture and thereafter, from time to time, will
cause the Mortgages, and any security instrument creating a lien or security
interest or evidencing the lien thereof upon the Mortgaged Properties and each
instrument of further assurance to be filed, registered or recorded in such
manner and in such places as may be required by any present or future law in
order to publish notice of and fully to protect the lien or security interest
upon, and the interest of the Indenture Trustee in, the Mortgaged Properties.
The Issuer will pay all filing, registration or recording fees, and all expenses
incident to the preparation, execution and acknowledgment of the Mortgages, any
Mortgages supplemental thereto, any security instrument with respect to the
Mortgaged Properties and any instrument of further assurance, and all federal,
state, county and municipal, taxes, duties, imposts, assessments and charges
arising out of or in connection with the execution and delivery of the
Mortgages, any Mortgages supplemental thereto, any security instrument with
respect to the Mortgaged Properties or any instrument of further assurance,
except where prohibited by law so to do. The Issuer shall hold harmless and
indemnify the Indenture Trustee, its successors and assigns, against any
liability incurred by reason of the imposition of any tax on the making and
recording of the Mortgages.

     Section 9.24 Handicapped Access. (a) The Issuer agrees that the Mortgaged
Properties shall at all times strictly comply in all material respects to the
extent applicable with the requirements of the Americans with Disabilities Act
of 1990, the Fair Housing Amendments Act of 1988 (if applicable), all state and
local laws and ordinances related to handicapped access and all rules,
regulations, and orders issued pursuant thereto, including, without limitation,
the Americans with Disabilities Act Accessibility Guidelines for Buildings and
Facilities (collectively, “Access Laws”).

     (b) Notwithstanding any provisions set forth herein or in any other
document regarding the Indenture Trustee’s approval of alterations of the
Mortgaged Properties, the Issuer shall not alter the Mortgaged Properties in any
manner which would materially increase the Issuer’s responsibilities for
compliance with the applicable Access Laws without the prior written approval of
the Directing Holder. The foregoing shall apply to tenant improvements
constructed by the Issuer or by any of its Tenants, except as otherwise
permitted in the Permitted Leases without the Issuer’s consent. The Directing
Holder may condition any such approval upon receipt of a certificate of Access
Law compliance from an architect, engineer, or other person acceptable to the
Indenture Trustee. The Directing Holder shall use good faith efforts to respond
to any request for approval hereunder within fifteen (15) Business Days of
receipt thereof.

-83-



--------------------------------------------------------------------------------



 



     (c)  The Issuer agrees to give prompt notice to the Indenture Trustee and
the Insurer of the receipt by the Issuer of any complaints related to material
violation of any Access Laws and of the commencement of any proceedings or
investigations which relate to compliance with applicable Access Laws.

     Section 9.25 Insurance. The Issuer will be required to maintain Property
Insurance Policies of the types and amounts set forth in the Property Management
Agreement as of the date(s) set forth therein.

     Section 9.26 [Reserved.]

     Section 9.27 Compliance with Legal Requirements. With respect to each
Mortgaged Property:

     (a)  The Issuer shall promptly comply or cause compliance in all material
respects with all existing and future Legal Requirements and Recorded Covenants,
including, without limitation, building and zoning ordinances and codes, to the
extent the failure to comply with the same would materially and adversely affect
the Issuer’s interest in, use of or value of the Mortgaged Property.

     (b)  The Issuer shall give prompt notice to the Indenture Trustee, of the
receipt by the Issuer of any notice related to a material violation of any Legal
Requirements and of the commencement of any proceedings or investigations which
relate to compliance with Legal Requirements, only with respect to a material
violation of any Legal Requirement that would materially and adversely affect
the Issuer’s interest in, use of or value of the Mortgaged Property.

     (c)  After prior written notice to the Indenture Trustee, the Issuer, at
its own expense, may contest by appropriate legal proceeding, promptly initiated
and conducted in good faith and with due diligence, the Legal Requirements
affecting the Mortgaged Property, provided that (i) no Event of Default has
occurred and is continuing under any Mortgage or this Indenture, (ii) the Issuer
is permitted to do so under the provisions of any Lease and any other mortgage,
deed of trust or deed to secure debt affecting the Mortgaged Property,
(iii) such proceeding shall not be precluded by, and shall be conducted in
accordance with, the provisions of any other instrument to which the Issuer or
the Mortgaged Property is subject and shall not constitute a default thereunder,
(iv) neither the Mortgaged Property, any part thereof or interest therein, any
of the tenants or occupants thereof, nor the Issuer shall be affected in any
material adverse way as a result of such proceeding and (v) non-compliance with
the Legal Requirements shall not impose criminal liability on the Issuer or the
Indenture Trustee.

     Section 9.28 Estoppel Certificates. After request by the Indenture Trustee,
the Issuer shall within twenty (20) days furnish the Directing Holder with a
statement, duly acknowledged and certified, setting forth (i) the original
Principal Balance of the Notes, (ii) the outstanding Principal Balance of the
Notes, (iii) the applicable Note Rate of each Class of Notes, (iv) the last
Payment Date, (v) any offsets or defenses to the payment of the Notes, if any,
and (vi) that the Notes, this Indenture, the Mortgages, the organizational
documents of the Issuer and the other Transaction Documents are valid, legal and
binding obligations and have not been modified or if modified, giving
particulars of such modification.

-84-



--------------------------------------------------------------------------------



 



     Section 9.29 Use of Proceeds. The Issuer shall use the proceeds of the
Notes to (a) repay and discharge, or cause to be repaid and discharged, any
existing loans relating to the Mortgaged Properties, (b) pay costs and expenses
incurred in connection with the closing of the transaction contemplated by this
Indenture, as approved by the Directing Holder, (c) fund any working capital
requirements of the Mortgaged Properties, and (d) distribute the balance, if
any, to its partners.

     Section 9.30 Other Rights, etc. It is agreed that the risk of loss or
damage to the Mortgaged Property is on the Issuer, and the Indenture Trustee
shall have no liability whatsoever for decline in value of the Mortgaged
Property, for failure to maintain the Property Insurance Policies, or for
failure to determine whether insurance in force is adequate as to the amount of
risks insured.

     Section 9.31 Right to Release Any Portion of the Collateral. The Indenture
Trustee may, at the direction of the Property Manager with the consent of the
Directing Holder, or shall, at the direction of the Directing Holder, release
any portion of the Collateral without, as to the remainder of the Collateral, in
any way impairing or affecting the lien or priority of this Indenture, or
improving the position of any subordinate lienholder with respect thereto,
except to the extent that the obligations hereunder shall have been reduced by
the actual monetary consideration, if any, received by the Indenture Trustee for
such release, and may accept by assignment, pledge or otherwise any other
property in place thereof in accordance with the terms hereof and of the
Property Management Agreement. The Indenture shall continue as a lien and
security interest in the remaining portion of the Collateral to which it
applies.

     Section 9.32 Environmental Covenants. (a) So long as the Issuer owns or is
in possession of each Mortgaged Property, the Issuer (i) shall keep or cause
each Mortgaged Property to be kept free from Hazardous Substances other than
Permitted Materials and in compliance with all Environmental Laws, (ii) shall
promptly notify the Indenture Trustee and the Insurer if the Issuer shall become
aware of any Hazardous Substances other than Permitted Materials on or near each
Mortgaged Property and/or if the Issuer shall become aware that each Mortgaged
Property is in direct violation of any Environmental Laws and/or if the Issuer
shall become aware of any condition on or near each Mortgaged Property which
violates any Environmental Laws and (iii) shall cure such violations and remove
any Hazardous Substances that pose a threat to the health, safety or welfare of
humans, as shall be reasonably required by the Property Manager in accordance
with reasonable commercial lending standards and practices, at the Issuer’s sole
expense. Notwithstanding anything to the contrary in this paragraph, the Issuer
and the Tenants may use and store Hazardous Substances at each Mortgaged
Property if such use or storage is in connection with the ordinary operation,
cleaning and maintenance of each Mortgaged Property so long as such use and
storage is in compliance with any applicable Environmental Laws. Nothing herein
shall prevent the Issuer from recovering such expenses from any other party that
may be liable for such removal or cure. The obligations and liabilities of the
Issuer under this Section 9.32 shall survive any termination, satisfaction or
assignment of this Indenture and the exercise by the Indenture Trustee of any of
its rights or remedies hereunder, including, without limitation, the acquisition
of each Mortgaged Property by foreclosure or a conveyance in lieu of
foreclosure.

-85-



--------------------------------------------------------------------------------



 



     (b)  The Issuer shall give prompt written notices to the Indenture Trustee,
the Property Manager and the Insurer of any of the following: (i) any demand,
notice of any violation, notice of any potential responsibility, proceeding or
official inquiry by any Governmental Authority with respect to the presence of
any Hazardous Substance or Asbestos on, under, from or about any Mortgaged
Property, (ii) all claims made by any third party against the Issuer or any
Mortgaged Property relating to any loss or injury resulting from any Hazardous
Substance or Asbestos, and (iii) the Issuer’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Mortgaged
Property that causes such Mortgaged Property to be subject to any official
investigation or cleanup pursuant to any Environmental Law. The Issuer shall
permit the Indenture Trustee to join and participate in, as a party if it so
elects, any legal proceedings or actions initiated with respect to any Mortgaged
Property in connection with any Environmental Law or Hazardous Substance, and
the Issuer shall pay all reasonable attorneys’ fees and disbursements incurred
by the Indenture Trustee in connection therewith. Upon the Property Manager’s
request, at any time and from time to time while this Indenture is in effect,
when (x) the Property Manager has determined (in the exercise of its good faith
judgment) that reasonable cause exists for the performance of an environmental
inspection or audit of any Mortgaged Property or Properties or (y) an Event of
Default exists, the Issuer shall provide at the Issuer’s sole expense, (I) an
inspection or audit of each such Mortgaged Property prepared by a licensed
hydrogeologist or licensed environmental engineer approved by the Insurer
indicating the presence or absence of Hazardous Substances on, in or near each
such Mortgaged Property, and (II) an inspection or audit of such Mortgaged
Property prepared by a duly qualified engineering or consulting firm approved by
the Insurer, indicating the presence or absence of Asbestos on such Mortgaged
Property. If the Issuer fails to provide such inspection or audit within thirty
(30) days after such request, the Property Manager, at the Issuer’s sole
expense, which shall be deemed a Property Protection Advance, may order same,
and the Issuer hereby grants to the Property Manager and its employees and
agents access to each Mortgaged Property and a license to undertake such
inspection or audit. In the event that any environmental site assessment report
prepared in connection with such inspection or audit reasonably recommends that
an operations and maintenance plan be implemented for Asbestos or any Hazardous
Substance, the Issuer shall, to the extent permitted under the related Lease,
cause such operations and maintenance plan to be prepared and implemented at the
Issuer’s expense upon request of the Property Manager. In the event that any
investigation, site monitoring, containment, cleanup, removal, restoration, or
other work of any kind is reasonably necessary under an applicable Environmental
Law (the “Remedial Work”), the Issuer shall promptly commence and thereafter
diligently prosecute, or cause Tenant to commence and thereafter diligently
prosecute, to completion all such Remedial Work after written demand by the
Property Manager for performance thereof. All Remedial Work shall be performed
by contractors approved in advance by the Insurer, and under the supervision of
a consulting engineer approved by the Insurer. All costs and expenses of such
Remedial Work shall be paid by the Issuer. In the event the Issuer shall fail to
timely commence, or cause to be commenced, or fail to diligently prosecute to
completion, such Remedial Work, the Property Manager may, but shall not be
required to, cause such Remedial Work to be performed, and all costs and
expenses thereof, or incurred in connection therewith, shall be deemed a
Property Protection Advance.

     (c)  The Issuer shall protect, indemnify, and hold harmless the Indenture
Trustee and the Insurer from and against all liabilities, obligations, claims,
demands, damages, penalties, causes of action, losses, fines, costs and expenses
(including, without limitation, reasonable

-86-



--------------------------------------------------------------------------------



 



attorneys’ fees and disbursements), imposed upon or incurred by or asserted
against the Indenture Trustee and the Insurer by reason of (i) the presence,
disposal, escape, seepage, leakage, spillage, discharge, emission, release, or
threatened release of any Hazardous Substance or Asbestos on, from or affecting
the Mortgaged Properties; (ii) any personal injury (including wrongful death) or
property damage (real or personal) arising out of or related to such Hazardous
Substance or Asbestos; (iii) any lawsuit brought or threatened, settlement
reached, or government order relating to such Hazardous Substance or Asbestos;
and (iv) any violation of the Environmental Laws, which are based upon or in any
way related to such Hazardous Substance or Asbestos, including, without
limitation, the costs and expenses of any Remedial Work, reasonable attorneys’
and consultant fees and disbursements, investigation and laboratory fees, court
costs, and litigation expenses.

     (d)  The Issuer shall, within six (6) months of the date hereof (or such
longer time as may reasonably be required to complete the same with diligent
effort by the Issuer, in light of the Legal Requirements and Governmental
Authorities involved), deliver evidence reasonably satisfactory to the Property
Manager and the Insurer establishing that the Issuer has performed and paid for
the work set forth on Exhibit H attached hereto in accordance with all
Environmental Laws.

     Section 9.33 Operations and Maintenance Programs. The Issuer shall not
install Asbestos in any Mortgaged Property and, upon discovery of any Asbestos
in any Mortgaged Property, shall, to the extent permitted under the related
Lease and at the Issuer’s sole expense, cause an operations and maintenance
program reasonably satisfactory to the Insurer to be established with respect to
such Asbestos. The Issuer shall in all instances comply with, and ensure
compliance by all occupants of each Mortgaged Property with, all applicable
federal, state and local laws, ordinances, rules and regulations with respect to
Asbestos, and shall keep each Mortgaged Property free and clear of any liens
imposed pursuant to such laws, ordinances, rules or regulations. In the event
that the Issuer receives any notice or advice from any governmental agency or
any source whatsoever with respect to Asbestos on, affecting or installed on any
Mortgaged Property, the Issuer shall promptly notify the Property Manager, the
Insurer and the Indenture Trustee. The obligations and liabilities of the Issuer
under this Section 9.33 shall survive any termination, satisfaction, or
assignment of this Indenture and the exercise by the Indenture Trustee of any of
its rights or remedies hereunder, including, but not limited to, the acquisition
of any Mortgaged Property by foreclosure or a conveyance in lieu of foreclosure.

     Section 9.34 Treatment of the Notes as Debt for Tax Purposes. The Issuer
shall, and shall cause the Indenture Trustee to, treat the Notes as indebtedness
for all federal and state income tax purposes. The Issuer, the Indenture Trustee
and each Noteholder, by its acceptance of a Note, agrees to treat the Notes as
indebtedness for all federal and state income tax purposes and agrees not to
take any position on its books or tax returns inconsistent therewith.

     Section 9.35 Payment of Debts. The Issuer will remain solvent and the
Issuer will pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same shall become due.

     Section 9.36 Single-Purpose Status. The Issuer will do all things necessary
to observe organizational formalities and preserve its existence, and the Issuer
will not, nor will the

-87-



--------------------------------------------------------------------------------



 



Issuer permit the Issuer GP to, amend, modify or otherwise change the
partnership certificate, partnership agreement, articles of incorporation and
bylaws, operating agreement, certificate of organization, trust or other
organizational documents of the Issuer or the Issuer GP in any manner that would
affect the status of the Issuer or the Issuer GP as a single-purpose,
bankruptcy-remote entity, without (i) the prior written consent of the Directing
Holder and the Insurer, in each of their sole discretion, and (ii) the receipt
of Rating Agency Confirmation.

     Section 9.37 Books and Records. The Issuer will maintain all of its books,
records, financial statements and bank accounts separate from those of its
Affiliates and any constituent party and file its own tax returns (provided that
the Issuer’s financial statements and tax returns may be prepared on a
consolidated basis with other entities, provided that such consolidated
financial statements and tax returns indicate the separate existence of the
Issuer and its assets and liabilities). The Issuer shall maintain its books,
records, resolutions and agreements as official records.

     Section 9.38 Separateness of the Issuer. The Issuer will be, and at all
times will hold itself out to the public as, a legal entity separate and
distinct from any other entity (including any Affiliate of the Issuer, any
constituent party of the Issuer or any Affiliate of any constituent party),
shall correct any known misunderstanding regarding its status as a separate
entity, shall conduct business in its own name, shall not identify itself or any
of its Affiliates as a division or part of the other and shall maintain and
utilize separate stationery, invoices and checks.

     Section 9.39 Capitalization of the Issuer. The Issuer adequately
capitalized and will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations.

     Section 9.40 Maintenance of Assets. The Issuer will maintain its assets in
such a manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any Affiliate or constituent party
or any Affiliate of any constituent party, or any other Person.

     Section 9.41 Compliance with Representations and Warranties. The Issuer GP
shall be a corporation whose sole asset is its interest in the Issuer and the
Issuer GP will at all times comply, and will cause the Issuer to comply, with
each of the representations, warranties, and covenants contained in Articles IX
and X as if such representation, warranty or covenant was made directly by the
Issuer GP.

     Section 9.42 Independent Directors. The Issuer shall at all times cause
there to be at least one (1) duly appointed member of the board of directors (an
“Independent Director”) of the Issuer GP who shall not have been at the time of
such individual’s appointment, and shall not be at any time while serving as a
director of the Issuer GP and has not been at any time during the preceding five
(5) years (i) a shareholder of, or an officer, director (with the exception of
serving as the Independent Director of the Issuer GP), attorney, counsel,
partner or employee of, the Issuer, the Issuer GP or any Affiliate of any of
them, (ii) a customer of, or supplier to, the Issuer, the Issuer GP or any
Affiliate of any of them, (iii) a Person controlling or under common control
with any such shareholder, partner, supplier or customer, or

-88-



--------------------------------------------------------------------------------



 



(iv) a member of the immediate family of any such shareholder, officer,
director, partner, employee, supplier or customer. As used herein, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
Notwithstanding the foregoing, (1) an individual that otherwise satisfies the
foregoing shall not be disqualified from serving as an Independent Director of
the Issuer GP if such individual, at or prior to the time of initial
appointment, or at any time while serving as an Independent Director of the
Issuer GP, (i) is an Independent Director of a “special purpose entity”
affiliated with the Issuer or the Issuer GP (for purposes of this paragraph, a
“special purpose entity” is an entity whose organizational documents contain
restrictions on its activities and impose requirements intended to preserve the
Issuer’s and the Issuer GP’s separateness that are substantially similar to
those of the Issuer or the Issuer GP, as applicable, and provided, inter alia,
that it (a) is organized for the limited purpose of owning and operating one or
more properties or being an owner of one or more other entities that are so
organized; (b) has restrictions on its ability to incur indebtedness, dissolve,
liquidate, consolidate, merge and/or sell assets; (c) may not file voluntarily a
bankruptcy petition on its own behalf or on behalf of an entity in which it has
an ownership interest without the consent of its independent director; and
(d) shall conduct itself and cause any entity in which it has an ownership
interest to conduct itself in accordance with certain “separateness covenants,”
including, but not limited to, the maintenance of its and such entity’s books,
records, bank accounts and assets separate from those of any other person or
entity), (ii) makes retail purchases of vehicles from dealerships that are
affiliates of the Issuer GP or the Issuer, or (iii) is employed by a company
that provides independent director services to corporations, which company
(either directly or through an affiliated entity) provides corporate
registration or other services to the Issuer GP, the Issuer or any affiliate of
any of them, and (2) the Issuer GP shall be entitled to pay reasonable fees to
the Independent Director for his or her services as a director of the Issuer GP.

     Section 9.43 Overhead Expenses. The Issuer shall allocate fairly and
reasonably overhead expenses, if any, that are shared with an Affiliate,
including paying for office space and services performed by any employee of an
Affiliate.

     Section 9.44 Employees. The Issuer shall pay its own liabilities and
expenses, including, without limitation, the salaries of its own employees, if
any, out of its own funds and assets and maintain a sufficient number of
employees if any are required in light of its contemplated business operations.

     Section 9.45 Assumptions in Insolvency Opinion. The Issuer shall conduct
its business so that the assumptions made with respect to the Issuer in the
Insolvency Opinion shall be true and correct in all respects. Each Person other
than the Issuer, if any, with respect to which an assumption is made in the
Insolvency Opinion will comply with all of the assumptions made with respect to
it in the Insolvency Opinion.

     Section 9.46 Preservation of Title. Subject to any Permitted Encumbrances,
the Issuer shall forever warrant, defend and preserve such title and the
validity and priority of the lien of the Mortgage and the other Transaction
Documents and shall forever warrant and defend the same to the Indenture Trustee
against the claims of all Persons whomsoever.

-89-



--------------------------------------------------------------------------------



 



     Section 9.47 Maintenance and Use of Mortgaged Property. The Mortgaged
Properties shall be maintained in accordance with the terms of the Property
Management Agreement.

ARTICLE X

NEGATIVE COVENANTS

     Section 10.01 No Transfers of any Mortgaged Property. Neither the Issuer
nor the Issuer GP shall cause or permit a voluntary or involuntary sale,
transfer, exchange, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment, grant of any options with respect to, or any other transfer or
disposition of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) a legal or beneficial interest of any Mortgaged Property, Lease or any
part thereof or any legal or beneficial interest therein or any other part of
the Collateral, except as expressly permitted by this Indenture or the Property
Management Agreement.

     Section 10.02 Change in Business. Neither the Issuer nor the Issuer GP
shall enter into any line of business other than the ownership and operation of
the Mortgaged Properties (including substitutions), or make any material change
in the scope or nature of its business objectives, purposes or operations, or
undertake or participate in activities other than the continuance of its present
business.

     Section 10.03 Debt. Neither the Issuer nor the Issuer GP shall create,
incur or assume any indebtedness other than that contemplated by the Property
Management Agreement.

     Section 10.04 Making of Loans. Neither the Issuer nor the Issuer GP shall
make, or permit to remain outstanding, any loan or advance to, or own or acquire
any stock or securities of, any Person other than the Notes.

     Section 10.05 Insolvency Proceedings. Neither the Issuer nor the Issuer GP
shall voluntarily file a petition for bankruptcy or reorganization, make an
assignment for the benefit of creditors or commence any similar proceeding.

     Section 10.06 Identity. Neither the Issuer nor the Issuer GP shall change
its state of organization, name, identity, principal place of business or
partnership status without notifying the Directing Holder of such change in
writing at least thirty (30) days prior to the effective date of such change
and, in the case of a change in the Issuer’s partnership status, without first
obtaining the prior written consent of the Directing Holder.

     Section 10.07 Cash Management. Neither the Issuer nor the Issuer GP shall
withdraw or direct any party to withdraw any funds from the Collection Account.

     Section 10.08 Liens. Neither the Issuer nor the Issuer GP shall, without
the prior written consent of the Directing Holder and notice thereof to the
Rating Agencies, create, incur, assume or suffer to exist any Lien on any
portion of any Mortgaged Property or permit any such action to be taken, except
for Permitted Encumbrances.

-90-



--------------------------------------------------------------------------------



 



     Section 10.09 Dissolution of the Issuer GP. Neither the Issuer nor the
Issuer GP shall, permit or suffer the Issuer GP to dissolve, wind up or
liquidate or take any action, or omit to take an action, as a result of which
the Issuer GP would be dissolved, wound up or liquidated in whole or in part.

     Section 10.10 Debt Cancellation. Neither the Issuer nor the Issuer GP shall
cancel or otherwise forgive or release any claim or debt (other than termination
of Leases in accordance herewith) owed to the Issuer by any Person, except for
adequate consideration and in the ordinary course of the Issuer’s business.

     Section 10.11 Affiliate Transactions. Neither the Issuer nor the Issuer GP
shall enter into, or be a party to, any transaction with an Affiliate of the
Issuer or any of the partners of the Issuer except in the ordinary course of
business and on terms which are fully disclosed to the Insurer in advance and
are no less favorable to the Issuer or such Affiliate than would be obtained in
a comparable arm’s-length transaction with an unrelated third party.

     Section 10.12 Zoning. Neither the Issuer nor the Issuer GP shall initiate
or consent to any zoning reclassification of any portion of any Mortgaged
Property or use or permit the use of any portion of any Mortgaged Property in
any manner that could result in such use becoming a non-conforming use under any
zoning ordinance or any other applicable land use law, rule or regulation,
without the prior consent of the Directing Holder. The Issuer shall not seek any
variance under any existing zoning ordinance, other than commercially reasonable
variances sought in connection with the expansion of the Improvements on any
Mortgaged Property or the use thereof, without the Directing Holder’s consent.

     Section 10.13 Assets. Neither the Issuer nor the Issuer GP shall purchase
or own any properties other than the Mortgaged Properties and incidental
personal property necessary for the ownership or operation of the Mortgaged
Properties.

     Section 10.14 No Joint Assessment. Neither the Issuer nor the Issuer GP
shall suffer, permit or initiate the joint assessment of any Mortgaged Property
with any other real property constituting a tax lot separate from such Mortgaged
Property (other than another Mortgaged Property).

     Section 10.15 ERISA. (a) Neither the Issuer nor the Issuer GP shall engage
in any transaction which would cause any obligation, or action taken or to be
taken, hereunder (or the exercise by the Indenture Trustee of any of its rights
under the Notes, this Indenture or the other Transaction Documents) to be a
non-exempt prohibited transaction under ERISA (i.e., a prohibited transaction
for which no statutory or administrative exemption is available).

     (b)  The Issuer further covenants and agrees to deliver to the Indenture
Trustee such certifications or other evidence from time to time throughout the
term of the Notes, as requested by the Directing Holder in its sole discretion,
that (i) the Issuer is not and does not maintain any “employee benefit plan” as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA, or a
“governmental plan” within the meaning of Section 3(32) of ERISA, (ii) the
Issuer is not subject to state statutes regulating investments and fiduciary
obligations with

-91-



--------------------------------------------------------------------------------



 



respect to governmental plans and (iii) one or more of the following
circumstances is true with respect to the Issuer:



       (A) Equity interests in the Issuer are publicly offered securities,
within the meaning of 29 C.F.R. § 2510.3-101(b)(2);



       (B) Less than twenty-five percent (25%) of each outstanding class of
equity interests in the Issuer is held by “benefit plan investors” within the
meaning of 29 C.F.R. § 2510.3-101(f)(2); or



       (C) the Issuer qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. § 2510.3-101(c) or (e).



       Section 10.16 [Reserved.]



       Section 10.17 [Reserved.]

             Section 10.18 Margin Stock. No part of the proceeds of the Notes
will be used for the purpose of purchasing or acquiring any “margin stock” in
violation of Regulation U of the Board of Governors of the Federal Reserve
System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or by the terms and conditions of this
Indenture or the other Transaction Documents.

             Section 10.19 Business of the Issuer. The Issuer will not own any
asset or property other than the Mortgaged Properties. The Issuer will not
engage in any business other than the ownership of the Mortgaged Properties and
the Issuer will conduct and operate its business as presently conducted and
operated.

             Section 10.20 Transactions with Affiliates. The Issuer will not
enter into any contract or agreement with any Affiliate of the Issuer, any
constituent party of the Issuer or any Affiliate of any constituent party,
except upon terms and conditions that are intrinsically fair and substantially
similar to those that would be available on an arms’-length basis with third
parties other than any such party.

             Section 10.21 Indebtedness. The Issuer will not incur any
indebtedness, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation), other than (i) the Transaction
Documents, and (ii) trade and operational debt incurred in the ordinary course
of business with trade creditors and in amounts as are normal and reasonable
under the circumstances. No indebtedness of Issuer other than the Transaction
Documents may be secured (subordinate or pari passu) by the Mortgaged
Properties.

             Section 10.22 Loans and Advances. The Issuer will not make any
loans or advances to any third party (including any Affiliate or constituent
party or any Affiliate of any constituent party), and shall not acquire
obligations or securities of its Affiliates.

-92-



--------------------------------------------------------------------------------



 



     Section 10.23 No Dissolution or Liquidation. Neither the Issuer nor the
Issuer GP shall seek the dissolution, winding up, liquidation, consolidation or
merger, in whole or in part, of the Issuer.

     Section 10.24 No Commingling. The Issuer will not commingle the funds and
other assets of the Issuer with those of any Affiliate or constituent party or
any Affiliate of any constituent party, or any other Person.

     Section 10.25 No Guarantees. The Issuer will not guarantee, become
obligated for, pledge its assets as security for, or hold itself out to be
responsible for the debts or obligations of any other Person or the decisions or
actions respecting the daily business or affairs of any other Person.

     Section 10.26 Board of Directors. The Issuer shall not cause or permit the
board of directors of the Issuer GP to take any action which, under the terms of
any certificate of incorporation, by-laws or any voting trust agreement with
respect to any common stock, requires a vote of the board of directors of the
Issuer GP unless at the time of such action there shall be at least one
(1) member who is an Independent Director.

     Section 10.27 No Forfeiture. There shall never be committed by the Issuer
or any other Person in occupancy of or involved in the operation or use of the
Mortgaged Properties any act or omission affording the federal government or any
state or local government the right of forfeiture as against the Mortgaged
Properties or any part thereof or any monies paid in performance of the Issuer’s
obligations under any of the Transaction Documents.

     Section 10.28 No Relocation. Subject to the provisions of the Property
Management Agreement, the Issuer shall not consent to the relocation of any
Tenant under any Permitted Lease from any Mortgaged Property to any property
owned by an Affiliate of the Issuer that is not a Mortgaged Property, without,
in either case, the prior written consent of the Directing Holder, in its sole
discretion.

     Section 10.29 No Transfers of any Interest in the Issuer. Neither the
Issuer nor the Issuer GP shall cause or permit a voluntary or involuntary sale,
transfer, exchange, encumbrance, pledge or assignment or any other transfer or
disposition of (directly, voluntarily or involuntarily, by operation of law or
otherwise, and whether for consideration or of record) any of the ownership
interests in the Issuer or the Issuer GP.

ARTICLE XI

COSTS

     Section 11.01 Performance at the Issuer’s Expense. The Issuer acknowledges
and confirms that the Indenture Trustee shall impose certain reasonable and
customary administrative processing fees in connection with the release or
substitution of any Mortgaged Property (the occurrence of any of the above shall
be called an “Event”), which fees are payable to the Indenture Trustee under the
Property Management Agreement as an Extraordinary Expense. The Issuer hereby
acknowledges and agrees to pay, within thirty (30) days of its

-93-



--------------------------------------------------------------------------------



 



receipt of demand, all such fees (as the same may be increased or decreased from
time to time), and any additional reasonable and customary fees of a similar
type or nature which may be imposed by the Indenture Trustee from time to time,
upon the occurrence of any Event of Default, in accordance with the priorities
set forth in the Property Management Agreement. Wherever it is provided for
herein that the Issuer pay any costs and expenses, such costs and expenses shall
be reasonable and shall include, but not be limited to, all reasonable legal
fees and disbursements of the Indenture Trustee with respect to retained firms
in accordance with the priorities set forth in the Property Management
Agreement.

ARTICLE XII

MISCELLANEOUS

     Section 12.01 Execution Counterparts. This instrument may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original, but all such counterparts shall together constitute but one and the
same instrument.

     Section 12.02 Compliance Certificates and Opinions, etc. Upon any
application or request by the Issuer to the Indenture Trustee to take any action
under any provision of this Indenture, the Issuer shall furnish to the Indenture
Trustee an Officer’s Certificate stating that all conditions precedent, if any,
provided for in this Indenture relating to the proposed action have been
complied with.

     Every certificate with respect to compliance with a condition or covenant
provided for in this Indenture shall include:



       (1) a statement that each signatory of such certificate has read or has
caused to be read such covenant or condition and the definitions herein relating
thereto;



       (2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements contained in such certificate are based;



       (3) a statement that, in the opinion of each such signatory, such
signatory has made such examination or investigation as is necessary to enable
such signatory to express an informed opinion as to whether such covenant or
condition has been complied with; and



       (4) a statement as to whether, in the opinion of each such signatory,
such condition or covenant has been complied with.

     Section 12.03 Form of Documents Delivered to Indenture Trustee. In any case
where several matters are required to be certified by, or covered by an opinion
of, any specified Person, it is not necessary that all such matters be certified
by, or covered by the opinion of, only one such Person, or that they be so
certified or covered by only one document, but one such Person may certify or
give an opinion with respect to some matters and one or more other such Persons
as to other matters, and any such Person may certify or give an opinion as to
such matters in one or several documents.

-94-



--------------------------------------------------------------------------------



 



     Any certificate or opinion of an Authorized Officer of the Issuer GP, on
behalf of the Issuer may be based, insofar as it relates to legal matters, upon
a certificate or opinion of, or representations by, counsel, unless such officer
knows, or in the exercise of reasonable care should know, that the certificate
or opinion or representations with respect to the matters upon which his
certificate or opinion is based are erroneous. Any such certificate of an
Authorized Officer or Opinion of Counsel may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
officer or officers of the Issuer GP on behalf of the Issuer stating that the
information with respect to such factual matters is in the possession of the
Issuer GP, unless such counsel knows, or in the exercise of reasonable care
should know, that the certificate or opinion or representations with respect to
such matters are erroneous.

     Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.

     Whenever in this Indenture, in connection with any application or
certificate or report to the Indenture Trustee, it is provided that any Person
shall deliver any document as a condition of the granting of such application,
or as evidence of such Person’s compliance with any term hereof, it is intended
that the truth and accuracy, at the time of the granting of such application or
at the effective date of such certificate or report (as the case may be), of the
facts and opinions stated in such document shall in such case be conditions
precedent to the right of such Person to have such application granted or to the
sufficiency of such certificate or report. The foregoing shall not, however, be
construed to affect the Indenture Trustee’s right to rely upon the truth and
accuracy of any statement or opinion contained in any such document as provided
in Article V.

     Section 12.04 No Oral Change. This Indenture, and any provisions hereof,
may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of any party
hereto, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

     Section 12.05 Acts of Noteholders. (a) Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Noteholders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Noteholders in person
or by agents duly appointed in writing; and except as herein otherwise expressly
provided such action shall become effective when such instrument or instruments
are delivered to the Indenture Trustee, and, where it is hereby expressly
required, to the Issuer. Such instrument or instruments (and the action embodied
therein and evidenced thereby) are herein sometimes referred to as the “Act” of
the Noteholders signing such instrument or instruments. Proof of execution of
any such instrument or of a writing appointing any such agent shall be
sufficient for any purpose of this Indenture and (subject to Section 5.01)
conclusive in favor of the Indenture Trustee and the Issuer if made in the
manner provided in this Section. With respect to authorization to be given or
taken by Noteholders, the Indenture Trustee shall be authorized to follow the
written directions or the vote of Noteholders of Notes representing more than
50% of the aggregate Principal Balance of the Outstanding Notes, unless any
greater or lesser percentage is required by the terms hereunder;

-95-



--------------------------------------------------------------------------------



 



provided, that if no Insurer Default has occurred and is continuing, the written
direction of the Insurer shall constitute an Act of the Noteholders.

     (b)  The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner that the Indenture Trustee
reasonably deems sufficient.

     (c)  The Principal Balance and serial numbers of Notes held by any Person,
and the date of holding the same, shall be proved by the Note Register.

     (d)  Any request, demand, authorization, direction, notice, consent,
election, declaration, waiver or other act of any Noteholder shall bind every
future Noteholder of the same Note and the Noteholder of every Note issued upon
the transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, suffered or omitted to be done by the Indenture Trustee or the
Issuer in reliance thereon, whether or not notation of such action is made upon
such Note.

     Section 12.06 Computation of Percentage of Noteholders. Unless otherwise
specified herein, whenever this Indenture states that any action may be taken by
a specified percentage of the Noteholders such statement shall mean that such
action may be taken by the Noteholders of such specified percentage of the
aggregate Principal Balance of the Outstanding Notes.

     Section 12.07 Notice to the Indenture Trustee, the Issuer and Certain Other
Persons. Any communication provided for or permitted hereunder shall be in
writing and, unless otherwise expressly provided herein, shall be deemed to have
been duly given if delivered by courier or mailed by first class mail, postage
prepaid, or if transmitted by facsimile and confirmed in a writing delivered or
mailed as aforesaid, to: (i) in the case of the Issuer, c/o Capital Automotive
L.P., 8270 Greensboro Drive, Suite 950, McLean, Virginia 22102, facsimile
number: (703) 752-2267; (ii) in the case of the Indenture Trustee, LaSalle Bank
National Association, 135 South LaSalle Street, Suite 1625, Chicago, Illinois
60603, Attention: Asset-Backed Securities Trust Services Group-CARS-CNI-2 L.P.,
Series 2003-1, facsimile number: (312) 904-2084; (iii) in the case of the Rating
Agencies, the address of the Rating Agencies specified in the Property
Management Agreement, and (iv) in the case of the Insurer, MBIA Insurance
Corporation, 113 King Street, Armonk, New York 10504, Attention: StF-IPM,
facsimile number: 914-765-3810, or, as to each such Person, such other address
or facsimile number as may hereafter be furnished by such Person to the parties
hereto in writing.

     Section 12.08 Notices to Noteholders; Notification Requirements and Waiver.
Where this Indenture provides for notice to Noteholders of any event, such
notice shall be sufficiently given if in writing and delivered by courier or
mailed by first class mail, postage prepaid to each Noteholder affected by such
event, at its address as it appears on the Note Register, not later than the
latest date, and not earlier than the earliest date, prescribed for the giving
of such notice. In any case where notice to Noteholders is given by mail,
neither the failure to mail such notice nor any defect in any notice so mailed
to any particular Noteholder shall affect the sufficiency of such notice with
respect to other Noteholders, and any notice that is delivered or mailed in the
manner herein provided shall conclusively be presumed to have been duly given.

-96-



--------------------------------------------------------------------------------



 



     Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Indenture Trustee but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such a waiver.

     In case, by reason of the suspension of regular courier and mail service as
a result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any reasonable manner of
giving such notice shall be deemed to be a sufficient giving of such notice.

     Where this Indenture provides for notice to the Rating Agencies, failure to
give any such notice shall not affect any other rights or obligations created
hereunder, and shall not under any circumstance constitute a default or Event of
Default.

     Section 12.09 Successors and Assigns. All covenants and agreements in this
Indenture by each party hereto shall bind its successors and permitted assigns,
whether so expressed or not.

     Section 12.10 Interest Charges; Waivers. This Indenture is subject to the
express condition that at no time shall the Issuer be obligated or required to
pay interest hereunder at a rate which could subject the Indenture Trustee to
either civil or criminal liability as a result of being in excess of the maximum
interest rate which the Issuer is permitted by applicable law to contract or
agree to pay. If by the terms of this Indenture, the Issuer is at any time
required or obligated to pay interest hereunder at a rate in excess of such
maximum rate, such rate shall be deemed to be immediately reduced to such
maximum rate and all previous payments in excess of the maximum rate shall be
deemed to have been payments in reduction of principal and not on account of the
interest due hereunder.

     The Issuer expressly waives presentment, demand, diligence, protest and all
notices of any kind whatsoever with respect to this Indenture, except for
notices expressly provided for in this Indenture, the Mortgages, the Notes or
any other Transaction Document.

     Section 12.11 Severability Clause. In case any provision of this Indenture
or of the Notes shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall, to the extent
permitted by law, not in any way be affected or impaired thereby.

     Section 12.12 Governing Law. (A) THIS INDENTURE WAS NEGOTIATED IN THE STATE
OF NEW YORK AND THE PROCEEDS OF THE NOTES DELIVERED PURSUANT HERETO WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
INDENTURE AND THE OBLIGATIONS ARISING

-97-



--------------------------------------------------------------------------------



 



HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE
UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS
CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
APPLICABLE INDIVIDUAL PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW
YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN
DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE
FULLEST EXTENT PERMITTED BY LAW, THE ISSUER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS INDENTURE AND THE NOTES, AND THIS INDENTURE AND THE NOTES SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

     (B)  ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ANY PARTY HERETO ARISING
OUT OF OR RELATING TO THIS INDENTURE MAY AT THE PLAINTIFF’S OPTION BE INSTITUTED
IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK,
PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND EACH
PARTY WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH
PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUIT, ACTION OR PROCEEDING. THE ISSUER DOES HEREBY DESIGNATE AND APPOINT:

  Corporation Service Company 1177 Avenue of Americas, 17th Floor New York, New
York 10036 Attention: Customer Service

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO THE ISSUER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE ISSUER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. THE ISSUER (I) SHALL GIVE PROMPT
NOTICE TO THE INDENTURE TRUSTEE OF ANY CHANGED ADDRESS OF ITS AUTHORIZED

-98-



--------------------------------------------------------------------------------



 



AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A
SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.

     Section 12.13 Insurer Default; Rights of the Insurer. (a) If an Insurer
Default has occurred and is continuing, any provision giving the Insurer the
right to direct, appoint or consent to, approve of, or take any action (or waive
any right to take action) under this Indenture, shall be inoperative, and in
such event, a majority vote of the Controlling Class shall have such right to
direct, appoint or consent to, approve of or take any action (or waive any right
to take action) granted to the Insurer under this Indenture; provided, however,
that upon the cure of any such Insurer Default, such Insurer rights shall be
reinstated.

     (b)  So long as no Insurer Default shall have occurred and is continuing,
the Insurer shall have the right to exercise all consent rights, voting rights
and the right to direct enforcement remedies otherwise granted to the
Noteholders in this Indenture and any other Transaction Document, subject to
Section 8.02 hereof.

     Section 12.14 Effect of Headings and Table of Contents. The Article and
Section headings herein and the Table of Contents are for convenience only and
shall not affect the construction hereof.

     Section 12.15 Benefits of Indenture. Nothing in this Indenture or in the
Notes, express or implied, shall give to any Person, other than the parties
hereto and their successors hereunder, the Noteholders and any other party
secured hereunder or named as a beneficiary of any provision hereof, any benefit
or any legal or equitable right, remedy or claim under this Indenture.

     Section 12.16 Obligation of the Issuer. No recourse may be taken, directly
or indirectly, with respect to the obligations of the Issuer on the Notes or
under this Indenture or any other Transaction Document or any certificate or
other writing delivered in connection herewith or therewith, against (i) the
Issuer, the Indenture Trustee, the Property Manager, the Special Servicer or the
Issuer GP, in its individual capacity, (ii) any owner of a beneficial interest
in the Issuer or Issuer GP or (iii) any partner, owner, beneficiary, agent,
officer, director, employee, agent or Control Person of the Issuer, the
Indenture Trustee, the Property Manager, the Special Servicer or the Issuer GP
in its individual capacity, any holder of a beneficial interest in the Issuer or
Issuer GP or of any successor or assignee of the Issuer, the Indenture Trustee,
the Property Manager, the Special Servicer or the Issuer GP in its individual
capacity, except as any such Person may have expressly agreed (it being
understood that none of the Indenture Trustee, the Property Manager, the Special
Servicer, or the Issuer GP has any such obligations in its individual capacity).
The foregoing shall not be construed as an attempt to limit the liability of
CARS under the Parent Guaranty and the Property Manager and Special Servicer
under the Property Management Agreement.

-99-



--------------------------------------------------------------------------------



 



     Section 12.17 Inspection. The Issuer agrees that, on reasonable prior
notice, it will permit any representative of the Indenture Trustee and the
Insurer, during the Issuer’s normal business hours, to examine all the books of
account, records, reports, and other papers of the Issuer, to make copies and
extracts therefrom, to cause such books to be audited by independent certified
public accountants, and to discuss the Issuer’s affairs, finances and accounts
relating to the Issuer with the officers of CARS on behalf of the Issuer and
Issuer’s employees and independent certified public accountants, all at such
reasonable times and as often as may be reasonably requested. The Indenture
Trustee shall and shall cause its representatives to hold in confidence all such
information except to the extent disclosure may be required by law (and all
reasonable applications for confidential treatment are unavailing) or the
Indenture Trustee may reasonably determine that such disclosure is consistent
with its obligations hereunder.

     Section 12.18 Method of Payment. Except as otherwise provided in Section
2.12(b), all amounts payable or to be remitted pursuant to this Indenture shall
be paid or remitted or caused to be paid or remitted in immediately available
funds by wire transfer to an account specified in writing by the recipient
thereof.

     Section 12.19 Limitation on Liability of the Issuer and Issuer GP. Neither
the Issuer, nor Issuer GP, nor any of the directors, officers, employees, agents
or Control Persons of the Issuer or Issuer GP, shall be under any liability to
the Noteholders for any action taken or for refraining from the taking of any
action in good faith pursuant to this Indenture, or for errors in judgment. The
Issuer, Issuer GP and their respective directors, officers, employees and agents
may rely in good faith on any document of any kind which, prima facie, is
properly executed and submitted by any Person respecting any matters arising
hereunder. Neither the Issuer nor Issuer GP shall be under any obligation to
appear in, prosecute or defend any legal action unless such action is related to
its duties under this Indenture and which in its opinion does not involve it in
any expenses or liability; provided, however, that the Issuer and Issuer GP may
in their discretion undertake any such action which it may deem necessary or
desirable with respect to this Indenture.

     Section 12.20 Limited Recourse. (a) The obligations of the Issuer and
Issuer GP under the Notes, this Indenture and all other Transaction Documents
are nonrecourse obligations solely of the Issuer and will be payable only from
the Collateral. Each Noteholder and other party to the Transaction Documents
will be deemed to have agreed that they have no rights or claims against the
Issuer or Issuer GP directly and may only look to the Collateral to satisfy the
Issuer’s and Issuer GP’s obligations hereunder and under all other Transaction
Documents. Notwithstanding the foregoing, the Indenture Trustee, on behalf of
the Noteholders and the Insurer, shall have the right to enforce the liability
and obligation of the Issuer hereunder, by money judgment or otherwise, to the
extent of any loss, damage, cost, expense, liability, claim or other obligation
incurred by the Noteholders (including attorneys’ fees and costs reasonably
incurred) arising out of or in connection with the following:



       (i) fraud or intentional misrepresentation by the Issuer in connection
with the Notes, this Indenture and the other Transaction Documents;

-100-



--------------------------------------------------------------------------------



 





       (ii) intentional acts constituting gross negligence or willful misconduct
or bad faith of the Issuer;



       (iii) intentional destruction or waste of any Mortgaged Property by the
Issuer;



       (iv) the breach of any representation, warranty, covenant or
indemnification provision in this Indenture or any other Transaction Document
concerning Environmental Laws, Hazardous Substances or Asbestos;



       (v) the removal or disposal of any portion of any Mortgaged Property
during the continuation of an Event of Default;



       (vi) the misapplication or conversion by the Issuer of (A) any Insurance
Proceeds, (B) any Condemnation Proceeds, (C) any Monthly Lease Payments
following an Event of Default, (D) any Monthly Lease Payments paid more than one
month in advance, (E) any premiums for any Property Insurance Policies required
under the Property Management Agreement received by the Issuer from any third
party or Tenant or (F) any funds received by the Issuer for payment of Taxes or
other charges that can create liens on any portion of any Mortgaged Property; or



       (vii) any security deposits (including letters of credit) collected with
respect to any Mortgaged Property which are not delivered to the Indenture
Trustee upon a foreclosure of such Mortgaged Property or other action in lieu
thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the Leases prior to the
occurrence of the Event of Default that gave rise to such sale or foreclosure or
action in lieu thereof.

     (b)  Notwithstanding anything to the contrary in this Indenture or any of
the Transaction Documents, the Noteholders shall not be deemed to have waived
any right that the Noteholders may have under Section 506(a), 506(b), 1111(b) or
any other provisions of the U.S. Bankruptcy Code to file a claim for the full
amount of the Notes secured by this Indenture and the related Mortgages or to
require that all of the Collateral shall continue to secure all of the Notes
owing to the Noteholders in accordance with the Transaction Documents.

     (c) Nothing in this Section 12.20 shall limit the liability of CARS under
the Parent Guaranty and the Property Manager and Special Servicer under the
Property Management Agreement.

-101-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be
duly executed, all as of the day and year first above written.

                      CARS-CNI-2 L.P., a Delaware limited
       partnership, as Issuer                               By: CARS CNISPE-2
INC., a Delaware corporation,
its general partner          

                                                By: /s/ Peter C. Staaf          
     

--------------------------------------------------------------------------------

                Name: Peter C. Staaf
Title: Senior Vice President
and Treasurer                    

                      LASALLE BANK
      NATIONAL ASSOCIATION,
      as Indenture Trustee                                 By: /s/ Alyssa C.
Stahl                

--------------------------------------------------------------------------------

                Name: Alyssa C. Stahl
Title: Vice President          





--------------------------------------------------------------------------------



 

              STATE OF NEW YORK     )             )     ss.: COUNTY OF NEW YORK
    )      

     On this      day of March, 2003, before me, the undersigned officer,
personally appeared                and acknowledged himself to me to be the
                                                                     of CARS
CNISPE-2 INC., acting in its capacity as general partner of CARS-CNI-2 L.P., and
that as such officer, being duly authorized to do so pursuant to such entity’s
by-laws or a resolution of its board of directors, executed and acknowledged the
foregoing instrument for the purposes therein contained, by signing the name of
such entity by him as such officer as his free and voluntary act and deed and
the free and voluntary act and deed of said entity.

     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

       


--------------------------------------------------------------------------------

Notary Public

NOTARIAL SEAL





--------------------------------------------------------------------------------



 

              STATE OF NEW YORK     )             )     ss.: COUNTY OF NEW YORK
    )      

     On this      day of March, 2003, before me, the undersigned officer,
personally appeared                , and acknowledged himself to me to be a
                                         of LaSalle Bank National Association,
and that as such officer, being duly authorized to do so pursuant to such
entity’s by-laws or a resolution of its board of directors, executed and
acknowledged the foregoing instrument for the purposes therein contained, by
signing the name of such entity by him as such officer as his free and voluntary
act and deed and the free and voluntary act and deed of said entity.

     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

       


--------------------------------------------------------------------------------

Notary Public

NOTARIAL SEAL

